Exhibit 10.79















PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
among
LAGUNA BEACH LUXURY HOTEL LLC,
as Seller,
SHR MLB, LLC
as Purchaser,
OHANA HOLDINGS, L.L.C.,
and
STRATEGIC HOTELS & RESORTS, INC.
dated
January 28, 2015






--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



1.
Property
 
1
 
1.1
Sale and Purchase
 
1
 
1.2
Excluded Property
 
4
 
1.3
Subject to Hotel Management Agreement
 
5
 
1.4
REIT Requirements
 
5
2.
Purchase Price
 
5
 
2.1
Payment
 
5
 
2.2
Allocation of Purchase Price
 
6
3.
Existing Financing
 
7
4.
Title and Survey Matters
 
7
 
4.1
Title
 
7
 
4.2
Permitted Exceptions
 
8
 
4.3
Title Insurance
 
8
5.
Inspection.
 
8
 
5.1
Inspection Records; Disclosures.
 
8
 
5.2
Liquor License
 
9
6.
Representations, Warranties and Covenants
 
10
 
6.1
Seller Representations
 
10
 
6.2
Holdings Representations.
 
18
 
6.3
Survival of Seller's Representations; Limitations on Seller's Liability
 
21
 
6.4
Survival of Holdings Representations.
 
22
 
6.5
Purchaser’s Representations.
 
23
 
6.6
Strategic’s Representations
 
24
 
6.7
Survival of Purchaser's and Strategic's Representations; Limitation of Liability
 
26
 
6.8
“AS IS”; ENVIRONMENTAL MATTERS
 
27
 
6.9
Release
 
28
 
6.1
Excluded Liabilities; Seller Indemnification
 
29
 
6.11
Purchaser Indemnification
 
30
 
6.12
Indemnification Procedure
 
30
7.
Intentionally Omitted
 
31
8.
Closing
 
31
 
8.1
Closing Date
 
31
 
8.2
Seller's Deliveries
 
31





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



 
8.3
Purchaser’s Deliveries
 
33
 
8.4
Implementation of Closing.
 
34
 
8.5
Costs and Prorations
 
35
 
8.6
Insurance Premiums
 
41
 
8.7
Notice to Tenants
 
41
 
8.8
Records
 
42
 
8.9
Guest Baggage and Safe Deposit Boxes
 
42
9.
Real Estate Commissions
 
43
10.
Employment Matters
 
43
 
10.1
WARN Act
 
43
11.
Miscellaneous
 
43
 
11.1
Entire Agreement; Incorporation
 
43
 
11.2
Binding On Successors and Assigns
 
43
 
11.3
Waiver
 
44
 
11.4
Governing Law
 
44
 
11.5
Counterparts
 
44
 
11.6
Notices
 
44
 
11.7
Attorneys’ Fees
 
45
 
11.8
IRS Real Estate Sales Reporting
 
46
 
11.9
Business Day; Time Periods
 
46
 
11.1
Amendment or Modification of Agreement
 
46
 
11.11
Further Instruments
 
46
 
11.12
Interpretation
 
46
 
11.13
Time of the Essence
 
47
 
11.14
Construction of Agreement
 
47
 
11.15
Survival
 
47
 
11.16
Submission not an Offer or Option
 
47
 
11.17
Approved Media Release..
 
47
 
11.18
Illegal Business Practices; Intermediaries
 
47
 
11.19
No Pass-Through Liability
 
48
 
11.2
Arbitration of Disputes
 
48
 
11.21
No Third Party Benefited
 
49
 
11.22
No Recording
 
49





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



12.
Additional Seller Covenants
 
49
 
12.1
Maintenance of Property
 
49
 
12.2
Booking of Business
 
49
 
12.3
Negative Covenants
 
49
13.
Casualty
 
49







--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

Exhibit 1.1    -    Existing Financing Documents
Exhibit 1.1(a)    -    Legal Description of Land
Schedule 1.1(d)    -    Schedule of Leases and Tenant Deposits
Schedule 1.1(e)    -    Schedule of Permits
Schedule 1.1(f)    -    Schedule of Property Contracts
Exhibit 2.2(a)    -    Initial Allocation
Schedule 4.2    -    Schedule of Permitted Exceptions
Exhibit 5.2    -    Form of Liquor Agreement
Schedule 6.1(f)    -    Schedule of Litigation
Schedule 6.1(g)    -    Schedule of Violations
Schedule 6.1(p)    -    Schedule of Equipment/Personal Property Leases
Schedule 6.1(bb)    -    Schedule of Off-Site Property Use Arrangements
Exhibit 6.3    -    Form of Guaranty
Exhibit 8.2(a)    -    Form of Grant Deed
Exhibit 8.2(b)    -    Form of Bill of Sale
Exhibit 8.2(c)    -    Form of Assignment of Leases
Exhibit 8.2(e)
-    Form of Assignment of Reservations and Reservation Deposits

Exhibit 8.2(f)
-    Form of Hotel Management Agreement Assignment

Exhibit 8.2(g)    -    Form of Manager's Estoppel Certificate
Exhibit 8.2(h)    -    Form of Assignment of Declarant's Rights
Exhibit 8.2(i)    -    Form of FIRPTA Certificate
Exhibit 8.2(l)    -    Form of Registration Rights Agreement
Exhibit 8.2(q)
Form of Manager's Certificate

Schedule 8.5(b)(vi)
-    Schedule of Accrued Compensation and Benefits

Schedule 8.5(b)(vii)
-    Schedule of Utility Accounts and Deposits

Schedule 8.5(b)(xvi)    -    Schedule of Capital Improvement Deposits and
Payments
Exhibit 8.7    -    Form of Notice to Tenants








Definitions


Definition
Section
30782 South Coast Highway Agreement
8.2(m)
Account Cash
8.5(b)(iv)
Affiliate
1.2
Agreement
Introduction
Assignment of Declarant's Rights
8.2(h)





--------------------------------------------------------------------------------




Assignment of Leases
8.2(c)
Assignment of Reservations and Reservation Deposits
8.2(e)
Bill of Sale
8.2(b)
Bulk Sales Laws
8.5(b)(x)
Business Day
11.9
Cash-On-Hand
8.5(b)(iv)
City
1.1(a)
Claims
6.9
Closing
8.1
Closing Date
8.1
Closing Statements
8.5(c)
Code
6.1(gg)(i)
Common Stock
2.1(b)
Confidentiality Agreement
5.1(b)
Cut-Off Time
8.5(b)
Depositors
8.9(b)
Development Agreement
6.1(dd)
DTRS
1.1
Environmental Laws
6.8
Escrow
2.1
Escrow Agent
2.1
Escrow Agent Wiring Instructions
2.1(a)
Exchange Act
6.6(g)
Excluded Liabilities
6.10
Execution Date
Introduction
Existing Financing
1.1
Existing Financing Balance
2.1(c)
Existing Financing Loan Assumption Documents
2.1(c)
Final Closing Statement
8.5(c)
Governmental Authority
4.2
Grant Deed
8.2(a)
Guaranty
6.3
Guest Ledger Receivables
8.5(b)(viii)
Hazardous Materials
6.8
Holdings
Introduction
Hotel
1.1(b)
Hotel Books and Records
1.1(h)
Hotel FF&E
1.1(c)
Hotel Management Agreement
1.1(g)
Hotel Management Agreement Assignment
8.2(f)
Improvements
1.1(b)
Indemnification Claim
6.12


ii

--------------------------------------------------------------------------------




Indemnitee
6.12
Indemnitor
6.12
Initial Allocation
2.2(a)
Inspection Records
5.1(a)
Insurance Policies
1.1(j)
Intangible Property
1.1(k)
Inventory
1.1(c)
Knowledge of Purchaser
6.3
Land
1.1(a)
Leases
1.1(d)
Liquor Agreement
5.2
Manager
1.1(g)
Master Declaration
8.2(h)
Miscellaneous Accounts Receivable
8.5(b)(ix)
Non-Public Information
6.2(h)(viii)
NYSE
6.6(g)
OFAC
6.1(x)
Official Records
8.4(a)
Ohana Parties
Introduction
Ohana Party
Introduction
OREH
6.3
Parties
Introduction
Party
Introduction
Permits
1.1(e)
Permitted Exceptions
4.2
Personal Property
1.1(c)
Preliminary Closing Statement
8.5(c)
Prepaid Insurance Premiums
8.6
Property
1.1
Property Contracts
1.1(f)
Proration Transfer Items
1.1(l)
Purchase Price
2
Purchaser
Introduction
Purchaser Designated Individuals
6.3
Purchaser Related Parties
6.10
Purchaser Related Party
6.10
Real Property
1.1(b)
Registration Rights Agreement
8.2(l)
Rent
8.5(b)(ii)
Rental Management Agreements
1.1(m)
Rental Management Reserves and Funds
1.1(m)
Reservation Deposits
1.1(i)


iii

--------------------------------------------------------------------------------




Reservations
1.1(i)
Revised Allocation
2.2(a)
Sarbanes-Oxley Act
6.6(g)
SEC
2.1(b)
SEC Reports
6.6(g)
Securities Act
2.1(b)
Seller
Introduction
Seller Closing Documents
6.3
Seller Designated Individuals
6.1
Seller Related Parties
6.11
Seller Related Party
6.11
Seller Verification Notices
8.9(b)
Seller's Knowledge
6.1
Shares
2.1(b)
SHR Parties
Introduction
SHR Party
Introduction
Straddle Employment Claim
6.10(a)
Strategic
Introduction
Strategic's Knowledge
6.6
Survey
4.1
Tenant Deposits
1.1(d)
Title Commitment
4.1
Title Company
4.1
Title Policy
4.3
Wage and Hour Claim
6.10(b)
WARN Act
10.1






iv

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
entered into as of January 28, 2015 (the “Execution Date”), by and among LAGUNA
BEACH LUXURY HOTEL LLC, a Delaware limited liability company (“Seller”); OHANA
HOLDINGS, L.L.C., a Delaware limited liability company ("Holdings" and together
with Seller, the “Ohana Parties” and each individually an “Ohana Party”), solely
with respect to Holdings’ representations, warranties and other waivers and
obligations set forth herein; SHR MLB, LLC, a Delaware limited liability company
("Purchaser”); and STRATEGIC HOTELS & RESORTS, INC., a Maryland corporation
("Strategic" and together with Purchaser, the “SHR Parties” and each
individually a “SHR Party”), solely with respect to Strategic’s representations,
warranties and other waivers and obligations set forth herein. Seller, Holdings,
Purchaser and Strategic are sometimes referred to herein collectively as the
"Parties" and individually as a "Party".
1.Property.
1.1    Sale and Purchase. Subject to the terms and provisions hereof, Seller
agrees to sell and transfer to Purchaser (or to the extent provided herein to
DTRS MLB, LLC, a Delaware limited liability company ("DTRS"), an Affiliate of
Purchaser), and Purchaser agrees to purchase from Seller, the items described in
the immediately following paragraphs (a) through (m), which items are
collectively referred to herein as the "Property", in each case subject to the
indebtedness described in and the liens, encumbrances and security interests
created by that certain promissory note and the other loan documents described
on Exhibit 1.1 attached hereto (collectively, the "Existing Financing"):
(a)    Seller’s fee simple interest in that certain land located in the City of
Laguna Beach, California (the "City") and legally described on Exhibit 1.1(a)
attached hereto, together with Seller’s right, title and interest in any and all
rights, privileges, rights-of-way and easements appurtenant thereto
(collectively, the “Land”).
(b)    Seller’s right, title and interest in all buildings, structures, fixtures
and other improvements situated upon or affixed to the Land (collectively, the
“Improvements”, and together with the Land, the "Real Property") and commonly
known as the Montage Laguna Beach Hotel & Spa (the “Hotel”).
(c)    Except to the extent specifically excluded by Section 1.2 below, all of
Seller’s right, title and interest, whether an ownership interest or a leasehold
interest, in any furniture, furnishings, fixtures that are personal property,
fittings, artwork, equipment,




--------------------------------------------------------------------------------




machinery, inventories, supplies, televisions, vehicles, building materials,
computer, communication and IT hardware, signs and other tangible personal
property installed or located on or at the Real Property, or stored off of the
Property, and used or to be used in connection with the operation and
maintenance of the Hotel (collectively, the "Personal Property"), including (i)
any furniture, artwork, appliances, equipment and business fixtures
(collectively, the "Hotel FF&E"); (ii) any dinnerware, glassware, utensils,
cookware and cooking equipment, bedding, linens, window coverings, uniforms and
menus; and (iii) all inventory owned by Seller and used or to be used in
connection the operation and maintenance of the Hotel (collectively, the
"Inventory"), including fuel; engineering, maintenance, repair and housekeeping
supplies and materials, soap, shampoo, conditioners, lotions, cleaning
materials, pillows, blankets, sheets, and mattresses; food and beverages in
storerooms, refrigerators, pantries, kitchens or elsewhere; non-alcoholic (but
not alcoholic) beverages; merchandise intended for retail sale or resale;
mechanical supplies; stationery; guest supplies; and all other supplies of all
kinds, whether used, unused, opened or unopened, or held in reserve storage for
future use in connection with the maintenance and operation of the Hotel
(including any of the same that has been purchased by or on behalf of Seller to
be used or sold at the Hotel, but has not yet been delivered to the Hotel).
(d)    All of Seller’s rights, if any, in the leases, rights to subleases,
licenses, concession agreements, hotel or resort amenities use agreements or
other agreements granting rights to use or occupy any portion of the Real
Property, together with any and all related agreements and all amendments,
modifications, supplements and extensions thereto or thereof (collectively, the
“Leases”), including those listed on Schedule 1.1(d) attached hereto, as well as
all of Seller’s rights, if any, to any existing security deposits and other
tenant deposits relating to the Leases (collectively, the “Tenant Deposits”),
including those listed on Schedule 1.1(d) attached hereto. Pursuant to the terms
and conditions of the Assignment of Leases, DTRS shall at the Closing accept and
assume only the Leases and the Tenant Deposits listed on Schedule 1.1(d)
attached hereto.
(e)    To the extent assignable or transferable by Seller, all of Seller’s
right, title and interest in (i) all warranties, guaranties and indemnities by,
and any claims against, third parties relating to the Property, if any; (ii) all
licenses, permits, approvals, development rights, certificates, variances,
consents, authorizations and similar documents held or issued in connection with
the use, occupancy and/or operation of the Property (with the items referred to
in this clause (ii) being collectively, the “Permits”), including the Permits
listed on Schedule 1.1(e) attached hereto; and (iii) all plans, specifications,
drawings, surveys, engineering and other design products, soil tests and
reports, and other technical descriptions and documents relating to the Real
Property, if any

2

--------------------------------------------------------------------------------




(f)    To the extent assignable or transferable by Seller, all of Seller’s
rights, if any, in all maintenance, repair, utility, service, supply agreements
and contracts affecting or relating to the Property or the operation of the
Hotel and all leases of Personal Property (collectively, the “Property
Contracts”), including the Property Contracts listed on Schedule 1.1(f) attached
hereto. Pursuant to the terms and conditions of the Bill of Sale, DTRS shall at
the Closing accept and assume only the Property Contracts listed on Schedule
1.1(f) attached hereto.
(g)    All of Seller’s rights and, to the extent arising from and after the
Closing Date, obligations, under the Management Agreement between Laguna Beach
Resorts LLC and Montage Hotels & Resorts LLC (“Manager”) dated January 22, 2003,
and subsequently assigned to and assumed by Seller on June 25, 2003, as amended
by that certain Amendment to Management Agreement dated as of October 13, 2008
(as so assigned and amended, the “Hotel Management Agreement”), which shall be
assigned to and assumed by DTRS at and as of the Closing pursuant to the terms
and conditions of the Hotel Management Agreement Assignment.
(h)    All of Seller’s rights, if any, in any and all books, records, files,
guest registers, rental and reservation records, employment records, maintenance
records, and any customer or guest lists maintained by Seller or by Manager on
behalf of Seller (including any electronic data) and used in connection with the
ownership, use, operation and/or maintenance of the Hotel (collectively, the
“Hotel Books and Records”).
(i)    The advance reservations and bookings for the Hotel for any and all
periods on or after the Closing Date, as the same may be amended, canceled and
renewed subject to the terms hereof (the “Reservations”), and all advance
deposits made with respect thereto (the “Reservation Deposits”), including the
Reservations and Reservation Deposits (in the aggregate amount as of January 21,
2015 of Three Million One Hundred Eighty-Five Thousand Eight Hundred Five and
39/100 Dollars ($3,185,805.39) listed on the schedule of Reservations and
Reservation Deposits dated as of January 21, 2015 and previously provided by
Seller to Purchaser), which shall be assigned to and assumed by DTRS at and as
of the Closing pursuant to the terms and conditions of the Assignment of
Reservations and Reservation Deposits.
(j)    To the extent assignable or transferable by Seller, all existing
insurance policies relating to the Property, including policies providing
general liability, operational liability (including innkeepers' liability and
liquor liability), business interruption, fire and casualty coverage providing
coverage after the Cut-Off Time in favor of Purchaser (collectively, the
"Insurance Policies"), and all claims and proceeds thereof relating to damage to
the Property that occurred prior to the Closing for which costs of

3

--------------------------------------------------------------------------------




repairing such damage have not been previously paid or incurred by Seller, but
excluding all proceeds and claims thereunder relating to liability coverage for
the benefit of Seller for occurrences or other insured events that occurred
prior to the Closing.
(k)    To the extent assignable or transferable by Seller, all advertising
material, trade names, trademarks, intellectual property, telephone exchange
numbers and other intangible personal property of Seller, if any, relating to
the Real Property or the Hotel (collectively, the “Intangible Property”), but
expressly excluding any advertising material, trade names, trademarks,
intellectual property, telephone exchange numbers and other intangible personal
property that is owned by Manager;
(l)    The Guest Ledger Receivables, Cash-On-Hand and Account Cash as of the
Cut-Off Time (with the Guest Ledger Receivables, Cash-On-Hand and Account Cash
transferred to Purchaser (or its designee) at the Closing being the "Proration
Transfer Items"); and
(m)    All of Seller’s rights, if any, in any and all agreements providing for
the rental management of villas owned by third parties and located at the
property that is adjacent to the Real Property and commonly known as The Beach
Villas at the Laguna Beach Colony (collectively, the "Rental Management
Agreements"), which Rental Management Agreements are listed on the Schedule of
Rental Management Agreements dated as of January 21, 2015 previously provided by
Seller to Purchaser, as well as any and all reserves and other funds being held
by Manager thereunder on behalf of Seller as of the Cut-Off Time (the “Rental
Management Reserves and Funds”). Pursuant to the terms and conditions of the
Bill of Sale, DTRS shall at the Closing accept and assume the Rental Management
Agreements and Rental Management Reserves and Funds.
1.2    Excluded Property. Notwithstanding the foregoing or anything to the
contrary herein, the following are expressly excluded from the definition of,
and shall not be, Property under this Agreement:
(a)    all tangible and intangible personal property to the extent owned, leased
or licensed by tenants, concessionaires or licensees at the Property, guests at
the Property, or employees of Manager;
(b)    the Miscellaneous Accounts Receivables;
(c)    any refunds of real estate or other taxes attributable to the period
prior to the Closing;

4

--------------------------------------------------------------------------------




(d)    other refunds and rebates for or relating to periods or events occurring
prior to the Cut-Off Time, and any interest thereon;
(e)    any tangible or intangible property to the extent owned by Manager or any
of its Affiliates and not held by Manager for the benefit of Seller;
(f)    any property bearing the trademarks, trade names, service marks,
copyrights or domain names of Manager or any of its Affiliates, except to the
extent of any rights of Seller with respect thereto under the Hotel Management
Agreement;
(g)    any reserve for the Hotel FF&E, if not prorated and credited to Seller
pursuant to Section 8.5 below;
(h)    deposits with utility providers, vendors or other third parties to the
extent the corresponding agreement or contract is not being assumed by Purchaser
at the Closing; and
(i)    prepaid license and permit fees paid by Seller prior to the Closing.
As used herein, “Affiliate” means any entity controlled by, controlling or under
common control with a Party, and the various uses of the word “control” mean the
ability to direct the decisions or actions of the entity in question; provided,
however, that Manager shall not be deemed to be an Affiliate of Seller and
Seller shall not be deemed to be an Affiliate of Manager.
1.3    Subject to Hotel Management Agreement. The Property shall be conveyed at
the Closing subject to the Hotel Management Agreement.
1.4    REIT Requirements. Seller acknowledges that Strategic, Purchaser’s parent
company, is a publicly traded Real Estate Investment Trust (REIT) and,
accordingly, certain elements of the Closing, including the manner by which
certain portions of the Property are to be conveyed to Purchaser and/or its
Affiliates, need to be structured to comply with various tax, corporate and
securities matters. Seller covenants and agrees to, at Purchaser's written
request, cooperate with Purchaser and Strategic in a reasonable manner in
structuring the Closing, in a manner consistent with the provisions of this
Agreement, to comply with such requirements, which structuring may include
transferring, assigning or conveying certain portions of the Property at the
Closing to a hotel operating company Affiliated with Purchaser; provided,
however, that Seller shall not have any obligation to (i) incur any additional
out of pocket cost or expense in connection with such cooperation; (ii) modify
or make any additional representation or warranty; or (iii) take any other
action that will adversely affect any of the benefits that Seller will receive
from the transaction contemplated by this Agreement.

5

--------------------------------------------------------------------------------




2.    Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be Three Hundred Sixty Million Dollars ($360,000,000) plus the prorated
amounts to be paid by Purchaser for the Proration Transfer Items pursuant to
this Agreement, and shall be subject to adjustment as provided herein.
Concurrently with the execution hereof (if not already established), Seller and
Purchaser shall open an escrow (the “Escrow”) with the Washington D.C. office of
Commonwealth Land Title Company, Attn: David Nelson (“Escrow Agent”) by delivery
of a fully executed copy of this Agreement to Escrow Agent. Escrow Agent will
notify Seller and Purchaser when Escrow has been opened. This Agreement shall
constitute joint escrow instructions of Seller and Purchaser to Escrow Agent. In
addition, Seller and Purchaser each agrees to be bound by such other reasonable
and customary supplemental escrow instructions as may be necessary or reasonably
required by Escrow Agent to consummate the purchase and sale described herein,
or otherwise to distribute and pay the funds held in Escrow as provided in this
Agreement. In the event of any inconsistency between the terms and provisions of
such supplemental escrow instructions and the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall control, absent an
express written agreement between Seller and Purchaser to the contrary which
acknowledges this Section 2.
2.1    Payment. The Purchase Price shall be paid by Purchaser as follows:
(a)    Concurrently with the opening of Escrow, Purchaser shall deposit with
Escrow Agent, by wire transfer of immediately available funds made in accordance
with the written wiring instructions previously provided by Escrow Agent to
Seller and Purchaser (the "Escrow Agent Wiring Instructions"), the amount of the
Purchase Price, less (i) One Hundred Million Dollars ($100,000,000)
(representing the value of the Shares issued in accordance with Section 2.1(b)
and footnote 1 below); and (ii) the amount of the Existing Financing Balance
assumed by Purchaser pursuant to Section 3 below, as further adjusted by the
other prorations, credits and debits provided for in this Agreement. The amount
so deposited by Purchaser with Escrow Agent shall be held and disbursed by
Escrow Agent in accordance with the provisions of this Agreement.
(b)    At the Closing, Strategic shall deliver (or cause to be delivered) to
Holdings 7,347,5391 shares of common stock, par value $0.01 per share (the
"Common
______________________
1 $100,000,000 worth of Strategic common stock, having been priced at the 10-day
trailing volume weighted average price (rounded to two decimal places) quoted on
the New York Stock Exchange as reported by Bloomberg Financial Markets (or such
other source as the parties shall agree in writing) ending on and including the
date that is five (5) business days prior to the Execution Date.

6

--------------------------------------------------------------------------------




Stock") of Strategic (the "Shares"), which delivery shall be affirmed by
evidence reasonably acceptable to Seller verifying registration of the Shares in
the name of Holdings by book entry. The Shares will be issued in reliance upon
the exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and/or Rule 506 of
Regulation D as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act. At the Closing, Strategic shall
register or cause to register the Shares in the name of Holdings by book entry
in an account or accounts designated by Holdings; provided, however, that the
Shares shall be proportionately adjusted to reflect any share splits,
combination of shares, recapitalizations, reorganizations or reclassifications
with respect to the Common Stock of Strategic or any transaction in which the
Common Stock is converted into other securities or cash, occurring between the
Execution Date and the Closing Date.
(c)    At Closing and as required by Section 3 below, (i) Purchaser shall assume
the duties, obligations and liabilities arising under the Existing Financing
from and after the Closing Date; and (ii) Seller and its Affiliates shall be
fully and completely released from all duties, obligations and liabilities under
the Existing Financing (including release from any and all liabilities under any
note, loan agreement, indemnification agreement and guaranty) that first become
due or otherwise arise after the Closing Date, including Purchaser's assumption
of liability for payment of the then outstanding principal balance (with all
interest and other charges due under the Existing Financing through the Closing
Date to be paid by Seller) of the Existing Financing (the "Existing Financing
Balance"). Purchaser and Seller, as applicable, shall cause the assumption and
release documents (collectively, the "Existing Financing Loan Assumption
Documents") that have been approved by each of Seller and Purchaser to be fully
executed (and acknowledged where appropriate) and delivered to Escrow Agent as
required by this Agreement.
2.2    Allocation of Purchase Price.
(a)    Purchaser has engaged, at Purchaser's sole cost and expense, Duff and
Phelps to prepare, and Purchaser and Seller have agreed on, the initial
allocation for federal income tax purposes of the Purchase Price among the real
property, the personal property and intangible property assets to be acquired by
Purchaser pursuant to this Agreement, a copy of which allocation is set forth in
Exhibit 2.2(a) attached hereto (the “Initial Allocation”).  Seller and Purchaser
also agree, promptly following the Closing, to cause Duff & Phelps to, at
Purchaser's expense, prepare for Seller and Purchaser’s approval, not to be
unreasonably withheld, a revised allocation of the Purchase Price among such
items that cannot be finally determined until the Closing or thereafter, which
revised allocation shall reflect any adjustments to the Purchase Price occurring
after the Execution Date (the “Revised Allocation”). If Seller and Purchaser
cannot agree on the Revised

7

--------------------------------------------------------------------------------




Allocation, each side may report the sale as it sees fit, but consistent with
the Initial Allocation.
(b)    Seller and Purchaser each agrees to (i) rely on the Initial Allocation
or, following agreement on the Revised Allocation, the Revised Allocation, for
all relevant tax purposes; (ii) prepare and file all tax returns in a manner
consistent with such allocation; and (iii) not take a position that is
inconsistent with such allocation in any tax return or any related proceeding
before any taxing authority. In the event that the allocation reported to a
taxing authority by either Seller or Purchaser or any of its respective
Affiliates with respect to this Agreement is disputed by such taxing authority,
the Party who made such report (or the Party whose Affiliate made such report)
shall notify either Seller or Purchaser, as applicable, of such dispute and keep
Seller or Purchaser, as applicable, apprised of material developments concerning
resolution of such dispute.
3.    Existing Financing. From and after the Closing, Purchaser shall assume and
be responsible for the payment and performance of all duties and obligations of
the borrower under the Existing Financing and all agreements and other documents
evidencing, securing or otherwise pertaining to the Existing Financing, in each
case as such duties and obligations arise after the Closing. Seller shall be
solely responsible for all fees and other charges of lender associated with the
assumption of the Existing Financing as such fees and charges are expressly
provided for in the Existing Loan Documents, provided, however, that Seller
shall not have any obligation to (and Purchaser shall) pay (i) Purchaser's legal
fees; (ii) any lender's legal fees in connection with the assumption of the
Existing Financing; (iii) the processing fee in the amount of Ten Thousand
Dollars ($10,000) for which the Existing Loan Documents provide; and (iv) any
other fees and other charges of lender associated with the assumption of the
Existing Financing that are not expressly provided for in the Existing Loan
Documents but to which Purchaser, in its sole discretion, has agreed.
Purchaser's obligations to pay the amounts described in the immediately
preceding clauses (i) through (iv) shall survive the Closing or earlier
termination of this Agreement.
4.    Title and Survey Matters.
4.1    Title. Purchaser has, prior to the Execution Date, received and reviewed
(i) a title commitment for the Real Property dated January 22, 2015, under
Commitment No. 14-002149, with an effective date of January 6, 2015, including
copies of all documents referenced in said report (collectively, the “Title
Commitment”), issued by Commonwealth Land Title Insurance Company, having an
office at 1015 15th Street, N.W., Suite 300, Washington D.C. 20005 (in such
capacity, the “Title Company”); and (ii) an ALTA/ACSM survey for the Real
Property prepared by Stantec dated January 12, 2015, under Project No.
2042-347305 (the “Survey”). Seller shall pay the all of the costs of obtaining
the Title Commitment and providing to Purchaser a standard owner's title policy
to be issued pursuant thereto, and Purchaser shall pay all of the costs of
obtaining extended

8

--------------------------------------------------------------------------------




coverage under such owner's title policy, any co-insurance or reinsurance
required by Purchaser or a lender with respect to such owner's title policy, any
lender’s policy relating to the Real Property and any endorsements to such
owner's title policy or any lender's policy.
4.2    Permitted Exceptions. As used herein, the term “Permitted Exceptions”
with regard to the Real Property means: (i) all exceptions set forth on Schedule
B of the proforma policy attached hereto as Schedule 4.2; (ii) all title matters
reflecting the existence or terms of the Leases listed on Schedule 1.1(d)
attached hereto; (iii) liens for real estate taxes that are not yet due and
payable and that are prorated as provided in this Agreement, including special
assessments and special purpose district or local district assessments; (iv) any
and all present and future laws, ordinances, plans, restrictions, requirements,
resolutions, orders, landmark designations, rules and regulations of any
governmental authority, agency, bureau, board, branch, court, office, officer,
official, commission, council or other governmental entity of any nature (each,
a "Governmental Authority"), as now or hereafter existing or enforced (including
those related to zoning and land use), and all liens or notices of violation of
any such laws, ordinances, plans, restrictions, requirements, resolutions,
orders, landmark designations, rules and regulations set forth in the Title
Commitment; (v) all title matters relating to the Existing Financing, as such
documents are amended and restated by the Existing Financing Loan Assumption
Documents; and (vi) all matters, whether or not of record, to the extent solely
caused by Purchaser and/or its agents, representatives or contractors.
4.3    Title Insurance. Escrow Agent shall not close the transaction
contemplated hereunder nor wire any funds or documents deposited by the SHR
Parties to the Ohana Parties until Title Company shall have issued or shall be
irrevocably and unconditionally committed to issue, subject to payment of the
applicable premium therefor, an ALTA extended coverage owner’s policy of title
insurance insuring that title to the Real Property is vested in Purchaser in the
form attached hereto as Schedule 4.2 (the “Title Policy”). If Purchaser desires
to procure co-insurance, reinsurance or any additional endorsements to the Title
Policy, Purchaser may do so at its own cost and expense; provided, however, that
(i) such co-insurance, reinsurance and/or additional endorsements shall be at no
cost or additional liability to Seller; (ii) the SHR Parties’ obligations
hereunder shall not be conditioned upon Purchaser’s ability to obtain such
co-insurance, reinsurance and/or additional endorsements; (iii) if Purchaser is
unable to obtain such co-insurance, reinsurance and/or additional endorsements,
the SHR Parties shall nevertheless be obligated to proceed to the Closing
without reduction of or set off against the Purchase Price; and (iv) the Closing
shall not be delayed as a result of Purchaser’s efforts to obtain such
co-insurance, reinsurance and/or additional endorsements.
5.    Inspection.
5.1    Inspection Records; Disclosures.

9

--------------------------------------------------------------------------------




(a)    Seller has, prior to the Execution Date, provided to Purchaser, and
Purchaser has (to the extent it deems appropriate) reviewed, the items on the
Ohana Real Estate Investors FirmEx website (with the items available at such
website as of the Execution Date being collectively, the “Inspection Records”).
Purchaser acknowledges and agrees that Seller may have redacted the Inspection
Records to the extent reasonably necessary in order to preserve the
confidentiality of information not relating to the Property.
(b)    Purchaser shall maintain the confidentiality of the results of its
investigation of the Property and all materials delivered by Seller or an
Affiliate or representative of Seller as required by that certain
Confidentiality Agreement by and between Seller and SHC Property Acquisition,
L.L.C. and dated November 4, 2014 (the "Confidentiality Agreement") and/ or this
Agreement; provided, however, the foregoing shall not preclude disclosures
required by law or the rules or regulations of the SEC or the NYSE or in
connection with litigation between the parties hereto.
(c)    Access to the Property has been provided pursuant to the terms and
conditions of that certain Site Access Agreement dated December 29, 2014.
(d)    At Seller's request, the Title Company has obtained and provided to
Purchaser (with a copy to Seller) current natural hazards disclosure statements
with respect to the Real Property, including the matters required by Article 1.7
of the California Civil Code (currently Sections 1103 through 1103.14). To the
extent required by applicable law, each of Seller and Purchaser shall sign a
copy of each such statement prior to or at the Closing.
(e)    Seller has obtained and provided to Purchaser current real property
reports from the City with respect to the Real Property. To the extent required
by applicable law and/or the Title Company, each of Seller and Purchaser shall
sign a copy of each such report prior to or at the Closing.
(f)    The Inspection Records include information relating to Seller's
disclosure obligations under Section 25402.10 of the California Public Resources
Code and the implementing regulations and relating to the Energy Star profile of
the Property.
The provisions of this Section 5.1 and the Confidentiality Agreement shall
survive (i) the Closing and shall not be deemed merged into any instrument of
conveyance delivered at the Closing; or (ii) any earlier termination of this
Agreement.
5.2    Liquor License. Seller acknowledges that the liquor license and the
liquor inventory for the Hotel are currently held by Manager. Seller
acknowledges that DTRS and Manager have entered into that certain Transfer of
Alcoholic Beverage License(s) Escrow Instructions (the

10

--------------------------------------------------------------------------------




“Liquor Agreement”), an unexecuted copy of which is attached hereto as Exhibit
5.2. Seller shall, at no additional out-of-pocket cost or expense to Seller,
reasonably cooperate with Purchaser in having Manager transfer the liquor
license and liquor inventory with respect to the Hotel to DTRS in accordance
with the Liquor Agreement and the related documents to be filed with the
California Department of Alcoholic Beverage Control, which transfer Seller and
Purchaser both acknowledge may occur post-closing. Seller agrees to, at no
additional out-of-pocket cost or expense to Seller, reasonably cooperate with
Purchaser and DTRS in connection with filing any liquor-related applications or
notifications required in connection with Purchaser's acquisition of the
Property, the transfer of the liquor license for the Property, and obtaining any
interim or post-closing alcoholic beverage management agreements or temporary
permits. Purchaser shall pay the cost of any liquor escrow and license transfer
fees in connection with the transfer of the liquor license and the liquor
inventory for the Hotel, which are estimated to be approximately Eight Thousand
Dollars ($8,000). Purchaser shall receive at the Closing the credit described in
Section 8.5(b)(xvii) below.
The provisions of this Section 5.2 shall survive the Closing, and shall not be
deemed merged into any instrument of conveyance delivered at the Closing.
6.    Representations, Warranties and Covenants.
6.1    Seller Representations. Except to the extent expressly provided herein,
Seller does not make any representations or warranties as to the content or
accuracy of any of the Inspection Records and/or the Property. Seller makes the
following representations, warranties and covenants to the SHR Parties with
respect to Seller and the Property as of the Execution Date and the Closing
Date:
(a)    Legal Existence. Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.
(b)    Authority. Seller has full right, power and authority and is duly
authorized to enter into this Agreement and all closing documents contemplated
hereunder to which Seller is a party, to perform each of the covenants and
obligations to be performed by Seller hereunder and thereunder, and to execute
and deliver and to perform Seller's obligations under all documents required to
be executed and delivered by Seller pursuant to this Agreement. This Agreement
constitutes the valid and legally binding obligation of Seller enforceable
against Seller in accordance with its terms. Each of the individuals executing
this Agreement on Seller’s behalf is, and in the case of the closing documents
to be executed and delivered by Seller at Closing, will be, duly authorized to
do so.
(c)    Conflicts. Neither the execution, delivery or performance of this
Agreement or any of the closing documents contemplated hereunder to be executed
by Seller, nor Seller's compliance herewith or therewith, (i) conflicts or will
conflict with or results

11

--------------------------------------------------------------------------------




or will result in a breach of or constitutes or will constitute a default under
(a) the organizational documents of Seller, (b) any judgment, statute, law or
any order, writ, injunction or decree of any Governmental Authority applicable
to Seller or the Property, or (c) any agreement or instrument to which Seller is
a party or by which it or the Property is bound; or (ii) results in the creation
or imposition of any lien, charge or encumbrance upon Seller's property pursuant
to any such agreement or instrument.
(d)    Government Approvals. No authorization, consent or approval of any
Governmental Authority, that has not previously been obtained, is required for
the execution and delivery by Seller of this Agreement, the closing documents
contemplated hereunder to which Seller is a party, or the performance of
Seller's obligations hereunder or thereunder.
(e)    FIRPTA. Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code of 1986.
(f)    Litigation. Except as set forth on Schedule 6.1(f) attached hereto, there
are no actions, suits, arbitrations, formal government investigations or
proceedings (including, but not limited to, those relating to bankruptcy)
pending, or to Seller's Knowledge threatened, against Seller or the Property or
relating to Seller or the Property, in each case whether or not covered by
insurance. To Seller's Knowledge, except as set forth on Schedule 6.1(f)
attached hereto, there are no actions, suits, arbitrations, formal government
investigations or proceedings (including those relating to bankruptcy) pending
or threatened against Manager.
(g)    Violations of Law. Except as set forth on Schedule 6.1(g), neither
Seller, nor to Seller’s Knowledge Manager, has received any written notice from
any Governmental Authority that the Property or any portion thereof is in
violation of any applicable fire, health, building, use, occupancy,
environmental, zoning or other law, code or regulation where such violation
remains outstanding, and to Seller's Knowledge no such violation exists.
(h)    Violations of Covenants. Except as set forth on Schedule 6.1(g), neither
Seller, nor to Seller’s Knowledge Manager, has received any written notice from
any person or entity having the right to enforce any covenant, condition,
restriction or easement to which the Real Property is subject, asserting that
the Real Property is in violation of any such covenant, condition, restriction
or easement where such violation remains outstanding, and to Seller's Knowledge
no such violation exists.
(i)    Condemnation. Neither Seller, nor to Seller’s Knowledge Manager, has
received any written notice from any Governmental Authority of any pending or

12

--------------------------------------------------------------------------------




threatened condemnation, eminent domain or similar proceeding relating to the
Property or any portion thereof.
(j)    Environmental. To Seller's Knowledge, there are no pending or threatened
proceedings or inquiries by any Governmental Authority relating to the Property
or any portion thereof and arising under any Environmental Law or otherwise
relating to any Hazardous Materials. To Seller’s Knowledge, except as may be
disclosed in that certain Phase I Environmental Site Assessment and Sub-Slab
Soil Vapor Evaluation dated April 3, 2014, prepared by Apex Companies, LLC,
there has been no disposal, generation, transportation, storage, or release of
any Hazardous Materials at or upon the Property in violation of applicable law
or that could give rise to a remediation obligation. To Seller's Knowledge,
Seller has made available to Purchaser as part of the Inspection Records all
environmental reports for the Property in Seller’s possession or control.
(k)    Rights to Purchase. Except for this Agreement, Seller has not granted any
option or right of first refusal, right of first offer or other similar right
relating to the purchase or lease of the Property or any interest therein.
(l)    Security Deposits. Schedule 1.1(d) attached hereto sets forth all Tenant
Deposits held by or on behalf of Seller under the Leases.
(m)    Property Contracts. Other than (i) the Hotel Management Agreement; (ii)
the Permitted Exceptions; and (iii) the Property Contracts listed on Schedule
1.1(f) attached hereto, to Seller's Knowledge there are no service, maintenance,
repair, utility, supply or equipment rental contracts relating to the Property.
To Seller's Knowledge, all Property Contracts and the Hotel Management Agreement
are in full force and effect and are sufficient to operate the Hotel in a manner
consistent with current practice. Seller has provided to Purchaser true,
accurate and complete copies of the Property Contracts and the Hotel Management
Agreement. Except as identified in Section 1.1(g), the Hotel Management
Agreement has not been amended, modified or assigned. There are no defaults or
events which, with the passage of time or delivery of notice or both, would
become defaults under the Hotel Management Agreement by Seller or, to Seller’s
Knowledge, the Manager. There are no defaults or events which, with the passage
of time or delivery of notice or both, would become defaults under any of the
Property Contracts by Seller or, to Seller’s Knowledge, any other party thereto.
To Seller's Knowledge, there are no defaults or events which, with the passage
of time or delivery of notice or both, would become defaults by Seller under any
of the Permitted Exceptions.
(n)    Leases. The Leases set forth on Schedule 1.1(d) attached hereto and the
Reservations constitute all of the leases, subleases, licenses, concession
agreements or

13

--------------------------------------------------------------------------------




other agreements or contracts granting use or occupancy rights that are in
effect and binding on the Real Property and the Hotel. To Seller's Knowledge,
Schedule 1.1(i) accurately and correctly identifies all Reservations and
Reservation Deposits for the Hotel. Seller has provided to Purchaser true,
accurate and complete copies of the Leases and, to Seller’s Knowledge, related
correspondence sent or received by Seller (to the extent in Seller’s possession
or control). There are no defaults or events which, with the passage of time or
delivery of notice or both, would become defaults under the any of the Leases by
Seller or, to Seller’s Knowledge, any other party thereto. There are no pending
or incomplete tenant improvements to be made by Seller, and there are no
outstanding tenant improvement allowances or leasing commissions payable by
Seller with respect to the Leases. Seller has received no notice from any tenant
under a Lease exercising its option to extend the term of its Lease. Except as
set forth on Schedule 1.1(d), neither Seller nor Manager is holding any security
deposits, letters of credit or other forms of security from any tenant under a
Lease.
(o)    Permits. Except as set forth on Schedule 6.1(g) attached hereto, neither
Seller, nor to Seller’s Knowledge Manager, has received written notice alleging
any breach or violation of any provision, condition or limitation of any of the
Permits, which breach remains uncured. To Seller's Knowledge, Schedule 1.1(e)
accurately reflects all the material Permits held by Seller in connection with
the Property. To Seller's Knowledge, Manager has not failed to obtain any permit
or license required for the operation of the Property in the manner in which it
is being operated on the Execution Date.
(p)    Equipment/Personal Property Leases. To Seller's Knowledge, except as set
forth on Schedule 6.1(p) attached hereto, none of the Personal Property is
leased from or owned by a third party, and the Personal Property leases listed
on Schedule 6.1(p) attached hereto are in full force and effect. To Seller's
Knowledge, Seller has provided to Purchaser true, accurate and complete copies
of the Personal Property leases. There are no defaults or events which, with the
passage of time or delivery of notice or both, would become defaults under the
any of the Personal Property leases by Seller or, to Seller’s Knowledge, any
other party thereto.
(q)    Gift Certificates. Except with respect to the items for which Purchaser
is to receive a credit pursuant to Section 8.5(b)(xii) below, Seller has not
issued any prepaid gift certificates, vouchers or other writings entitling the
holder or bearer thereof to a credit or a specified item (such as a room night
or meal) at the Hotel; provided, however, that the foregoing representation does
not include any gift certificates, vouchers or other writings issued by or
through Manager or its Affiliates (whether by Manager or its Affiliates directly
or for and on behalf of Seller) with respect to the Hotel, and Seller makes no
representations or warranties with respect thereto.

14

--------------------------------------------------------------------------------




(r)    Insurance. Seller has not received any written notice from any insurance
company or board of fire underwriters of any defect or inadequacy in or on the
Property or any part or component thereof that would materially affect the
insurability of the Property or cause any material increase in the premiums for
insurance for the Property for which the related defect or inadequacy has not
been cured or repaired.
(s)    Employees. To Seller’s Knowledge, all employees at the Hotel and the
Property are employees of Manager and/or its Affiliates. Seller does not have,
and has never had, any employees. Neither Seller nor Manager is or has been a
party to any collective bargaining agreement with any labor union relating to
the Hotel and/or the Property. There are no, and never have been, any defined
benefit plans (as opposed to a defined contribution plan, which does exist)
benefitting any current or former employees of Manager at the Hotel and/or the
Property. Neither Seller nor, to Seller's Knowledge, Manager, has received any
written notice from any labor union or group of employees that such union or
group represents or believes or claims or intends to represent any of the
employees at the Hotel and/or the Property, nor does Seller have knowledge of
any such representation. Neither Seller nor, to Seller's Knowledge, Manager, has
received any written notice of any claim of unfair labor practices relating to
the Hotel, nor does Seller have knowledge of any such claim.
(t)    Taxes. Seller has (or has caused to be) duly and timely withheld and
remitted or paid all sales, use, excise, gross receipts, payroll, occupancy,
lodging, hotel and similar taxes, surcharges and fees required to have been
withheld and remitted or paid in connection with the operation of the Property.
(u)    Title to Personal Property.    The Personal Property is not encumbered by
any lien, claim, security interest or encumbrance other than those which will be
released at the Closing, relate to the Existing Financing or which are otherwise
Permitted Encumbrances.
(v)    Financial Statements. Seller has provided true, accurate and complete
copies of the annual audited financial statements of Seller and the operating
statements for the Hotel for the period ended December 31, 2013 to Purchaser.
Copies of unaudited financial statements of Seller and operating statements for
the Hotel for the period ended December 31, 2014, have been provided to
Purchaser in the same form and substance as are in Seller's possession. To
Seller's Knowledge, the audited financial statements and operating statements
fairly present in all material respects the consolidated financial position,
assets and liabilities of Seller and the operations of the Hotel as of date
thereof, and the revenues, expenses and results of operations of Seller and the
Hotel for the period covered thereby, in each case, on the basis on which such
financial statements were prepared.

15

--------------------------------------------------------------------------------




(w)    Bankruptcy. Seller has not made any general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or, to Seller’s Knowledge,
been the subject of an involuntary petition in bankruptcy by any of Seller’s
creditors; suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets; suffered the attachment or other judicial
seizure of all, or substantially all, of Seller’s assets; admitted in writing
its inability to pay its debts as they generally come due; or made an offer of
settlement, extension or composition to its creditors generally, and to Seller’s
Knowledge none of the foregoing actions have been threatened or are currently
contemplated.
(x)    Compliance with Anti-Terrorism Laws. Neither Seller, nor any of its
subsidiaries, nor any person who owns a controlling interest in or otherwise
controls Seller or its subsidiaries is (i) listed on the Specially Designated
Nationals and Blocked Persons List or any other similar list maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, pursuant
to any authorizing statute, Executive Order or regulation; (ii) a “specially
designated global terrorist” or other person listed in Appendix A to Chapter V
of 31 C.F.R., as the same has been from time to time updated and amended; or
(iii) a person either (A) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B)
designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224,
66 Fed. Reg. 49079 (published September 25, 2001) or a person similarly
designated under any related enabling legislation or any other similar Executive
Orders. Seller is currently in compliance with and shall prior to and on the
Closing Date remain in compliance with the regulations of OFAC and any statute,
executive order or other action by a Governmental Authority relating thereto.
(y)    Compliance with Anti-Money Laundering Measures. Seller has taken measures
as required by law to assure that, with respect to each holder of an interest in
Seller, funds invested by such holders in Seller, are derived from legal sources
and such measures have been undertaken in accordance with the Bank Secrecy Act,
31 U.S.C. §§ 5311 et seq., and all applicable laws, regulations and government
guidance on compliance therewith and on the prevention and detection of money
laundering violations under 18 U.S.C. §§ 1956 and 1957.
(z)    Inspection Records. To Seller's Knowledge, no material document or
information in Seller's possession or control relating to the Property has been
omitted from the Inspection Records.
(aa)    Intellectual Property. Seller owns no intellectual property in
connection with the Hotel or the operations thereof.

16

--------------------------------------------------------------------------------




(bb)    Real Property; Off-Site Use Arrangements. The Real Property constitutes
all of the real property owned by Seller in connection with the use, operation
and maintenance of the Hotel. To Seller's Knowledge, except as set forth in
Schedule 6.1(bb), there are no agreements, leases, licenses or other
arrangements for the use of real property other than the Real Property in
connection with the use, operation and maintenance of the Hotel.
(cc)    Master Declaration. The Master Declaration has not been amended or
modified. To Seller's Knowledge, there are no defaults or events which, with the
passage of time or delivery of notice or both, would become defaults under the
Master Declaration by the "Resort Center Parcel Owner" (as defined in the Master
Declaration). Neither Seller nor to Seller’s Knowledge Manager has collected any
amounts due under the Master Declaration for calendar year 2015.
(dd)    Development Agreement. A portion of the Real Property is subject to that
certain Development Agreement by and among the City of Laguna Beach and Five
Star Resort LLC dated as of October 7, 1999, and recorded on November 3, 1999 as
Instrument No. 19990770847, as amended by that certain Operating Memorandum No.
1 by and among the City and Five Star Resort LLC dated as of June 19, 2002, and
recorded on June 20, 2002 as Instrument No. 20020519675 (collectively, the
"Development Agreement"). The Development Agreement has not been further amended
or modified. To Seller's Knowledge, there are no defaults or events which, with
the passage of time or delivery of notice or both, would become defaults under
the Development Agreement by the "Developer" (as defined in the Development
Agreement).
(ee)    Rental Management Agreements. The four (4) Rental Management Agreements
set forth on the Schedule of Rental Management Agreements dated as of January
21, 2015 and previously provided to Purchaser constitute all of the rental
management agreements in effect and binding on Seller as to The Beach Villas at
the Laguna Beach Colony, and to Seller's Knowledge as to the Real Property and
the Hotel. Seller has provided to Purchaser true, accurate and complete copies
of the Rental Management Agreements and, to Seller’s Knowledge, related
correspondence sent or received by Seller or Manager (to the extent in Seller’s
actual possession or control, as opposed to Manager's possession or control).
There are no defaults or events which, with the passage of time or delivery of
notice or both, would become defaults under the any of the Rental Management
Agreements by Seller or, to Seller’s Knowledge, any other party thereto. Except
as set forth on such Schedule of Rental Management Agreements, neither Seller
nor Manager is holding any reserves or other funds under the Rental Management
Agreements.
(ff)    Affiliate. Holdings is an Affiliate of Seller.

17

--------------------------------------------------------------------------------




(gg)    Seller’s Representations Relating to the Investment in the Shares.
(i)    Ownership of Seller Under the provisions of Sections 542, 544 and 856 of
the Internal Revenue Code of 1986 (the "Code"), considering all applicable
attribution and constructive ownership rules, neither Seller nor any direct or
indirect equity owner of Seller treated as an “individual” under Section
542(a)(2) of the Code (as modified by Section 856(h) of the Code), as
applicable, owns or is deemed to own greater than 0.50% of the total outstanding
Common Stock or capital stock of Strategic, excluding the Shares to be issued
under Section 2.1(b).
(ii)    Investment Purpose. The Ohana Parties are receiving the Shares hereunder
in the ordinary course of their respective business, for their own account and
not with a present view toward the public sale or distribution thereof, and have
no intention of selling or distributing any of such Shares or any arrangement or
understanding with any other persons regarding the sale or distribution of such
Shares or any part thereof, in violation of the Securities Act or any applicable
state securities law.
(iii)    No General Solicitation. Seller acknowledges that the Shares were not
offered to the Ohana Parties by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Ohana Parties were invited by any of the foregoing means of communications.
(iv)    Accredited Investor Status. Each of the Ohana Parties are “accredited
investors” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment.
Each of the Ohana Parties is able to bear the economic risk of an investment in
the Shares and, at the present time, is able to afford a complete loss of such
investment.
(v)    Reliance on Exemptions. Seller understands that the Shares are being
issued to Holdings in reliance upon specific exemptions from the prospectus and
registration requirements of federal, state, and other securities laws, as
applicable, and that Strategic is relying upon the truth and accuracy of, and
the Ohana Parties’ compliance with, the representations, warranties, agreements,

18

--------------------------------------------------------------------------------




acknowledgments and understandings of the Ohana Parties set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Ohana Parties to acquire the Shares.
(vi)    Information. The Ohana Parties and their advisors have been furnished
with or have otherwise had access to all materials relating to the business,
finances and operations of Strategic and materials relating to the offer and
sale of the Shares which have been requested by the Ohana Parties. The Ohana
Parties have been afforded the opportunity to ask questions of Strategic.
(vii)    Legends. The Ohana Parties understand that the certificates
representing the Shares will bear restrictive legends in the following form (and
a stop-transfer order may be placed against transfer of the certificates for
such Shares):
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, OR IF PURSUANT TO RULE 144,
A WRITTEN STATEMENT, SATISFACTORY TO THE ISSUER, THAT SUCH DISPOSITION WILL NOT
REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.


(viii)    Non-Public Information. Seller acknowledges that Strategic now
possesses and may hereafter possess certain non-public information concerning
Strategic, including Strategic’s financial and operating results for its fiscal
year ended December 31, 2014, that is not known and may or may not be
independently known to Seller and which would be material to an investment
decision (all of such non-public information referred to in this paragraph is
hereinafter referred to as the “Non-Public Information”). Seller acknowledges
that Strategic has offered to disclose the Non-Public Information to Seller and
Seller has elected in its own discretion and for its own investment and other
purposes not to receive such disclosure of the Non-Public Information, and as a
result of such non-disclosure, a disparity of information may exist between
Strategic and Seller. Seller acknowledges that it has entered into this
Agreement and agrees to consummate the transactions pursuant to this Agreement
notwithstanding that it is aware that the Non-Public Information exists and is
in the possession of Strategic, and that at the request of Seller, the
Non-Public Information has not been disclosed by Strategic to Seller, and Seller
confirms and acknowledges that neither the existence of the Non-Public
Information, nor the

19

--------------------------------------------------------------------------------




substance of the Non-Public Information, nor the fact that the Non-Public
Information has not been disclosed by Strategic to Seller is material to its
determination to enter into this Agreement and to consummate the transactions
pursuant to this Agreement.
"Seller’s Knowledge” shall mean the actual knowledge of Chris Smith and/or Sarah
Mancuso (collectively, the “Seller Designated Individuals”) with respect to the
related matter, with no duty of inquiry or investigation. Each of the SHR
Parties acknowledges that the Seller Designated Individuals are named herein
solely for the purpose of defining and narrowing the scope of Seller’s
Knowledge, and not for the purpose of imposing any liability on or creating any
duties running from either of the Seller Designated Individuals to the SHR
Parties.


6.2    Holdings Representations. Holdings does not make any representations or
warranties as to the content or accuracy of any of the Inspection Records and/or
the Property. Holdings makes the following representations, warranties and
covenants to the SHR Parties with respect to Holdings as of the Execution Date
and the Closing Date:
(a)    Legal Existence. Holdings is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.
(b)    Authority. Holdings has full right, power and authority and is duly
authorized to enter into this Agreement and all closing documents contemplated
hereunder to which Holdings is a party, to perform each of the covenants and
obligations to be performed by Holdings hereunder and thereunder, and to execute
and deliver and to perform Holdings' obligations under all documents required to
be executed and delivered by Holdings pursuant to this Agreement, including the
Registration Rights Agreement. This Agreement constitutes the valid and legally
binding obligation of Holdings enforceable against Holdings in accordance with
its terms. Each of the individuals executing this Agreement on Holdings’ behalf
is, and in the case of any closing documents to be executed and delivered by
Holdings at the Closing, will be, duly authorized to do so.
(c)    Conflicts. Neither the execution, delivery or performance of this
Agreement or any of the closing documents contemplated hereunder to be executed
by Holdings, nor Holdings' compliance herewith or therewith, (i) conflicts or
will conflict with or results or will result in a breach of or constitutes or
will constitute a default under (a) the organizational documents of Holdings,
(b) any judgment, statute, law or any order, writ, injunction or decree of any
Governmental Authority applicable to Holdings, or (c) any agreement or
instrument to which Holdings is a party or by which it is bound; or (ii) results
in the creation or imposition of any lien, charge or encumbrance upon Holdings'
property pursuant to any such agreement or instrument, except in the cases of
clauses (b) and (c) for any such conflicts, breaches or defaults that would not,
individually or in the aggregate,

20

--------------------------------------------------------------------------------




reasonably be expected to have a materially adverse effect on the business,
properties, management, financial position or results of operations of Holdings
and its subsidiaries taken as a whole or would not materially adversely affect
the consummation of the transactions contemplated hereby or under the closing
documents to be executed and delivered by Holdings.
(d)    Government Approvals. No authorization, consent or approval of any
Governmental Authority, that has not previously been obtained, is required for
the execution and delivery by Holdings of this Agreement, any closing documents
contemplated hereunder to be executed by Holdings, or the performance of
Holdings' obligations hereunder or thereunder.
(e)    FIRPTA. Holdings is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code of 1986.
(f)    Compliance with Anti-Terrorism Laws. Neither Holdings, nor any of its
subsidiaries, nor any person who owns a controlling interest in or otherwise
controls Holdings or its subsidiaries is (i) listed on the Specially Designated
Nationals and Blocked Persons List or any other similar list maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation; (ii) a
“specially designated global terrorist” or other person listed in Appendix A to
Chapter V of 31 C.F.R., as the same has been from time to time updated and
amended; or (iii) a person either (A) included within the term “designated
national” as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part
515, or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or a person
similarly designated under any related enabling legislation or any other similar
Executive Orders. Holdings is currently in compliance with and shall prior to
and on the Closing Date remain in compliance with the regulations of OFAC and
any statute, executive order or other action by a Governmental Authority
relating thereto.
(g)    Compliance with Anti-Money Laundering Measures. Holdings has taken
measures as required by law to assure that, with respect to each holder of an
interest in Holdings, funds invested by such holders in Holdings, are derived
from legal sources and such measures have been undertaken in accordance with the
Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., and all applicable laws,
regulations and government guidance on compliance therewith and on the
prevention and detection of money laundering violations under 18 U.S.C. §§ 1956
and 1957.
(h)    Affiliate. Holdings is an Affiliate of Seller.
(i)    Holdings Representations Relating to the Investment in the Shares.

21

--------------------------------------------------------------------------------




(i)    Ownership of Holdings Under the provisions of Sections 542, 544 and 856
of the Code, considering all applicable attribution and constructive ownership
rules, neither Holdings nor any direct or indirect equity owner of Holdings
treated as an “individual” under Section 542(a)(2) of the Code (as modified by
Section 856(h) of the Code), as applicable, owns or is deemed to own greater
than 0.50% of the total outstanding Common Stock or capital stock of Strategic,
excluding the Shares to be issued under Section 2.1(b).
(ii)    Investment Purpose. Holdings is receiving the Shares hereunder in the
ordinary course of its business, for its own account and not with a present view
toward the public sale or distribution thereof, and has no intention of selling
or distributing any of such Shares or any arrangement or understanding with any
other persons regarding the sale or distribution of such Shares or any part
thereof, in violation of the Securities Act or any applicable state securities
law.
(iii)    No General Solicitation. Holdings acknowledges that the Shares were not
offered to the Ohana Parties by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Ohana Parties were invited by any of the foregoing means of communications.
(iv)    Accredited Investor Status. Each of the Ohana Parties is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment.
Each of the Ohana Parties is able to bear the economic risk of an investment in
the Shares and, at the present time, is able to afford a complete loss of such
investment.
(v)    Reliance on Exemptions. Holdings understands that the Shares are being
issued to Holdings in reliance upon specific exemptions from the prospectus and
registration requirements of federal, state, and other securities laws, as
applicable, and that Strategic is relying upon the truth and accuracy of, and
the Ohana Parties’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Ohana Parties set forth herein in
order to determine the availability of such exemptions and the eligibility of
Holdings to acquire the Shares.

22

--------------------------------------------------------------------------------




(vi)    Information. The Ohana Parties and their advisors have been furnished
with or have otherwise had access to all materials relating to the business,
finances and operations of Strategic and materials relating to the offer and
sale of the Shares which have been requested by the Ohana Parties. The Ohana
Parties have been afforded the opportunity to ask questions of Strategic.
(vii)    Legends. The Ohana Parties understand that the certificates
representing the Shares will bear restrictive legends in the following form (and
a stop-transfer order may be placed against transfer of the certificates for
such Shares):
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, OR IF PURSUANT TO RULE 144,
A WRITTEN STATEMENT, SATISFACTORY TO THE ISSUER, THAT SUCH DISPOSITION WILL NOT
REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.


(viii)    Non-Public Information. Holdings acknowledges that Strategic now
possesses and may hereafter possess certain non-public information concerning
Strategic, including Strategic’s financial and operating results for its fiscal
year ended December 31, 2014, that is not known and may or may not be
independently known to Holdings and which would be material to an investment
decision (all of such non-public information referred to in this paragraph is
hereinafter referred to as the “Non-Public Information”). Holdings acknowledges
that Strategic has offered to disclose the Non-Public Information to Holdings
and Holdings has elected in its own discretion and for its own investment and
other purposes not to receive such disclosure of the Non-Public Information, and
as a result of such non-disclosure, a disparity of information may exist between
Strategic and Holdings. Holdings acknowledges that it has entered into this
Agreement and agrees to consummate the transactions pursuant to this Agreement
notwithstanding that it is aware that the Non-Public Information exists and is
in the possession of Strategic, and that at the request of Holdings, the
Non-Public Information has not been disclosed by Strategic to Holdings, and
Holdings confirms and acknowledges that neither the existence of the Non-Public
Information, nor the substance of the Non-Public Information, nor the fact that
the Non-Public Information has not been disclosed by Strategic to Holdings is
material to its determination to enter into this Agreement and to consummate the
transactions pursuant to this Agreement.

23

--------------------------------------------------------------------------------




6.3    Survival of Seller's Representations; Limitations on Seller's Liability;
Guaranty. The representations and warranties of Seller set forth in this
Agreement and any of the closing documents executed and delivered by Seller (the
"Seller Closing Documents"), but excluding the Grant Deed and the 30782 South
Coast Highway Agreement, which shall not be limited by this Section 6.3, shall
survive the Closing for a period of twelve (12) months, and shall not be deemed
merged into any instrument of conveyance delivered at the Closing, and no action
or proceeding thereon shall be valid or enforceable, at law or in equity, if a
legal proceeding is not commenced within such period. In addition to any other
remedies the SHR Parties may have hereunder with respect to any breach by Seller
of its representations and warranties set forth in this Agreement and/or the
Seller Closing Documents, but subject to the provisions of this Section 6.3,
Seller shall indemnify and hold harmless the SHR Parties and the other Purchaser
Related Parties from and against any and all damages, losses, claims (whether or
not the Purchaser Related Party is a party to any action or proceeding that
gives rise to any indemnification obligation), actions, suits, demands,
judgments, liabilities (including penalties), obligations, disbursements of any
kind or nature and related costs and expenses (including reasonable attorney’s
fees and other reasonable professional fees and expenses incurred in connection
with collection efforts or the defense of any claims, suits or actions) awarded
against or incurred by any Purchaser Related Party arising out of or as a result
of any such representation or warranty made by the Seller having been untrue or
incorrect when made. Notwithstanding any other provision of this Agreement,
except with respect to an intentional misrepresentation by Seller or a breach of
the representations set forth in Sections 6.1(gg) or 6.2(i) (for which the
maximum liability of Seller as provided in this Section 6.3 shall not apply), in
no event shall the total liability of Seller with respect to any and all other
breaches of such representations and/or warranties, in the aggregate, exceed
Twelve Million Dollars ($12,000,000). Seller shall have no liability resulting
for any claims resulting from any breach of any such representation or warranty
by Seller, unless and until the aggregate liability of Seller for such claims
exceeds Two Hundred Fifty Thousand Dollars ($250,000), at which time Seller
shall be liable for all such claims (i.e., the amount stated in this sentence is
not a deductible, but is a threshold which must be exceeded before Seller will
have any liability for such claims). Once such threshold is exceeded, Seller
shall be responsible for all such claims, including those that are included in
determining that such threshold is exceeded, up to Twelve Million Dollars
($12,000,000).
Seller shall have no liability under this Agreement for any consequential,
indirect, exemplary or punitive damages.
Each of the SHR Parties acknowledges and agrees that, to the extent of the
Knowledge of Purchaser on the Closing Date that any of the representations and
warranties of Seller made in this Agreement (including any of the schedules
attached hereto) or any of the Seller's Closing Documents is inaccurate, untrue
or incorrect in any way, such SHR Party shall not be entitled to bring any claim
against Seller, whether brought under Section 6 hereof or otherwise, for breach
of such representation and warranty; provided, however, that such prohibition
shall only apply to the

24

--------------------------------------------------------------------------------




extent of the Knowledge of Purchaser as to such breach. As used herein, the
phrase “Knowledge of Purchaser” shall mean the actual knowledge of Paula Maggio,
Jon Stanner or Richard Moreau (the “Purchaser Designated Individuals”) with
respect to such matter, with no duty of inquiry or investigation. Each of the
Ohana Parties acknowledges that the Purchaser Designated Individuals are named
herein solely for the purpose of defining and narrowing the scope of the
Knowledge of Purchaser and Strategic’s Knowledge, and not for the purpose of
imposing any liability on or creating any duties running from any of the
Purchaser Designated Individuals to Seller.
Seller shall cause to be delivered to Purchaser at the Closing a guaranty of
Seller's obligations under this Section 6.3 (the "Guaranty") in the form of
Exhibit 6.3 attached hereto, executed by Ohana Real Estate Holdings LLC, a
Delaware limited liability company (“OREH”).


6.4    Survival of Holdings Representations. The representations and warranties
of Holdings as set forth in or made pursuant to this Agreement shall survive the
Closing Date for a period of twelve (12) months, and shall not be deemed merged
into any instrument of conveyance delivered at the Closing, and no action or
proceeding thereon shall be valid or enforceable, at law or in equity, if a
legal proceeding is not commenced within that time. In addition to any other
remedies the SHR Parties may have hereunder with respect to any breach by
Holdings of its representations and warranties set forth in this Agreement and
any of the closing documents executed and delivered by Holdings, Holdings shall
indemnify and hold harmless SHR Parties and the other Purchaser Related Parties
from and against any and all damages, losses, claims (whether or not the
Purchaser Related Party is a party to any action or proceeding that gives rise
to any indemnification obligation), actions, suits, demands, judgments,
liabilities (including penalties), obligations, disbursements of any kind or
nature and related costs and expenses (including reasonable attorney’s fees and
other reasonable professional fees and expenses incurred in connection with
collection efforts or the defense of any claims, suits or actions) awarded
against or incurred by any Purchaser Related Party arising out of or as a result
of any such representation or warranty made by Holdings having been untrue or
incorrect when made. Holdings shall not have any liability for consequential,
indirect, exemplary or punitive damages. Each of the SHR Parties acknowledges
and agrees that, to the extent of the Knowledge of Purchaser on the Closing Date
that any of the representations or warranties of Holdings made in Section 6.2
above is inaccurate, untrue or incorrect in any way, such SHR Party shall not be
entitled to bring any claim against Holdings, whether brought under Section 6
hereof or otherwise, for breach of such representation of warranty; provided,
however, that such prohibition shall only apply to the extent of the Knowledge
of Purchaser as to such breach.
6.5    Purchaser’s Representations. Purchaser warrants and represents to the
Ohana Parties as follows:
(a)    Legal Existence. Purchaser is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.

25

--------------------------------------------------------------------------------




(b)    Authority. Purchaser has full right, power and authority and is duly
authorized to enter into this Agreement and all closing documents contemplated
hereunder to which it is a party, to perform each of the covenants and
obligations on Purchaser's part to be performed hereunder or thereunder, and to
execute and deliver and perform Purchaser's obligations under, all documents
required to be executed and delivered by Purchaser pursuant to this Agreement.
This Agreement constitutes the valid and legally binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms. The individual
executing this Agreement on Purchaser’s behalf is, and in the case of the
closing documents to be executed and delivered by Purchaser at Closing, will be,
duly authorized to do so.
(c)    Litigation. There are no actions, suits or proceedings (including, but
not limited to, those relating to bankruptcy) pending or, to the Knowledge of
Purchaser, threatened against Purchaser or affecting Purchaser which, if
determined adversely to Purchaser, would adversely affect its ability to perform
its obligations hereunder.
(d)    Conflicts. Neither the execution, delivery or performance of this
Agreement or the closing documents to be delivered by Purchaser at Closing nor
compliance herewith or therewith conflicts or will conflict with or results or
will result in a breach of or constitutes or will constitute a default under (1)
the organizational documents of Purchaser; (2) any judgment, statute, law,
order, writ, injunction or decree of any Governmental Authority applicable to
Purchaser; or (3) any agreement or instrument to which Purchaser is a party or
by which it is bound.
(e)    Governmental Approvals. No authorization, consent or approval of any
Governmental Authority is required for the execution and delivery by Purchaser
of this Agreement or the performance of Purchaser's obligations hereunder.
(f)    Compliance with Anti-Terrorism Laws. Neither Purchaser, nor any of its
subsidiaries, nor any person who owns a controlling interest in or otherwise
controls Purchaser is (i) listed on the Specially Designated Nationals and
Blocked Persons List or any other similar list maintained by OFAC pursuant to
any authorizing statute, Executive Order or regulation; (ii) a “specially
designated global terrorist” or other person listed in Appendix A to Chapter V
of 31 C.F.R., as the same has been from time to time updated and amended; or
(iii) a person either (A) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B)
designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224,
66 Fed. Reg. 49079 (published September 25, 2001) or a person similarly
designated under any related enabling legislation or any other similar Executive
Orders. Purchaser is currently in compliance with and shall prior to and on the
Closing Date remain in compliance with the regulations of

26

--------------------------------------------------------------------------------




OFAC and any statute, executive order or other action by a Governmental
Authority relating thereto.
(g)    Compliance with Anti-Money Laundering Measures. Purchaser has taken
measures as required by law to assure that (i) funds to be used to pay the
Purchase Price; and (ii) with respect to each holder of a direct interest in
Purchaser, funds invested by such holders in Purchaser, are derived from legal
sources and such measures have been undertaken in accordance with the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and all applicable laws, regulations and
government guidance on compliance therewith and on the prevention and detection
of money laundering violations under 18 U.S.C. §§ 1956 and 1957.
6.6    Strategic’s Representations. Strategic warrants and represents to the
Ohana Parties as follows:
(a)    Legal Existence. Strategic is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland.
(b)    Authority. Strategic has full right, power and authority and is duly
authorized to enter into this Agreement and the closing documents contemplated
hereunder to which it is a party, to perform each of the covenants and
obligations on Strategic's part to be performed hereunder and thereunder, and to
execute and deliver and perform Strategic's obligations under, all documents
required to be executed and delivered by Strategic pursuant to this Agreement
including the Registration Rights Agreement. This Agreement constitutes, and,
when executed and delivered at Closing, the closing documents to which Strategic
is a party will constitute, the valid and legally binding obligation of
Strategic enforceable against Strategic in accordance with their respective
terms. The individual executing this Agreement on Strategic’s behalf is, and in
the case of the closing documents to be executed and delivered by Strategic will
be, duly authorized to do so.
(c)    Conflicts. Neither the execution, delivery or performance of this
Agreement or the closing documents to which Strategic is a party, nor compliance
herewith or therewith, conflicts or will conflict with or results or will result
in a breach of or constitutes or will constitute a default under (1) the
organizational documents of Strategic; (2) any judgment, statute, law, order,
writ, injunction or decree of any Governmental Authority applicable to
Strategic; or (3) any agreement or instrument to which Strategic is a party or
by which it is bound, except in the case of clauses (2) and (3) for any such
conflicts, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to have a materially adverse effect on the
business, properties, management, financial position or results of operations of
Strategic and its subsidiaries taken as a whole or as would not

27

--------------------------------------------------------------------------------




materially adversely affect the consummation of the transactions contemplated
hereby or under the closing documents to be executed and delivered by Strategic
at the Closing.
(d)    Compliance with Anti-Terrorism Laws. Neither Strategic nor any of its
subsidiaries is (i) listed on the Specially Designated Nationals and Blocked
Persons List or any other similar list maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation; (ii) a “specially designated
global terrorist” or other person listed in Appendix A to Chapter V of 31
C.F.R., as the same has been from time to time updated and amended; or (iii) a
person either (A) included within the term “designated national” as defined in
the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated
under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed.
Reg. 49079 (published September 25, 2001) or a person similarly designated under
any related enabling legislation or any other similar Executive Orders.
Strategic is currently in compliance with and shall prior to and on the Closing
Date remain in compliance with the regulations of OFAC and any statute,
executive order or other action by a Governmental Authority relating thereto
(e)    Compliance with Anti-Money Laundering Measures. Strategic has taken
measures as required by law to assure that with respect to each holder of a
direct interest in Purchaser, funds invested by such holders in Purchaser, are
derived from legal sources and such measures have been undertaken in accordance
with the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., and all applicable laws,
regulations and government guidance on compliance therewith and on the
prevention and detection of money laundering violations under 18 U.S.C. §§ 1956
and 1957.
(f)    Issuance of Shares. The issuance and sale of the Shares pursuant to this
Agreement has been duly authorized and, when issued and delivered and paid for
in accordance with this Agreement, the Shares will be validly issued, fully paid
and nonassessable, free and clear of all liens, claims, security interests or
other encumbrances. Such Shares would comprise approximately 2.7% of the issued
and outstanding shares of Common Stock as of the date hereof.
(g)    SEC Reports. Strategic's shares of Common Stock are registered pursuant
to Section 12(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and with the New York Stock Exchange ("NYSE"). Strategic has
filed all reports, schedules, forms, financial and other statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed by it with the SEC or the NYSE since January 1,
2014 (the foregoing materials being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such

28

--------------------------------------------------------------------------------




extension. As of their respective dates, or, if amended or supplemented prior to
the date of this Agreement, as of the date of such amendment or supplement, each
SEC Report complied in all material respects with the applicable requirements of
the Securities Act, the Exchange Act, the Sarbanes-Oxley Act of 2002 (including
the rules and regulations promulgated thereunder, collectively the
“Sarbanes-Oxley Act”), the rules and policies of the NYSE, as the case may be,
and the rules and regulations of the SEC thereunder applicable to such SEC
Report. Strategic is in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act and the applicable listing and governance
rules and regulations of the NYSE. Neither the SEC nor any state regulatory
authority has issued any order preventing or suspending trading of any
securities of Strategic, and Strategic is in compliance in all material respects
with the requirements of the NYSE for continued listing of its shares of common
stock thereon. Strategic has not taken any action designed to terminate, or
likely to have the effect of terminating, the registration of its shares of
common stock under the Exchange Act or the listing of such shares on the NYSE.
Trading in Strategic's shares of Common Stock on the NYSE is not currently
halted or suspended. No delisting, suspension of trading or cease trading order
with respect to any securities of Strategic is pending or, to Strategic’s
Knowledge, threatened. To Strategic’s Knowledge, as of the date of this
Agreement, no inquiry, review or investigation (formal or informal) of Strategic
by the SEC or similar regulatory authority or the NYSE is in effect or ongoing
or expected to be implemented or undertaken.
(h)    Effective Internal Controls. Strategic maintains a system of “internal
control over financial reporting” (as defined in Rule 13a-15(f) under the
Exchange Act).  Such internal control over financial reporting is designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with United States generally accepted accounting principles in all material
respects.  Except as has not had, and would not be reasonably likely to have,
individually or in the aggregate, a material adverse effect on Strategic,
(i) Strategic maintains an effective system of “disclosure controls and
procedures” required by Rule 13a-15(e) under the Exchange Act that have been
designed to ensure that information required to be disclosed by Strategic in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to Strategic’s management as
appropriate to allow timely decisions regarding required disclosure and
(ii) Strategic has carried out evaluations of the effectiveness of its
disclosure controls and procedures as required by Rule 13a-15 under the Exchange
Act.
As used herein, the phrase “Strategic's Knowledge” shall mean the actual
knowledge of any of the Purchaser Designated Individuals, with no duty of
inquiry or investigation. Each of the Ohana

29

--------------------------------------------------------------------------------




Parties acknowledges that the Purchaser Designated Individuals are named herein
solely for the purpose of defining and narrowing the scope of Knowledge of
Purchaser and Strategic’s Knowledge, and not for the purpose of imposing any
liability on or creating any duties running from any of the Purchaser Designated
Individuals to Seller.


6.7    Survival of Purchaser's and Strategic's Representations; Limitation of
Liability. The representations and warranties of the SHR Parties as set forth in
or made pursuant to this Agreement shall survive the Closing Date for a period
of twelve (12) months, and shall not be deemed merged into any instrument of
conveyance delivered at the Closing, and no action or proceeding thereon shall
be valid or enforceable, at law or in equity, if a legal proceeding is not
commenced within that time. Neither Purchaser nor Strategic shall have any
liability for consequential, indirect, exemplary or punitive damages. Each Ohana
Party acknowledges and agrees that, to the extent of the Seller's Knowledge on
the Closing Date that any of the representations or warranties of Purchaser made
in Section 6.5 above or of Strategic made in Section 6.6 above, is inaccurate,
untrue or incorrect in any way, neither Ohana Party shall be entitled to bring
any claim against Purchaser or Strategic, as applicable, whether brought under
Section 6 hereof or otherwise, for breach of such representation of warranty;
provided, however, that such prohibition shall only apply to the extent of
Seller's Knowledge as to such breach.
6.8    “AS IS”; ENVIRONMENTAL MATTERS. OTHER THAN AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE SELLER CLOSING DOCUMENTS, SELLER DISCLAIMS ANY WARRANTY OR
REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, REGARDING THE PROPERTY,
INCLUDING WARRANTIES OR REPRESENTATIONS AS TO MATTERS OF TITLE, ZONING,
HABITABILITY, SUITABILITY, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL
CONDITIONS, AVAILABILITY OF ACCESS, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL REGULATIONS OR APPROVALS, OR ANY OTHER MATTER RELATING TO OR
AFFECTING THE PROPERTY.
PURCHASER ACKNOWLEDGES IT IS A KNOWLEDGEABLE PURCHASER OF REAL ESTATE AND THAT,
EXCEPT TO THE EXTENT EXPRESSLY STATED IN THIS AGREEMENT OR THE SELLER CLOSING
DOCUMENTS, PURCHASER IS PURCHASING THE PROPERTY SOLELY IN RELIANCE ON ITS OWN
EXPERTISE AND INVESTIGATIONS AND THOSE OF PURCHASER’S AGENTS. PURCHASER HAS HAD
THE OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS, EXAMINATIONS, INSPECTIONS AND
ANALYSIS OF THE PROPERTY AS PURCHASER, IN ITS SOLE AND ABSOLUTE DISCRETION, HAS
DETERMINED APPROPRIATE, AND PURCHASER WILL RELY ON THE SAME.

30

--------------------------------------------------------------------------------




PURCHASER HEREBY (I) ASSUMES THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT
LIMITED TO, ADVERSE PHYSICAL, FINANCIAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, EXAMINATIONS, INSPECTIONS AND
ANALYSIS; (II) ACKNOWLEDGES THAT, OTHER THAN AS EXPRESSLY STATED IN THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION THE EXCLUDED LIABILITIES, OR THE SELLER
CLOSING DOCUMENTS, SELLER IS CONVEYING TO PURCHASER, AND PURCHASER IS ACCEPTING,
THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”; (III) ACKNOWLEDGES AND AGREES
THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO
OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY IN
FAVOR OF PURCHASER; AND (IV) ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT OR THE SELLER CLOSING DOCUMENTS, SELLER HAS NOT MADE AN
INDEPENDENT INVESTIGATION OR VERIFICATION OF THE ACCURACY OR COMPLETENESS OF ANY
DOCUMENTS, STUDIES, SURVEYS, INFORMATION OR MATERIALS WHICH WERE PREPARED BY
PARTIES OTHER THAN SELLER AND WHICH WERE MADE AVAILABLE TO PURCHASER.
“HAZARDOUS MATERIALS” MEANS (I) ANY SUBSTANCE WHICH IS OR CONTAINS ANY
“HAZARDOUS SUBSTANCE”, “HAZARDOUS WASTE” OR "TOXIC SUBSTANCE" AS DEFINED UNDER
ANY ENVIRONMENTAL LAW; (II) ANY GASOLINE, DIESEL FUEL OR OTHER PETROLEUM BASED
SUBSTANCE; (III) ASBESTOS OR ASBESTOS CONTAINING MATERIAL, WHETHER FRIABLE OR
NON-FRIABLE; (III) POLYCHLORINATED BIPHENYLS; (IV) RADON GAS; (V) ANY SUBSTANCE,
THE PRESENCE OF WHICH ON A REAL PROPERTY REQUIRES REPORTING, INVESTIGATION OR
REMEDIATION UNDER ANY ENVIRONMENTAL LAW OR CAUSES OR THREATENS TO CAUSE A
NUISANCE OR POSES OR THREATENS TO POSE A HAZARD TO HEALTH OR SAFETY OF PERSONS
OR TO NATURAL RESOURCES.
“ENVIRONMENTAL LAWS” MEANS ALL LAWS, ORDINANCES, STATUTES, CODES, RULES,
REGULATIONS, AGREEMENTS, JUDGMENTS, ORDERS AND DECREES NOW OR HEREAFTER ENACTED,
PROMULGATED, OR AMENDED, BY ANY GOVERNMENTAL AUTHORITY THAT RELATE TO POLLUTION,
THE PROTECTION OR REGULATION OF HUMAN HEALTH, NATURAL RESOURCES OR THE
ENVIRONMENT, OR THE EMISSION, DISCHARGE, RELEASE OR THREATENED RELEASE OF
HAZARDOUS MATERIALS INTO THE ENVIRONMENT.
THE PROVISIONS OF THIS SECTION 6.8 SHALL SURVIVE (I) THE CLOSING (AND SHALL NOT
BE DEEMED MERGED INTO ANY INSTRUMENT OF CONVEYANCE

31

--------------------------------------------------------------------------------




DELIVERED AT THE CLOSING); OR (II) ANY EARLIER TERMINATION OF THIS AGREEMENT.
ALTHOUGH STRATEGIC IS NOT TAKING TITLE TO ANY OF THE PROPERTY, STRATEGIC JOINS
IN ACKNOWLEDGING THE TERMS OF THIS SECTION 6.8.
6.9    Release. Except to the extent expressly provided in this Agreement or any
of the Closing Documents, SHR Parties for themselves and their successors and
assigns, waive their rights to recover from, and forever release and discharge,
and covenant not to sue, Seller, Holdings, Seller's Affiliates, Seller's asset
manager and property managers (provided, however, that nothing herein shall be
deemed to be a waiver, release or discharge of Manager’s obligations under the
Hotel Management Agreement or any rights of Seller or Purchaser thereunder or
Purchaser's right to bring a claim of fraud), and the partners, trustees,
shareholders, controlling persons, directors, officers, attorneys, employees and
agents of Seller and/or Holdings, with respect to any and all suits, actions,
proceedings, investigations, demands, claims, liabilities, fines, penalties,
liens, judgments, losses, injuries, damages, expenses or costs, including
reasonable attorneys’ and experts’ fees and costs of investigation and
remediation costs (collectively, “Claims”), whether direct or indirect, known or
unknown, foreseen or unforeseen, that may exist or hereafter arise on account of
or in any way be connected with the Property or any of the matters described in
Section 6.8 above existing or occurring prior to the Closing; provided, however,
that the SHR Parties do not waive their rights, if any, to recover from, and do
not release or discharge or covenant not to sue Seller and/or Holdings, as
applicable, for, (i) with respect to Seller, any act of Seller in violation of
Seller's obligations, representations or warranties stated in this Agreement
(subject to the provisions of Section 6.3 above); (ii) with respect to Holdings,
any act of Holdings in violation of Holdings' obligations, representations or
warranties stated in this Agreement; (iii) Excluded Liabilities; or (iv) any
fraud or fraudulent concealment.
In connection with the general release set forth in this Section 6.9, the SHR
Parties hereby specifically waive the provisions of California Civil Code
Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


________________________
Purchaser's Initials


________________________
Strategic’s Initials




32

--------------------------------------------------------------------------------




The provisions of this Section 6.9 shall survive (i) the Closing (and shall not
be deemed merged into any instrument of conveyance delivered at the Closing); or
(ii) any earlier termination of this Agreement.
6.10    Excluded Liabilities; Seller Indemnification. In no event shall
Purchaser or Strategic assume or have any responsibility with respect to
Excluded Liabilities, and Seller shall defend, indemnify and hold harmless the
SHR Parties, their respective Affiliates and all of their respective members,
managers, partners, directors, officers, employees and agents (individually a
"Purchaser Related Party", and collectively, the "Purchaser Related Parties"),
from and against any and all claims, suits, charges, complaints, demands,
proceedings, losses, expenses, damages, obligations and liabilities (including
costs of collection, attorney fees and other defense costs or disbursements)
arising out of or otherwise in respect of any Excluded Liabilities, except to
the extent directly attributable to any act or omission of any Purchaser Related
Party, but expressly excluding Manager. As used herein, “Excluded Liabilities”
means any of the following, whether fixed or contingent, recorded or unrecorded,
known or unknown: (i) litigation, actions, suits, arbitrations, formal
government investigations or proceedings (including, but not limited to, those
relating to bankruptcy) pending, threatened or hereafter commenced, against
Seller or the Property or relating to Seller or the Property, in each case
whether or not covered by insurance, relating to any period prior to the Closing
Date; (ii) to the extent created or arising prior to the Closing, liens, claims,
security interests or encumbrances against the Personal Property other than
those which will be released at the Closing or which are Permitted Encumbrances;
(iii) tax, liabilities and obligations, including all federal, state, local or
special purpose district tax and withholding, liabilities and obligations of
Seller or any of its Affiliates with respect to periods prior to the Closing,
and any interest, additions to tax, loss of elections, fines or penalties
thereon or with respect to returns filed or required to be filed in connection
therewith, including any recapture and including any amounts due or which may
come due and owing under California law; (iv) the matters identified in the
30782 South Coast Highway Agreement; and (v) any worker's compensation claims
and wage and hour claims, investigations or violations relating to the Hotel or
its employees for any period prior to Closing. Notwithstanding the provisions of
the immediately preceding sentence:
(a) if a claim based on an employment practice, workplace condition or other
employer liability of Manager that occurs or arises (or is alleged to have
occurred or arisen) in part prior to the Closing Date and in part on or after
the Closing Date (each, a "Straddle Employment Claim") (other than a Wage and
Hour Claim, which shall be governed by the immediately following sentence) is
made after the Closing Date, such Straddle Employment Claim shall not be an
Excluded Liability and the investigation and defense costs thereof and any
liability for such Straddle Employment Claim, if any, shall be solely
Purchaser's responsibility; and
(b) if a wage and hour claim based on the Federal Fair Labor Standards Act, the
California Labor Code and/or any implementing regulations or local ordinances,
expressly including

33

--------------------------------------------------------------------------------




claims related to rest and meal periods and wage orders of the California
Industrial Welfare Commission (a "Wage and Hour Claim"), is made after the
Closing Date based on an employment practice of Manager that occurs or arises
(or is alleged to have occurred or arisen) in part prior to the Closing Date and
in part on or after the Closing Date, such Wage and Hour Claim shall not be an
Excluded Liability and the investigation and defense costs thereof and any
liability for such Wage and Hour Claim, if any, shall be equitably shared by
Seller and Purchaser based upon when the alleged action giving rise to the claim
took place, the amount of time such violation occurred both before and after the
Closing Date, and such other factors as would be reasonable to consider for
allocating liability between Seller and Purchaser.
The provisions of this Section 6.10 shall survive the Closing and shall not be
deemed merged into any instrument of conveyance delivered at the Closing.
6.11    Purchaser Indemnification. Purchaser shall defend, indemnify and hold
harmless the Ohana Parties and their respective Affiliates, members, managers,
partners, directors, officers, employees and agents (individually a "Seller
Related Party", and collectively, the "Seller Related Parties"), from and
against any and all claims, suits, charges, complaints, demands, proceedings,
losses, expenses, damages, obligations and liabilities (including costs of
collection, attorney fees and other defense costs or disbursements) arising out
of or otherwise in respect of events or occurrences relating to the Property (or
any portion thereof) and/or the operation thereof and occurring after the
Closing, except to the extent attributable to any act or omission of any Seller
Related Party (other than Manager, unless Manager was acting under the express
direction of Seller with regard to the claim in question). The provisions of
this Section 6.11 shall survive the Closing (and shall not be deemed merged into
any instrument of conveyance delivered at the Closing).
6.12    Indemnification Procedure. If any of the Seller Related Parties or the
Purchaser Related Parties (as the case may be) (each, an “Indemnitee”) is
entitled to defense or indemnification under any provision in this Agreement,
the Party required to provide defense or indemnification (the “Indemnitor”) to
such Indemnitee shall not be obligated to defend, indemnify or hold harmless
such Indemnitee unless and until such Indemnitee provides written notice to such
Indemnitor reasonably promptly after such Indemnitee has actual knowledge of any
facts or circumstances which provide the basis for such Indemnitee's claim for
defense and indemnification (each, an "Indemnification Claim") and describing in
reasonable detail the facts and circumstances providing the basis for such
Indemnification Claim.
If an Indemnitor has an obligation under this Agreement to defend, indemnify and
hold harmless the Indemnitee, such Indemnitor shall assume such defense and
provide such indemnification, at the Indemnitor’s sole cost and expense, and
shall use good faith efforts consistent with reasonably prudent business
judgment to provide such defense, provided that (i) the counsel for the
Indemnitor who is conducting such defense shall be reasonably satisfactory to
the Indemnitee (unless selected by Indemnitor’s insurance company); (ii) the
Indemnitee, at its sole cost and expense, may participate

34

--------------------------------------------------------------------------------




in, but shall not control or interfere with, such defense; and (iii) the
Indemnitor shall not enter into any writing stating any admission of liability
or culpability or any settlement or other agreement which requires any
performance by the Indemnitee, other than the payment of money which shall be
paid by the Indemnitor, unless the Indemnitee is fully released in writing from
all liabilities, duties and obligations relating thereto. An Indemnitor shall
not be obligated hereunder to indemnify the Indemnitee with respect to any
settlement agreement relating to any action, suit, proceeding, investigation or
like matter which is asserted, initiated or threatened by a person or entity
other than the parties hereto and/or their Affiliates and/or their respective
successors and assigns, which agreement such Indemnitee enters into without the
Indemnitor’s prior written consent, which consent may be withheld in the
Indemnitor’s sole discretion. The provisions of this Section 6.12 shall survive
the Closing (and shall not be deemed merged into any instrument of conveyance
delivered at the Closing).


7.    Intentionally Omitted.
8.    Closing.
8.1    Closing Date. The closing shall take place through customary closing
arrangements reasonably acceptable to Seller and Purchaser (the “Closing”), on
the business day next following the Execution Date (the “Closing Date”), subject
to extension pursuant to Section 13 below.
8.2    Seller's Deliveries. Concurrently with the execution and delivery of this
Agreement, Seller shall deliver or cause to be delivered to the Escrow Agent, at
Seller's sole expense, each of the following items with respect to the Property:
(a)    One (1) grant deed for the Real Property substantially in the form
attached hereto as Exhibit 8.2(a), duly executed and acknowledged by Seller (the
“Grant Deed”).
(b)    Two (2) original counterparts of a bill of sale, assignment of property
contracts and general assignment for and relating to the Personal Property, the
Property Contracts, the Intangible Property and other assets of Seller,
substantially in the form attached hereto as Exhibit 8.2(b) (the "Bill of
Sale"), duly executed by Seller.
(c)    Two (2) duly original counterparts of an Assignment and Assumption of
Leases substantially in the form attached hereto as Exhibit 8.2(c) (the
"Assignment of Leases"), duly executed by Seller.
(d)    Originals, or if originals are unavailable, copies of all the Leases,
together with an accounting of all the Tenant Deposits with respect to such
Leases. Delivery of the Leases and such accounting may be made by leaving them
at the Property.

35

--------------------------------------------------------------------------------




(e)    Two (2) original counterparts of an Assignment and Assumption of
Reservations and Reservation Deposits substantially in the form attached hereto
as Exhibit 8.2(e) (the "Assignment of Reservations and Reservation Deposits"),
duly executed by Seller.
(f)    Two (2) original counterparts of an Assignment and Assumption of Hotel
Management Agreement substantially in the form attached hereto as Exhibit 8.2(f)
(the "Hotel Management Agreement Assignment"), duly executed by Seller.
(g)    An estoppel certificate substantially in the form attached hereto as
Exhibit 8.2(g), executed by Manager, confirming that the conditions to an
assignment of the Hotel Management Agreement have been satisfied and stating, as
of the Closing Date, that the Hotel Management Agreement is in full force and
effect and that there are no defaults thereunder that have not been cured.
(h)    Two (2) original counterparts of an assignment and assumption of the
declarant's rights under that certain Amended and Restated Master Declaration of
Covenants, Conditions and Restrictions of the Laguna Beach Colony Destination
Resort Community recorded in the Orange County Official Records on December 12,
2002 as Instrument No. 2002001132724 (the "Master Declaration") substantially in
the form attached hereto as Exhibit 8.2(h) (the "Assignment of Declarant's
Rights"), duly executed by Seller.
(i)    Two (2) copies of a non-foreign person certificate in the form attached
hereto as Exhibit 8.2(i), duly executed and sworn to by Seller as required by
Section 1445 of the Internal Revenue Code, and two (2) originals of a State of
California Form 593-C certificate, duly executed by Seller, sufficient to exempt
Seller from any California state withholding requirement with respect to the
sale of the Property contemplated by this Agreement.
(j)    A 1099-S form for each of Seller and Holdings, as required by the
Internal Revenue Service, duly executed by Seller and Holdings, as applicable.
(k)    Two (2) original counterparts of the Preliminary Closing Statement for
the Property, duly executed by Seller.
(l)    Two (2) original counterparts of a registration rights agreement
substantially in the form attached hereto as Exhibit 8.2(l) (the "Registration
Rights Agreement"), duly executed by Holdings.

36

--------------------------------------------------------------------------------




(m)    Two (2) original counterparts of that certain 30782 South Coast Highway
Agreement by and among Seller, Purchaser and OREH (the “30782 South Coast
Highway Agreement”), duly executed by Seller and OREH.
(n)    Such evidence, certificates or documents as may be reasonably required by
the SHR Parties (copies of which documents will be delivered to the SHR
Parties), Title Company and/or the Escrow Agent relating to the status and
capacity of Seller and the authority of the person or persons who are executing
the various documents on behalf of Seller in connection with the sale of the
Property, and as required by the Title Company to issue the Title Policy
(including owner’s affidavits, non-imputation affidavits and gap undertakings)
in the forms required by the Title Company, or as may otherwise be reasonably
requested by the Title Company.
(o)    An original counterpart of each of the Existing Financing Loan Assumption
Documents to be signed by any of the Ohana Parties and recorded in the Official
Records, if any, duly signed and acknowledged by Seller, and two original
counterparts of any of the other Existing Financing Loan Assumption Documents to
be signed by any of the Ohana Parties and the lender.
(p)    One original of the Guaranty, duly executed by OREH.
(q)    One original of a certificate of the manager of Seller in the form of
Exhibit 8.2(q) attached hereto.
(r)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transaction which is the subject of this
Agreement or which are otherwise required or contemplated by this Agreement;
provided, however, that no such document shall require either of the Ohana
Parties to make any representation or warranty in favor or for the benefit of
either or both of the SHR Parties.
8.3    Purchaser’s Deliveries. Except for item (a) below, which will be
delivered directly to Seller outside of escrow at Closing, concurrently with the
execution and delivery of this Agreement, Purchaser shall cause to be delivered
to the Escrow Agent, at Purchaser's sole expense (except as otherwise provided
in this Agreement as to the costs associated with the assumption of the Existing
Financing), each of the following items:
(a)    Evidence reasonably acceptable to Seller evidencing the registration of
the Shares in the name of Holdings by book entry in an account or accounts
designated by Holdings described in and as required by Section 2.1(b) above.

37

--------------------------------------------------------------------------------




(b)    The cash portion of the Purchase Price, as required by Section 2.1(a)
above.
(c)    Two (2) original counterparts of the Bill of Sale, duly executed by
Purchaser.
(d)    Two (2) original counterparts of the Assignment of Leases, duly executed
by Purchaser.
(e)    Two (2) original counterparts of the Assignment of Reservations and
Reservation Deposits, duly executed by Purchaser.
(f)    Two (2) original counterparts of the Hotel Management Agreement
Assignment, duly executed by Purchaser.
(g)    Two (2) original counterparts of the Assignment of Declarant's Rights.
(h)    A valid, complete resale exemption certificate, California Board of
Equalization Form BOE-230, with respect to tangible personal property to be held
as inventory, duly executed by DTRS with respect to any Inventory transferred to
DTRS and held for retail sale at the Property. Such certificate shall be in form
sufficient to exempt the transfer of such Inventory from State of California and
local sales tax pursuant to the “resale exemption” under California Revenue and
Taxation Code Sections 6091 and 6092 and California Code of Regulations 18 CCR
Reg. 1668.
(i)    Two (2) original counterparts of the Preliminary Closing Statement, duly
executed by Purchaser.
(j)    Two (2) original counterparts of the 30782 South Coast Highway Agreement,
duly executed by Purchaser.
(k)    An original counterpart of each of the Existing Financing Loan Assumption
Documents to be signed by Purchaser and recorded in the Official Records, if
any, duly signed and acknowledged by Purchaser.
(l)    Such evidence, certificates or documents as may be reasonably required by
the Ohana Parties (copies of which documents shall be delivered to Seller), the
Title Company and/or the Escrow Agent relating to the status and capacity of
Purchaser and the authority of the person or persons who are executing the
various documents on behalf of Purchaser in connection with the purchase of the
Property.

38

--------------------------------------------------------------------------------




(m)    Two (2) original counterparts of the Registration Rights Agreement, duly
executed by Strategic.
(n)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transaction which is the subject of this
Agreement or which are otherwise required or contemplated by this Agreement;
provided, however, that no such document shall require either of the SHR Parties
to make any representation or warranty in favor or for the benefit of either or
both of the Ohana Parties.
8.4    Implementation of Closing. On the Closing Date, upon Escrow Agent’s
verification that it has received all of the funds and documents required to
implement the Closing, including the funds and documents to be delivered to the
Escrow Agent pursuant to Section 8.2 and Section 8.3 above, Escrow Agent shall
take the following actions:
(a)    record the original Grant Deed in Office of the County Recorder of Orange
County, California (the “Official Records”);
(b)    file with the appropriate Governmental Authorities any and all documents
delivered by Seller or Purchaser and required to be so filed;
(c)    subject to any required withholdings, wire the amount due Seller under
the closing statement approved by Seller and Purchaser in accordance with wiring
instructions to be provided by Seller;
(d)    obtain and deliver the original Title Policy to Purchaser.
(e)    release and deliver to Purchaser the original Bill of Sale, the original
Guaranty, the original of the certificate described in Section 8.2(g) above, one
original of the certificates described in Section 8.2(i) above, and a copy of
each of Seller’s and Holdings’ 1099-S form;
(f)    assemble and release and deliver to Purchaser one fully executed original
counterpart of each of the Assignment of Leases, the Assignment of Reservations
and Reservation Deposits, the Hotel Management Agreement Assignment, the
Assignment of Declarant's Rights, the Preliminary Closing Statement, the
Registration Rights Agreement and the Existing Financing Loan Assumption
Documents;
(g)    assemble and release and deliver to Seller one fully executed original
counterpart of each of the Assignment of Leases, the Assignment of Reservations
and Reservation Deposits, the Hotel Management Agreement Assignment, the
Assignment of Declarant's Rights, the Preliminary Closing Statement and the
Registration Rights

39

--------------------------------------------------------------------------------




Agreement, and those Existing Financing Loan Assumption Documents executed by
Seller; and
(h)    take such other actions, consistent with the provisions of this
Agreement, as are reasonably required to implement the Closing.
8.5    Costs and Prorations.
(a)    Closing Costs. Purchaser and Seller shall each pay its own legal fees
related to the negotiation and preparation of this Agreement and all documents
required to consummate the transaction contemplated hereby. Purchaser shall pay
(i) all costs associated with its due diligence, including the cost of
appraisal, architectural, engineering, property condition, credit and
environmental reports; (ii) all recording fees for the grant deed and the other
closing documents to be recorded; (iii) the costs of all surveys commissioned by
Purchaser; (iv) the title insurance premium for extended coverage under the
Title Policy and the other costs related to co-insurance, reinsurance and
endorsements to be paid by Purchaser pursuant to Section 4.3 above; and (v) all
amounts to be paid by Purchaser under Section 3 above. Seller shall pay (i) all
sales and use taxes applicable to the sale of the Personal Property; (ii) all
city, county and state transfer taxes relating to the conveyance of the
Property; (iii) the costs of title search and examination with respect to the
Property commissioned by Purchaser; (iv) the title insurance premium for
standard coverage under the Title Policy; and (v) all amounts to be paid by
Seller under Section 3 above. All other purchase and sale closing costs shall be
paid by Seller or Purchaser in accordance with the custom in Laguna Beach,
California.
(b)    Prorations. The following shall be prorated between Seller and Purchaser
as of 11:59 p.m. on the day preceding the Closing Date (the “Cut-Off Time”):
(i)    All real estate taxes, water or sewer charges and general or special
assessments payable with respect to the Real Property, and any other
governmental taxes, assessments or charges levied or assessed against the Real
Property. If the Closing occurs before the actual amounts payable are known,
then the proration shall be based on the most recently ascertainable tax rates
and assessed value of the Property. Seller shall be responsible for all such
taxes and charges (including any that are under appeal as of the Closing Date)
that are allocable to any period prior to the Cut-off Time, and Purchaser shall
be responsible for all such taxes and charges allocable to any period from and
after the Cut-off Time. If any such taxes or charges are paid in installments,
then Seller shall pay on or before the Closing Date any installments with
respect to such taxes or charges that are payable prior to the Cut-off Time. If
the actual taxes or charges for the current year differ from the

40

--------------------------------------------------------------------------------




amount of such taxes and/or charges so prorated at the Closing, the parties
hereto will, within thirty (30) days after the request from Purchaser or Seller,
as applicable, for an adjusted proration, make all appropriate adjustments and
payments necessary to cause the final proration of such taxes and charges to be
based on the such actual taxes and charges.
(ii)    All fixed and additional rentals and other fees and charges payable
under the Leases ("Rent"), including any percentage rent, additional rent,
escalation charges, amenities use charges or fees and tenant payments or
reimbursements for real property taxes, operating expenses, electricity, other
utilities and other charges, in each case as and when the payment from the
tenant is actually received. Purchaser shall at Closing receive a credit at
against the Purchase Price in an amount equal to (i) all prepaid Rents received
by Seller for periods after the Cut-off Time (which prepaid Rent shall be
retained by Seller); and (ii) all unapplied Tenant Deposits (other than letters
of credit and guarantees, which will be transferred or reissued, as applicable,
to Purchaser or its designee) that are held by Seller at the Cut-off Time (which
unapplied Tenant Deposits shall be retained by Seller). Rents which are
delinquent as of the Cut-off Time shall not be prorated, and Purchaser agrees to
use commercially reasonable efforts to collect such rents after the Closing
Date. To the extent Purchaser receives payment of delinquent Rent on or after
the Closing Date from a given tenant, such payment shall be applied (i) first,
to any collection costs incurred by Purchaser with respect to such Rent until
Purchaser has received full reimbursement for such costs; (ii) second, to any
Rent due and owing from such tenant for the period after the Cut-off Time; and
(iii) third, to Seller for any Rent due and owing from such tenant for the
period prior to the Cut-off Time, until such Rent is fully paid; Purchaser shall
remit to Seller any such Rent to be paid to Seller pursuant to this Section
8.5(b)(ii) within five (5) Business Days after Purchaser's receipt of such Rent.
(iii)    (1) Seller shall receive a credit at Closing for any amounts paid by
Seller under the Property Contracts for any period after the Cut-off Time; (2)
Purchaser shall receive a credit at Closing for any unpaid amounts under the
Property Contracts relating to any period prior to the Cut-off Time; and (3) any
amounts prepaid by the counterparty to any Property Contract shall be prorated
between Seller and Purchaser as of the Cut-off Time.
(iv)    (1) Seller shall perform, or cause to be performed, an accounting of (a)
cash on hand at the Property (i.e., in-house banks and petty cash, including
till money, and, to the extent the same is the property of Seller, cash in
vending machines (“Cash-On-Hand”); and (b) any reserve accounts as of the Cut-

41

--------------------------------------------------------------------------------




off Time (including the reserves for Hotel FF&E, but excluding Rental Management
Reserves and Funds to the extent held by Manager) (“Account Cash”), in each case
in the presence of a representative of Purchaser; (2) Purchaser shall retain
such amounts; and (3) Seller shall receive at Closing a credit in the aggregate
of such amounts.
(v)    Seller shall receive at Closing a credit in the amount of all tour and
travel agent commissions paid by Seller prior to the Cut-off Time and relating
to any period after the Cut-off Time; (2) Purchaser shall receive at Closing a
credit for Reservation Deposits, if any, to the extent the corresponding
Reservations relate to any period after the Cut-off Time and Seller retains such
Reservation Deposits; and (3) Purchaser shall be entitled to Reservation
Deposits, if any, to the extent the corresponding Reservations relate to any
period after the Cut-off Time and such Reservation Deposits are being held by
Manager to be applied by Manager to any period after the Cut-off Time.
(vi)    Purchaser shall receive at Closing a credit for one hundred percent
(100%) of the accrued compensation and benefits for employees at the Property
that are listed on Schedule 8.5(b)(vi) attached hereto (including vacation
benefits and "PTO") attributable to any period prior to the Cut-off Time, except
to the extent such accrued compensation and benefits have been previously
collected by Manager or its Affiliates from Seller or accrued against amounts to
be paid by Manager to Seller. Such credit shall not include any applicable taxes
associated with such PTO.
(vii)    To the extent that electricity, telephone, television, gas, water,
sewer and other utilities for the Property are metered, Seller shall use
reasonable efforts to have the related meters read at or immediately prior to
the Cut-Off Time. Seller shall be responsible for all electricity, telephone,
television, gas, water, sewer and other utilities charges for the Property that
accrue prior to the Cut-Off Time based on such final meter readings, and
Purchaser shall be responsible for all such charges thereafter. To the extent
any such meters are not so read, the related charges shall be prorated between
Seller and Purchaser effective as of the Cut-Off Time, utilizing an estimate of
such charges reasonably approved by both Seller and Purchaser based on prior
utility charges. Any related deposits or credits for that account shall be
credited to Seller at Closing so long as such utility account and related
deposit have been identified on Schedule 8.5(vii) and transferred to Purchaser.
Upon an actual reading of a given meter after Closing, any proration made
pursuant to this Section 8.5(b)(vii) relating to that meter shall be adjusted to
reflect the actual charges for the billing period in which the Cut-off Time
occurred,

42

--------------------------------------------------------------------------------




and Seller and Purchaser shall make all appropriate adjustments and payments
necessary to cause the final proration of the related charges to be based on
such actual charges.
(viii)    Seller shall receive a credit at the Closing for all guest ledger
receivables as of the Cut-Off Time, i.e., those receivables from transient
guests then in occupancy for their then period of occupancy through the Cut-off
Time, net of credit card commissions (“Guest Ledger Receivables”); provided,
however, that Seller and Purchaser shall each receive fifty percent (50%) of the
amount of transient guest receivables for the full night that includes the
Cut-Off Time. Seller shall also receive such income and shall be charged the
expenses attributable to any other revenue sources at the Hotel, including
telephone, parking, restaurant and bar revenue, until the Cut-Off Time, and
Purchaser shall receive a debit or credit, as applicable, for the income and
expenses attributable to such other revenue sources after the Cut-Off Time.
(ix)    Miscellaneous Accounts Receivable shall be identified as of the Cut-Off
Time. Purchaser agrees to use commercially reasonable efforts after the Closing
to collect all Miscellaneous Accounts Receivable to be paid to Seller for the
period prior to the Cut-off Time, and not actually received by Seller before the
Closing. To the extent Purchaser receives Miscellaneous Accounts Receivable on
or after the Closing that are to be paid to Seller for the period prior to the
Cut-off Time, Purchaser shall remit the same (less any costs of collection and
credit card charges, travel company charges and similar commissions incurred by
Purchaser) to Seller within five (5) Business Days after Purchaser's receipt
thereof. “Miscellaneous Accounts Receivable” shall mean all accounts receivable
other than the Guest Ledger Receivables, Rents and the charges described above
in this Section 8.5.
(x)    Seller and Purchaser each hereby waives compliance by Seller with the
provisions of the applicable California law relating to bulk transfers (the
"Bulk Sales Laws") in connection with the sale of the Personal Property to
Purchaser pursuant to this Agreement; provided however, that Seller shall
indemnify and hold harmless the Purchaser Related Parties from and against any
and all claims, suits, charges, complaints, demands, proceedings, losses,
expenses, damages, obligations and liabilities (including costs of collection,
attorney fees and other defense costs or disbursements) arising out of or
otherwise in respect of any failure of Seller to comply with the Bulk Sales Laws
with respect to such sale. The provisions of this Section 8.5(b)(x) shall
survive the Closing, and shall not be deemed merged into any instrument of
conveyance delivered at the Closing.

43

--------------------------------------------------------------------------------




(xi)    Seller shall receive a credit at the Closing for all merchandise (other
than alcoholic beverages) intended for retail sale or resale, in an amount equal
to Seller's book value of such items.
(xii)    Purchaser shall receive a credit in the amount of One Hundred Fifty
Thousand Dollars ($150,000) at the Closing for any and all gift certificates,
coupons, vouchers or other writings entitling the holder or bearer thereof to a
credit at the Hotel and which are, as of the Cut-Off Time, shown as unredeemed
in account numbers 2211, 2212 and 2214 for the Hotel as administered by Manager.
There shall be no proration or credit with respect to any other outstanding gift
certificates, coupons, vouchers or other writings entitling the holder or bearer
thereof to a credit at the Hotel.
(xiii)    The parties hereto acknowledge that certain taxes and assessments
accrue and are payable to various Governmental Authorities by any business
entity operating a hotel and its related facilities. Included in those taxes and
assessments may be business and occupation taxes, retail sales taxes, parking
taxes, gross receipts taxes, and other special lodging or hotel taxes and
assessments. For purposes of this Agreement, all of such taxes and assessments
(expressly excluding the taxes described in Section 8.5(b)(i) above or corporate
franchise taxes, and federal, state and local income taxes) shall be prorated
between Seller and Purchaser such that those taxes and assessments attributable
to the period prior to the Cut-Off Time shall be paid by Seller, and those taxes
and assessments attributable to the period after the Cut-Off Time shall be paid
by Purchaser (with the proration of such taxes and assessments hereunder to be
done in a manner consistent with the proration under this Agreement of the
applicable revenues on which such taxes and assessments are based). Seller
agrees to promptly file, to the extent required by applicable law, all necessary
tax returns and forms with respect to such taxes and assessments as are
allocated to Seller. Seller shall indemnify and hold Purchaser harmless from and
against any claims, demands, actions, suits and proceedings arising from the
failure of Seller to timely pay and discharge any of such taxes and assessments
with respect to the period prior to the Cut-Off Time. Promptly following the
Execution Date, Purchaser may, at its sole expense, obtain tax clearance
certificates from the appropriate Governmental Authorities with respect to
sales, payroll, tenant occupancy and parking taxes, if any, relating to
operation of the Property; provided, however, that in no event shall the
obtaining of such tax clearance certificates be a condition to the Closing.
Seller shall reasonably cooperate, at no out-of-pocket expense to Seller, with
Purchaser to obtain any such tax certificate. The provisions of this Section
8.5(b)(xiii) shall survive the Closing for a period of

44

--------------------------------------------------------------------------------




two (2) years, and shall not be deemed merged into any instrument of conveyance
delivered at the Closing.
(xiv)    Without limiting the terms of the Hotel Management Agreement
Assignment, and without intending to double count any amounts to be pro-rated
under this Section 8.5(b), fees and other amounts (including accrued
compensation and benefits for employees at the Property that are listed on
Schedule 8.5(b)(vi)), payable to Manager pursuant to the Hotel Management
Agreement, and amounts payable by Manager to the “Owner” under the Hotel
Management Agreement, shall be prorated such that (i) all fees and other amounts
payable to Manager which accrue with respect to periods occurring prior to the
Cut-Off Time shall be the responsibility of Seller, (ii) all fees and other
amounts payable to Manager which accrue with respect to periods occurring from
and after the Cut-Off Time shall be the responsibility of Purchaser, (iii) all
amounts payable by Manager to Owner pursuant to the Hotel Management Agreement
which accrue respect to periods occurring prior to the Cut-Off Time shall be
paid to Seller and (iv) all amounts payable by Manager to Owner pursuant to the
Hotel Management Agreement which accrue respect to periods occurring from and
after the Cut-Off Time shall be paid to Purchaser.
(xv)    Any amount payable by the "Resort Center Parcel Owner" under the Master
Declaration, and any amount payable by the "Developer" under the Development
Agreement, in each case for any period prior to the Closing Date, shall be
prorated between Seller and Purchaser as of the Closing Date.
(xvi)    Purchaser acknowledges that Seller has made the deposits, paid the
design fees and paid for certain Hotel FF&E in the aggregate amount of Two
Hundred Thousand Six Hundred Thirty Seven Dollars ($204,637), as described in
that certain Schedule of Capital Improvement Deposits and Payments dated as of
December 30, 2014 and provided by Seller to Purchaser, with respect to certain
capital improvements to and at the Hotel, which deposits and payments shall be
transferred to Purchaser at the Closing.  Purchaser shall at the Closing
reimburse Seller for such deposits and payments, and Seller shall therefore
receive a credit at the Closing for the aggregate amount of such deposits and
payments.
(xvii)    Purchaser shall receive a credit at the Closing against the cash
portion of the Purchase Price in the amount of Thirty Thousand Dollars
($30,000), in connection with the acquisition of the liquor license for the
Property pursuant to the Liquor Agreement.

45

--------------------------------------------------------------------------------






(c)    Representatives of Seller and Purchaser shall make such inventories,
examinations and audits of the books and records relating to the Hotel, as may
be necessary to make the adjustments and prorations required under this
Agreement. Prior to the Closing, representatives of Purchaser and Seller shall
jointly prepare a statement (the “Preliminary Closing Statement”) based upon
such preliminary inventories, examinations and audits. The Preliminary Closing
Statement shall show the net amount due to Seller or Purchaser as the result of
all such adjustments and prorations, and that net amount will be added to, or
deducted from, the Purchase Price. Within ninety (90) days following the Closing
Date, representatives of Purchaser and Seller shall prepare a revised statement
(the “Final Closing Statement”, and together with the Preliminary Closing
Statement, collectively, the “Closing Statements”) setting forth the final
determination of all items to be included in the Closing Statements, and any
payment required to implement the Final Closing Statement shall be made within
thirty (30) days after completion of such Final Closing Statement. Any item
which cannot be finally prorated on the Final Closing Statement because of the
unavailability of information shall be tentatively prorated on Final Closing
Statement on the basis of the best data then available, and shall be re-prorated
when the information is available.
(d)    The provisions of this Section 8.5 shall survive the Closing for a period
of six (6) months (provided that Sections 8.5(b)(ix) and 8.5(b)(xiii) shall not
be subject to such six (6) month limitation), and shall not be deemed merged
into any instrument of conveyance delivered at the Closing.
(e)    Purchaser and Seller each acknowledges and agrees that, except as
otherwise expressly provided herein, the purpose and intent of the provisions
set forth in this Section 8.5 and elsewhere in this Agreement as to prorations
is that Seller shall bear all expenses of the ownership and operation of the
Property (for which buyers and sellers of hotels in California would customarily
prorate or apportion), and shall receive all income therefrom, accruing through
the Cut-Off Time, and Purchaser shall bear all such expenses and receive all
income accruing thereafter. Any revenues, expenses, liabilities, and obligations
(including liabilities and obligations with respect to employment) affecting the
Property that are not otherwise specifically addressed in Section 8.5(b) above
shall be pro-rated consistently with the immediately preceding sentence. Each of
Purchaser and Seller further acknowledges and agrees that the prorations
required by this Section 8.5 shall be prepared, to the extent applicable, in
accordance with the current edition of the Uniform System of Accounts for Hotels
of the Hotel Association of New York City, Inc., as adopted by the American
Hotel Association of the United States and Canada.
8.6    Insurance Premiums. The parties hereto acknowledge that certain insurance
premiums and other amounts were prepaid by or on behalf of Seller with respect
to the Insurance

46

--------------------------------------------------------------------------------




Policies (with such prepaid premiums and other amounts being collectively, the
"Prepaid Insurance Premiums"). The Prepaid Insurance Premiums shall at the
Closing be prorated between Seller and Purchaser, such that Seller shall be
credited for all Prepaid Insurance Premiums attributable to the period of
insurance coverage that is prior to the Cut-Off Time.
8.7    Notice to Tenants. Seller covenants and agrees to execute, at the
Closing, a written notice of the acquisition of the Property by Purchaser, in
sufficient copies for transmittal to all tenants affected by the sale and
purchase of the Property and properly addressed to all such tenants. Such notice
shall be prepared by Seller in the form attached hereto as Exhibit 8.7, shall
notify the tenants of the sale and transfer and shall contain appropriate
instructions relating to the payment of future rentals, the giving of future
notices, and other matters reasonably required by Purchaser or required by law.
Unless a different procedure is required by applicable law, in which event such
law shall control, Purchaser agrees to deliver such letters to such tenants (by
certified mail, return receipt requested), with copies thereof to Seller,
promptly after the Closing.
8.8    Records. For a period of five (5) years following the Closing Date,
Purchaser shall retain and shall seek to cause Manager to retain, and shall
allow Seller and its representatives access to review, all documents relating to
the Property for the period of Seller's ownership thereof, as such access is
reasonably requested in writing by Seller, provided that any such review shall
take place at the Property. The provisions of this Section 8.8 shall survive the
Closing, and shall not be deemed merged into any instrument of conveyance
delivered at the Closing.
8.9    Guest Baggage and Safe Deposit Boxes.
(a)    Property of Guests. All baggage and other property of guests or tenants
being retained by Seller (or by Manager on Seller's behalf) as security for
unpaid accounts receivable shall be removed from the Property prior to the
Closing. All other baggage or other property of guests, tenants or others
checked with or left in the care of Seller (or Manager) as of the Closing Date,
shall be sealed and listed in an inventory prepared jointly by representatives
of each of Seller and Purchaser on the Closing Date, which list shall be
initialed and exchanged by such representatives. Possession and control of all
baggage and other property listed on such inventory shall be delivered to
Purchaser at the Closing, and Purchaser shall be responsible from and after the
Closing for all items listed on such inventory, but only in the condition
actually delivered by Seller. Seller shall remain liable for any acts or
omissions with respect to such baggage or other property which occurred prior to
the Closing Date, and Seller hereby agrees to indemnify and hold Purchaser
harmless from and against any liability therefor.
(b)    Notice to Persons with Safe Deposit Boxes. On the Closing Date, Seller
shall give written notices (the “Seller Verification Notices”) to guests,
tenants and

47

--------------------------------------------------------------------------------




other persons who have safe deposit boxes at the Hotel or who have deposited
items in the house safe at the Hotel (the “Depositors”), if any, advising them
of the sale of the Property to Purchaser and requesting that the Depositor
receiving such notification, within forty-eight (48) hours after such receipt,
verify the contents of the related safe deposit box and/or the Depositor's
property in the house safe, and either (i) reclaim and remove such contents or
property, or (ii) if such Depositor desires to have the continued use of a safe
deposit box and/or the house safe, execute a new agreement with Purchaser for
such continued use. Copies of the Seller's Verification Notices shall be given
to Purchaser. During said 48-hour period, each safe deposit box and/or the house
safe shall be opened and the items therein recorded only in the presence of
representatives of each of Seller and Purchaser. If a Depositor desires to
continue to use a safe deposit box and/or the house safe, Purchaser shall make
arrangements for such continued use. All safe deposit boxes used by Depositors
not responding to the Seller Verification Notices shall be opened promptly after
the expiration of the 48-hour period, but only in the presence of
representatives of each of Seller and Purchaser. The contents of all such safe
deposit boxes and the property in the hotel safe belonging to such
non-responding Depositors shall be listed in an inventory made at the time such
safe deposit boxes or hotel safe, as applicable, are or is opened, and such list
shall be signed by the representatives of Seller and Purchaser, the keys and/or
combinations to such safety deposit boxes shall be delivered to Purchaser, and
such safety deposit boxes shall then be relocked, sealed and left in the
possession of Purchaser. Seller hereby agrees to indemnify and hold Purchaser
harmless from and against any liability based on damage to the contents of
safety deposit boxes and the house safe at the Hotel occurring prior to the
Closing, which damaged is verified and recorded on the Closing Date.
9.    Real Estate Commissions. Seller shall be solely responsible for paying any
broker commissions owed by Seller to Jones Lang LaSalle in connection with the
consummation of the sale of the Property contemplated by this Agreement. Each of
Seller and the SHR Parties represent to the other that, except as expressly set
forth in this Section 9, no brokerage fee or real estate commission is or shall
be due or owing to any party in connection with this transaction based on any
action or contact by the representing Party, and Seller and the SHR Parties each
hereby agrees to indemnify and hold the other harmless from any and all loss,
liability, claim, cause of action, damage, cost or other expense of any nature
whatsoever, including reasonable attorneys’ fees and expenses, resulting from a
breach of its representation under this Section 9. The provisions of this
Section 9 shall survive (i) the Closing (and shall not be deemed merged into any
instrument of conveyance delivered at the Closing); or (ii) any earlier
termination of this Agreement. The time and monetary limitations on Seller's
liability and obligations contained in Section 6.3 of this Agreement shall not
apply to this Section 9.

48

--------------------------------------------------------------------------------




10.    Employment Matters.
10.1    WARN Act. Seller shall be liable and responsible for any and all damages
incurred by the Purchaser Related Parties under the federal Worker Adjustment
and Retraining Notification Act and all rules and regulations promulgated
pursuant thereto and/or any similar state laws, rules or regulations
(collectively, the "WARN Act") resulting from any employees at the Property
suffering an “employment loss” (as defined in the WARN Act) on or prior to the
Closing Date, unless such employment loss is beyond Seller's reasonable control
and is consented to by Purchaser, which consent shall not be unreasonably
withheld. Purchaser shall be solely liable and responsible for any and all
damages which may be claimed or be payable by reason of, or arising out of, or
resulting from the application of the WARN Act in connection with (i) the
termination of employment of any employees by Seller prior to the Closing
pursuant to Purchaser’s request; or (ii) the termination of employment of any
employees from and after the Closing. This Section 10.1 shall survive the
Closing, and shall not be deemed merged into any instrument of conveyance
delivered at the Closing. The respective time and monetary limitations on the
Parties' liabilities and obligations contained in Section 6 of this Agreement
shall not apply to this Section 10.1.
11.    Miscellaneous.
11.1    Entire Agreement; Incorporation. This Agreement constitutes the entire
agreement between and among the Parties with respect to the transaction
contemplated herein, and this Agreement supersedes all prior discussions,
understandings or agreements between or among the Parties. All Exhibits and
Schedules attached hereto are a part of this Agreement and are incorporated
herein by reference.
11.2    Binding On Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective permitted
successors and assigns.
11.3    Waiver. The waiver of the performance by a Party of any obligation of
any other Party under this Agreement shall only be effective if evidenced by a
written statement signed by the Party waiving such performance. Except to the
extent expressly provided otherwise in this Agreement, no delay in exercising
any right or remedy shall constitute a waiver thereof, and no written waiver by
any Party of the breach of any covenant or condition of this Agreement by any
other Party shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.
11.4    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

49

--------------------------------------------------------------------------------




11.5    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. The submission of a signature page
transmitted by electronic transmission shall be considered as an “original”
signature page for all purposes under this Agreement so long as the original
signature page is thereafter transmitted by personal delivery or by delivery
service as provided in Section 11.6 below.
11.6    Notices. All notices, demands and other communications required or
permitted hereunder shall be in writing and addressed to the relevant recipient
in the manner provided below, and shall be deemed to have been duly and
sufficiently given only if delivered either (i) personally by hand, (ii) by a
courier service providing overnight delivery service, (iii) by registered or
certified United States mail, return receipt requested, or (iv) by e-mail (with
a copy by one of the other methods for delivery), addressed as follows:
If to Seller and/or Holdings:    Laguna Beach Luxury Hotel LLC
c/o Ohana Real Estate Investors LLC
1991 Broadway Street, Suite 140
Redwood City, California 94063
Attention: Christopher Smith
Email: csmith@ohanare.com
with a copy to:    Laguna Beach Luxury Hotel LLC
c/o Ohana Real Estate Investors LLC
1991 Broadway Street, Suite 140
Redwood City, California 94063
Attention: Cary Anderson
Email: canderson@ohanare.com


and with a copy to:    Dentons US, LLP
2398 East Camelback Road, Suite 850
Phoenix, Arizona 85016
Attention: Richard F. Ross, Esq.
Email: rick.ross@dentons.com
If to Purchaser at:    SHR MLB, LLC
c/o Strategic Hotels & Resorts, Inc.
200 W. Madison Street

50

--------------------------------------------------------------------------------




Suite 1700
Chicago, IL 60606
Attention: Paula C. Maggio, Esq.
Email:  pmaggio@strategichotels.com


with a copy to:    Greenberg Traurig LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attention:  Gregg Bernhard, Esq.
Email:  bernhardg@gtlaw.com


If to Strategic at:    Strategic Hotels & Resorts, Inc.
200 W. Madison Street
Suite 1700
Chicago, IL 60606
Attention: Paula C. Maggio, Esq.
Email:  pmaggio@strategichotels.com


with a copy to:    Paul Hastings LLP
75 East 55th Street
New York, NY 10022
Attention: Yariv Katz, Esq.
Email: yarivkatz@paulhastings.com


If to Title Company at:    Commonwealth Land Title Company
1015 15th Street, N.W.
Suite 300
Washington, D.C. 20005
Attention: David Nelson
Email: David Nelson@cltic.com
Any notice given by U.S. mail or overnight courier shall be deemed to have been
given as of the date of delivery (whether accepted or refused) established by
U.S. Post Office return receipt or the overnight carrier’s proof of delivery, as
the case may be. Notices delivered by e-mail transmission shall be deemed given
upon being sent provided such e-mail is sent on a Business Day on or before 5:00
p.m. (Pacific time); otherwise, an e-mail shall be deemed given the following
Business Day. Each Party may designate a new or additional address by written
notice to the others in accordance with this Section 11.6. The inability to
deliver a notice because of a changed address of which proper notice was not
given shall be deemed a refusal of such notice.

51

--------------------------------------------------------------------------------




11.7    Attorneys’ Fees. In the event of an action by any Party against any
other(s) with respect to the interpretation or enforcement of this Agreement,
the prevailing Party shall be entitled to recover reasonable costs and expenses
including reasonable attorneys’ fees and expenses, whether at the investigative,
pretrial, trial or appellate level. The prevailing Party shall be determined by
the court or arbitrator based upon an assessment of which Party’s major
arguments or position prevailed. The provisions of this Section 11.7 shall
survive (i) the Closing (and shall not be deemed merged into any instrument of
conveyance delivered at the Closing); or (ii) any earlier termination of this
Agreement.
11.8    IRS Real Estate Sales Reporting. The Parties and Escrow Agent hereby
agree and acknowledge that the Escrow Agent shall act as “the real estate
reporting person” with respect to the transaction contemplated by this Agreement
pursuant to Internal Revenue Code, Section 6045(e); that the Escrow Agent shall
serve as the withholding agent in accordance with California Revenue and
Taxation Code Section 18662; that the Escrow Agent shall prepare, if not
prepared by Seller or Purchaser, and file all informational returns, including
IRS Form 1099‑S; that the Escrow Agent may take such actions as are appropriate
to otherwise comply with the provisions of Internal Revenue Code Section
6045(e); and shall timely submit to the California Franchise Tax Board all
documents and certificates required in respect of the transaction and withhold
and timely remit all amounts due the California Franchise Tax Board in respect
of the transaction, if any. The Escrow Agent shall also remit to the proper
authority all state and local transfer taxes required in connection with the
transaction contemplated by this Agreement. Purchaser and Seller shall
reasonably cooperate in connection with such filings.
11.9    Business Day; Time Periods. As used herein, the term “Business Day”
means any day other than Saturday, Sunday and any day which is a legal holiday
in the State of California. In the event the time for performance of any
obligation hereunder expires on a day that is not a Business Day, the time for
performance shall be extended to the next Business Day.
11.10    Amendment or Modification of Agreement. No amendment or modification of
this Agreement shall be deemed effective unless in writing and signed by each of
the Parties. Without limiting the foregoing, the written consent of the Escrow
Agent shall not be necessary to change any provision of this Agreement that does
not affect the responsibilities of the Escrow Agent.
11.11    Further Instruments. Each Party, promptly upon the request of any
other, shall execute and have acknowledged and delivered to the requesting Party
and/or to the Escrow Agent, as may be appropriate, any and all further
instruments, consistent with the provisions of this Agreement and not requesting
any additional representations or warranties by any Party, reasonably requested
or appropriate to evidence or give effect to the provisions of, and the
transaction contemplated by, this Agreement.

52

--------------------------------------------------------------------------------




11.12    Interpretation. The descriptive headings of the sections and paragraphs
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement. The
definitions stated herein shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine and neuter forms. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
to be references to Articles and Sections of, and Exhibits and Schedules
attached to, this Agreement unless the context requires otherwise. The words
“include”, ‘includes” and “including”, as used in this Agreement or any Exhibit
attached to this Agreement, shall be deemed to be followed by the phrase
“without limitation”. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
expressly provided herein, any agreement, instrument or legal requirement
defined or referred to herein, or in any agreement or instrument defined or
referred to herein, means such agreement, instrument or legal requirement as is
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of legal
requirements) by succession of comparable successor legal requirements.
11.13    Time of the Essence. Time is of the essence with respect to each of the
provisions of this Agreement.
11.14    Construction of Agreement. This Agreement shall not be construed more
strictly against any Party than against any other merely by virtue of the fact
that this Agreement may have been prepared primarily by counsel for one of the
Parties, it being recognized that each Party has contributed substantially and
materially to the preparation of this Agreement.
11.15    Survival. Any obligation or liability of any Party hereunder shall
survive the Closing only to the extent expressly stated herein. Unless expressly
stated otherwise herein, and all terms and conditions contained herein shall not
survive the Closing and shall be deemed merged into the conveyance documents
delivered at the Closing.
11.16    Submission not an Offer or Option. The submission of any draft or
version of this Agreement, or a summary of some or all of its provisions, for
examination or negotiation by a Party does not constitute an offer by the
submitting Party to enter into an agreement to sell or purchase the Property,
and no Party shall be bound to the others with respect to any such purchase and
sale until a definitive agreement satisfactory to each of the SHR Parties and
each of the Ohana Parties, in its sole discretion, is executed and delivered by
each of such Parties.
11.17    Approved Media Release. The Parties have approved the form of a media
release which may be issued by Purchaser and/or Strategic with respect to the
Closing, and Purchaser and Strategic agree that, if either or both of them issue
a media release regarding the Closing, such

53

--------------------------------------------------------------------------------




media release shall be in the form previously approved by the Parties, or such
modified form as may be hereafter be agreed to in writing by Seller and
Purchaser, each acting in its reasonable discretion. Nothing in this Section
11.17 is intended to limit or restrict the right of Purchaser and/or Strategic
to file such statements and/or other documentation regarding this Agreement and
the transactions contemplated herein as may be required to comply with SEC
and/or NYSE requirements.
11.18    Illegal Business Practices; Intermediaries. Each of Seller, Holdings,
Strategic and Purchaser hereby represents and warrants to the others that the
representing Party has not, directly or indirectly, (i) obtained or induced, and
will not attempt to obtain or induce, the procurement of this Agreement or any
contract, consent, approval, right, interest, privilege or other obligation or
benefit related to this Agreement or the transaction contemplated hereby, or the
representing Party's other dealings with any other Party or its Affiliates,
through any violation of law or regulation; or (ii) given or agreed to give, and
shall not give or agree to give, to any person, either directly or indirectly,
any placement fee, introductory fee, arrangement fee, finder’s fee or any other
fee, compensation, monetary benefit or any other benefit, gift, commission,
gratification, bribe or kickback, whether described as a consultation fee or
otherwise, with the object of obtaining or inducing the procurement of this
Agreement or any contract, right, interest, privilege or other obligation or
benefit related to this Agreement in violation of law, regulation or rule.


11.19    No Pass-Through Liability. For the avoidance of doubt, each Party is
solely liable for its obligations set forth in or arising under this Agreement,
and no direct or indirect legal or beneficial owner of any Party hereto shall
have any liability with respect to this Agreement.
11.20    Arbitration of Disputes. EXCEPT FOR A CLAIM FOR SPECIFIC PERFORMANCE,
ANY DISPUTE, CONTROVERSY OR CLAIM ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY OF THE EXHIBITS ATTACHED TO IT, AND ANY PROCEEDING TO ENFORCE THIS AGREEMENT
OR ANY RIGHTS UNDER (OR RELATING TO) THIS AGREEMENT AND ITS EXHIBITS SHALL BE
SETTLED BY FINAL AND BINDING ARBITRATION IN THE CITY OF LOS ANGELES, CALIFORNIA,
IN ACCORDANCE WITH THE THEN EXISTING RULES OF JAMS, INC. (OR ANY SUCCESSOR RULES
THERETO). THE PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES
AND OTHER REASONABLE COSTS INCURRED IN CONNECTION WITH THE ARBITRATION, PLUS
INTEREST ON THE AMOUNT OF ANY AWARD. JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THE
PROVISIONS OF THIS SECTION 11.20 SHALL SURVIVE A TERMINATION OF THIS AGREEMENT.

54

--------------------------------------------------------------------------------




ASSENT TO ARBITRATION PROVISION
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE FOREGOING "ARBITRATION OF DISPUTES"
PROVISION DECIDED BY NEUTRAL ARBITRATION AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO APPEAL,
UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE "ARBITRATION OF DISPUTES"
PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS
PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION
IS VOLUNTARY.


WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION TO
NEUTRAL ARBITRATION.


          
SELLER’S AND HOLDINGS' INITIALS
          
PURCHASER’S INITIALS
          
STRATEGIC’S INITIALS



11.21    No Third Party Benefited. No term or provision of this Agreement is
intended to be, nor shall any term or provision of this Agreement be construed
to be, for the benefit of any person or entity not a party hereto, and no such
other person or entity shall have any right or cause of action hereunder.
11.22    No Recording. Each Party agrees that neither this Agreement nor any
memorandum or other evidence thereof shall be recorded in the official records
of the county in which the Real Property is located.

55

--------------------------------------------------------------------------------




12.    Additional Seller Covenants.
12.1    Maintenance of Property. From and after the Execution Date through the
Closing, Seller shall use commercially reasonable efforts to cause the Property
to be operated and maintained in a manner substantially consistent with the way
the Property is presently being operated and maintained; provided, however, that
Seller shall not have any obligation by reason of this Section 12.1 to make any
capital improvements to the Property. Seller shall maintain Inventory and other
Personal Property reasonably sufficient for the operation and maintenance of the
Property in accordance with its current standard of operation, and resupply,
substitute and/or replace Inventory and other Personal Property as it may be
depleted prior to the Closing.
12.2    Booking of Business. Seller shall instruct the Manager to cause the
Hotel to continue to be marketed and promoted, and accept commercially
reasonable reservations for the Hotel in the ordinary course, consistent with
current marketing, promotion and reservation practices. Purchaser recognizes
that such reservations may include discounts or other benefits, to the extent
made in the ordinary course of business consistent with current practices,
including promotions or benefits, frequent traveler awards programs, vacation
discount programs, corporate, government or group discounts, weekend discounts
and/or requirements that ancillary food, beverage or other benefits be delivered
to the guest(s) holding such reservations.
12.3    Negative Covenants. From the Execution Date until the Closing, Seller
shall not take any of the following actions without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed: (a) make or permit to be made any material alterations to or upon the
Real Property or any part of the Real Property, except as required in any of the
Permitted Exceptions or the Hotel Management Agreement; (b) grant any new liens
or encumbrances upon the Property that will not be discharged at the Closing; or
(c) remove or permit the removal from the Real Property of any fixtures,
mechanical equipment or any other item included in the Real Property, except in
the ordinary course of business, as necessary for repair or replacement of worn
out or obsolete items or as otherwise required by any of the Permitted
Exceptions or the Hotel Management Agreement.
13.    Casualty. If between the Execution Date and the Closing Date any portion
of the Improvements is destroyed or damaged as a result of fire or any other
casualty and the cost of repair is reasonably expected to exceed Twelve Million
Five Hundred Thousand Dollars ($12,500.000), then Escrow Agent shall not close
the transaction and Purchaser shall have the right to terminate this Agreement
by notice to Seller given within one (1) business day of receipt of notice of
such casualty (the Closing Date being automatically extended to account for such
period). In the event that Purchaser does not terminate this Agreement,
Purchaser shall accept the Property in its destroyed or damaged condition in
accordance with the following: (i) the obligations of the parties hereto under
this Agreement shall not be affected by such destruction or damage; (ii)
Purchaser shall pay

56

--------------------------------------------------------------------------------




the Purchase Price without reduction, but subject to the credit set forth below;
(iii) Seller shall pay over or assign to Purchaser without recourse all rights
to any proceeds of insurance payable with respect to such destruction or damage,
including the proceeds of any rent loss insurance applicable to the period after
the Closing; and (iv) Purchaser shall receive a credit against the Purchase
Price in the amount of any deductible applicable to such destruction or damage.
In the event of such an assignment, Seller shall cooperate with Purchaser after
the Closing, but at no material cost to Seller, to pursue such insurance
proceeds on behalf of Purchaser, which obligation shall survive the Closing. In
the event that the Agreement is terminated pursuant to this Section 13, (i) all
funds and documents delivered pursuant to this Agreement shall be returned to
the Party delivering the same to Escrow; and (ii) except as expressly stated
otherwise in this Agreement, none of the Parties shall have any further
liability or obligation to the others under this Agreement. Any election made by
Purchaser pursuant to this Section 13 shall be deemed an election approved and
made by Strategic, without the need for Strategic to execute such writing or any
further documentation. The provisions of this Section 13 shall survive the
Closing.




[Remainder of page intentionally blank]



57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Purchase and Sale Agreement
and Escrow Instructions as of the Execution Date.
PURCHASER:
SHR MLB, LLC,
a Delaware limited liability company
By: /s/ Robert T. McAllister
Name: Robert T. McAllister    
Title: Senior Vice President, Tax    


STRATEGIC:
STRATEGIC HOTELS & RESORTS, INC.,
a Maryland corporation
By: /s/ Robert T. McAllister     
Name: Robert T. McAllister        
Title: Senior Vice President, Tax    


SELLER:
LAGUNA BEACH LUXURY HOTEL LLC,
a Delaware limited liability company
By: /s/ G. Christopher Smith     
Name: G. Christopher Smith
Title: President




HOLDINGS:
OHANA HOLDINGS, L.L.C.,
a Delaware limited liability company




--------------------------------------------------------------------------------




By: /s/ G. Christopher Smith     
Name: G. Christopher Smith
Title: Vice President






--------------------------------------------------------------------------------




RECEIPT AND AGREEMENT BY ESCROW AGENT
This Agreement, fully executed by Seller, Holdings, Strategic and Purchaser, has
been received by the Escrow Agent this 28th day of January, 2015, and by its
execution hereof, the Escrow Agent hereby covenants and agrees to be bound by
the terms of this Agreement that are applicable to the Escrow Agent in its role
as escrow agent pursuant to the provisions of this Agreement.
 
COMMONWEALTH LAND TITLE INSURANCE COMPANY
By: /s/ Brandin A. McMillen    
Name: Brandin A. McMillen
Title: Assistant Vice President






--------------------------------------------------------------------------------




Exhibit 1.1 to Purchase and Sale Agreement
EXISTING FINANCING DOCUMENTS
1.    Promissory Note, dated as of July 2, 2014, in the original principal
amount of the $150,000,000, executed by Laguna Beach Luxury Hotel LLC, a
Delaware limited liability company (“Borrower”) and payable to the order of
Massachusetts Mutual Life Insurance Company (“Lender”).
2.    Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing securing the Note, dated as of even date with the Note, executed
by Borrower for the benefit of Lender.
3.    UCC Financing Statement naming Borrower as debtor and Lender as secured
party filed or to be filed with the Delaware Secretary of State.
4.    Loan Agreement, dated as of even date with the Note, executed by Borrower
and Lender.
5.    Assignment of Leases and Rents, dated as of even date with the Note,
executed by Borrower in favor of Lender.
6.    Manager Subordination, Non-Disturbance and Attornment Agreement, dated as
of even date with the Note, executed by Borrower, Montage Hotels & Resorts, LLC,
a Nevada limited liability company (“Manager”) and Lender.
7.    Recourse Guaranty Agreement, dated as of even date with the Note, executed
by Ohana Real Estate Holdings, LLC, a Delaware limited liability company
(“Guarantor”) in favor of Lender.
8.    Environmental Indemnification Agreement, dated as of even date with the
Note, executed by Borrower in favor of Lender.
9.    Deposit Account Control Agreement, dated as of even date with the Note,
executed by Borrower, Lender and Bank of America.
10.    Borrower’s Affidavit, dated as of even date with the Note, executed by
Borrower in favor of Lender.
11.    Borrower and Guarantor’s Certificate, dated as of even date with the
Note, executed by Borrower and Guarantor in favor of Lender.


 




--------------------------------------------------------------------------------






Exhibit 1.1(a) to Purchase and Sale Agreement
LEGAL DESCRIPTION OF LAND
All that certain real property situated in the County of Orange, State of
California, described as follows:


Parcel A:


Lots 17 and 18 and Lettered Lots A, C, E, J and K of Tract No. 15497, in the
City of Laguna Beach, County of Orange, State of California, as shown on a Map
filed in Book 827, pages 16 through 26 inclusive of Miscellaneous Maps, Records
of Orange County, California.


Parcel B: (formerly Lettered Lot F of Tract No. 15497)


Parcel 2 as shown on Exhibit “B” attached to Lot Line Adjustment No. LL-02-12,
recorded December 11, 2002 as Instrument No. 2002001125723 of Official Records,
and re-recorded February 10, 2003 as Instrument No. 2003000150452 of Official
Records.


Parcel C:


A perpetual easement for the purpose of a storm drain and maintenance of all
storm drains and storm drain facilities, in, on, over, under, above and across
those portions of Lots “H” and “I” of Tract No. 15497, as shown on a Map
recorded in Book 827, Pages 16 to 26 inclusive of Miscellaneous Maps, Records of
Orange County, California, included within the land described in that certain
grant of storm drain easement between the City of Laguna Beach, a municipal
corporation, grantor and Five Star Resort, LLC, a Delaware limited liability
company, grantee, dated June 19, 2002, recorded June 20, 2002 as Instrument No.
20020519671 of Official Records of Orange County, California.


Parcel D:


Appurtenant, non-exclusive easements for common maintenance area and common
maintenance area ingress and egress; private storm drain purposes; and support
as said easements are set forth and defined in Sections 3.2, 3.3 and 3.4.2 in
that certain Amended and Restated Master Declaration of Covenants, Conditions
and Restrictions of the Laguna Beach Colony Destination Resort Community
recorded December 12, 2002 as Instrument No. 2002001132724 of Official Records
of Orange County, California.


Parcel E:


An easement for view corridor maintenance as set forth and defined in Section
3.4.3 in that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions of the Laguna




--------------------------------------------------------------------------------




Beach Colony Destination Resort Community recorded December 12, 2002 as
Instrument No. 2002001132724 of Official Records of Orange County, California.


Parcel F:


Parcel 2, as shown on Exhibit “B” attached to Lot Line Adjustment LL 95-01
recorded November 22, 1995 as Instrument No. 95-0520276 of Official Records of
Orange County, California.


Parcel G:


A non-exclusive easement for ingress and egress over Parcel 1 as shown on
Exhibit “B” attached to Lot Line Adjustment LL 95-01 recorded November 22, 1995
as Instrument No. 95-0520276 of Official Records of Orange County, California,
as set forth and defined in that certain grant deed recorded September 15, 1997
as Instrument No. 97-0449412 of Official Records of Orange County, California,
and as clarified by that certain Agreement Regarding Reserved Easement for
Ingress and Egress recorded August 6, 2014 as Instrument No. 2014000316578 of
Official Records of Orange County, California.


Assessor's Parcel No.: 656-451-01, 02, 04; 656-441-18, 21, 24, 25, 27;
656-191-39










--------------------------------------------------------------------------------




Schedule 1.1(d) to Purchase and Sale Agreement
SCHEDULE OF LEASES AND TENANT DEPOSITS


Folder
Agreement
Tenant
Security Deposit Amount
 
LAGUNA BEACH - SHR/Contracts/Lease Agreements
AT&T LA3063 1st Amendment to Lease
New Cingular Wireless
n/a
 
LAGUNA BEACH - SHR/ Contracts/Lease Agreements
AT&T LA3063 Option and Lease Agreement
New Cingular Wireless
n/a
 
LAGUNA BEACH - SHR/ Contracts/Lease Agreements
Executed Lugano Diamonds Retail Lease Agreement
Lugano Diamonds and Retail
$7,500.00
 
LAGUNA BEACH - SHR/Contracts/Lease Agreements
Exhibit C - Lugano - Notice of Lease Term Dates & Tenant's Share of Common Area
Costs - Signed 9.11.13
Lugano Diamonds and Retail
n/a
 
LAGUNA BEACH - SHR/Contracts/Lease Agreements
HOM, Sotheby's, Executed Lease
HOM Real Estate Group Incorporated
$2,692.74
 
LAGUNA BEACH - SHR/Contracts/Lease Agreements
Kim Vo Salon Management Agreement (2009-2014)
Kim Vo
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Cygan_20140605114315
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Judson_20140605125803
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Deifik_20140605130736
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+M.+Cormie_20140605113144
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Mellor_20140605113525
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Hazen_20140605130511
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Morris_20140605130844
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Mostyn_20140605125644
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Sherwood_20140605130355
 
n/a
 





--------------------------------------------------------------------------------




Folder
Agreement
Tenant
Security Deposit Amount
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Angell_20140605114219
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Cloobeck_20140605130225
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Lee+2014+Amenity+Agreement+
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Murdoch+2014+Amenity+Agreement+
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Reiman+2014+Amenity+Agreement+
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Roitman+2014+Amenity+Agreement+
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Salta+2014+Amenity+Agreement+
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2014 AGREEMENT FEE RECORD
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Tubis_20140605130629
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Walsh_20140605113726
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Wilson_20140605114059
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-Vanech_20140605130122
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Aitken+2014+Amenity+Agreement
 
n/a
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Herzstein+2014+Amenity+Agreement+
 
n/a
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 1.1(e) to Purchase and Sale Agreement
SCHEDULE OF PERMITS
Folder
File Name
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
ADA CERTIFICATION _2014
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
2014 LIQUOR LICENSES
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
CERT OF OCCUPANCY - ALL
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
Conveyance Permits - Exp 10-16-2014
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
OCHCA PERMITS_2014
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
2015 BARBERING LICENSE
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
2014-15 TOBACCO LICENSE
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
SELLER’S PERMIT
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
BUSINESS LICENSE_2014
\Montage\LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
RE Elevator Permits 2014
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
OCHCA COMPLIANCE CERT 2014
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
OCHCA COMPLIANCE CERT 2014 - Studio
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
2014-15 MB Housecar Registration
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
2015 DEPT of ABC Renewal Notice
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
2015 Proof of Payment









--------------------------------------------------------------------------------




Schedule 1.1(f) to Purchase and Sale Agreement
SCHEDULE OF PROPERTY CONTRACTS
Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
BMI LICENSE
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
ASCAP LICENSE_20140110120354
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
CITRIX - EULA Agreement
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
MICROSOFT LICENSE (1)
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
MICROSOFT LICENSE (2)
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
Tubis Rental Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
Tubis RA Termination Notice_102314.pdf
 
LAGUNA BEACH - SHR/42. Rooms Agreements
Cygan Rental Agreement 2012
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
11 Shreve Fully Executed RMA
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
2013 Salta Rental Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2013-2014 MICROS MSA renewal Montage Laguna_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
AccuBar Support Options_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ADSI
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ADSI Terms
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ADSI Terms – email
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Advanced Stone & Tile - Marble Restoration - Spa Renovation
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Albertson’s Parking – Full Agreement_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Andrade Architects - Design Svcs - Cabana Renovation
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ASPIRE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ATI
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ATI - Oct 2013 to 2014_pdf
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
AZDS INTERACTIVE GROUP
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
BANCTEC
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
CASH ALT ATM
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Cash Alternatives ATM Placement Agreement (2011-2014)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Commercial Aquatic Services - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
CONTRACT SERVICES GROUP
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
DELPHI - Initial Agreemen
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Delphi Crystal Report Annual Support 2014_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
DEMANDFORCE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Diana Christinson SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
EASYRMS
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
EASYRMS Signed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ELAVON - CORPORATE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Elavon Annual Support Feb 2013 to 2014_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Emerson's Locksmith - Lock Replacements - Spa Renovation
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ER 4th Amendment Effective 1.1.12
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Evention MLB_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Evention Software & Services Agreement (2013-2014)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts 2004
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts 2005
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Addendum #3_001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Addendum 2_001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Addendum1_001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Amendment#1
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Amendment#2
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Amendment#3
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Extension
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FACILITEC_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FedEx High value addendum_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FEDEX PRICING AGREEMENT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FG HOSPITALITY CONSULTING_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FORBES - GLOBAL STAR RATING
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FORBES TRAVEL GUIDE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Fully Executed Mission Specific Residential Security Shuttle Agreement_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
GILCHRIST SOAMES
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
GILCHRIST & SOAMES Signed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IDENTICARD
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IDENTICARD (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Impeccable Image
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IRON MOUNTAIN
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IRON MOUNTAIN (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
JUDGEBUILT CARPET & FABRIC
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LAMILL (1)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LAMILL (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LBH+BAMS+MSA
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LBLH Final Sprint-Nextel Amendment 3-16-09
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet 2008 FTG Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet 2008 SignatureTV Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet CSMA Agreement - IB Executed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet FTG License Agreement- IB Executed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Lodgenet Media DS_158 Workorder
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MARKET METRIX (1)
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MARKET METRIX (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MHLB Montage Parking Agreement 2010_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Michele and Meyrad SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MTECH - SaaS 090308
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MTECH - SOSuitei 6-18-13
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER - Current agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER - Initial Signed Agreement (1)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER - Initial Signed Agreement (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OC Security Signed Vendor Agreement_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OnTrack Agreement Montage Laguna Beach - OnTrack - EXECUTED 020811_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - LOFT AT MONTAGE LAGUNA BEACH
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - MONTAGE BANQUETS
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - STUDIO AT MONTAGE LAGUNA BEACH
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - STUDIO AT MONTAGE LAGUNA BEACH (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Opera Annual Support_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPERA MICROS - Current
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPERA.MICROS - Original
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Paddle Board Bliss SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Richard Williams Contract - executed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Rob Glick SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SDD JAZZ CONTRACT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SHUTTLE VANS - GUARANTEE OF TITLE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement FTG
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement FTG
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement GP
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement GP
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement Public Viewing
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Amendment
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Letter Agreement
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SPECIALIZED SERVICES . TSI
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SPECIALIZED SERVICES . TSI
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Sprint MLB_pdf
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Stuart Sherman Agreement - Fully Executed
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TRAVELCLICK AGENCY360
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TRAVELCLICK RATE360
LAGUNA BEACH - SHR/Contracts/47. Service contracts
US Bank_CBE_GE CAPITAL COPY PRINT
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Walsh Flooring - Spa Carpet Replacement - Spa Renovation
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Trade Agreement_Iron Grip and MLB
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB - ADSI Terms - email
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB - Fully Executed Mission Specific Residential Security Shuttle Agreement
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB - RGIS Contract
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -ADSI
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Anne Salcedo Contract
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Diana Christinson SPA Contract 2014
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Michele and Meyrad SPA Contract 2014
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Paddle Board Bliss SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB Residence Rental Management Agreement Form
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Rob Glick SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -SHERMAN FOOD CONSULTING AGREEMENT
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -SPECIALIZED SERVICES . TSI
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2014 dba Mission Specific Residential Security & Shuttle Agreement
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2014 OCVA BOD Partnership Invoice
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
All Star Industrial Door - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Ambius - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
American Telesource (ATI)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Antbusters - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
AntBusters Service Agreement - 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Automated Signature Technology support renewal Aug 2014-2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Batteries Plus - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
California Boiler - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
California Boiler - S14-002
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
California Boiler - Svc Agreement 2014 (Scheduled Maintenance)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ChemSearch-FE - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Christopherson Fire Protection - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
CleanBlu, Inc. - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
COCA COLA Freestyle Machine
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Concrete Coring Company - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Construction Hardware - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Control Technologies - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Crystal Glass & Mirror - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Cummins Pacific - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
DECLARATION SERVICES INC_Fully Executed 031914
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Dell- MONTAGE LAGUNA BEACH 100614 2014-2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Diaz Gates - Service Agreement 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Diversified Thermal Svcs - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Doctor Teak - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Doheny Plumbing - S14-001
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Ductz of Orange County - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Echo Cart Services - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
eMOBUS 09242014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Evans Roofing - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Facilitec West - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Facilities Protection Systems - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Florrestore Surface Solutions - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FORTE 2014 ADVERTISING CONTRACT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Fulkra - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Go Concierge
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
H2O Backflow Service - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Hackney Electric - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Hobart - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
HOTSOS Renewal Quote
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Hydrologix - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Impeccable Image - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
InvoTech Invoice # 19161 2014-2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Joven Sales & Service - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Kelleher Equipment - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Laguna Construction & Builder - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Laguna Flooring Co - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Laguna Window Washing - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Lutron - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Mission Viejo Glass - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Mobile Fire Extinguisher - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Nalco Company - S14-001
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Native Soil Gardens - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Newport TV - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OmniConcepts - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Otis - S12-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Pacific Architectural Millwork - Svc Agreement 2014 (T&M)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Pollution Control Specialists - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Precision Wallcovering - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
PREMIER PATIO
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Pyro-Comm Systems - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
R&R Flooring - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
RADIANT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Red Hawk - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Renue Systems - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Saddleback Golf Cars - Svc Agreement S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Safety-Kleen Systems - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Saflok
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Service Solutions Group - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Sierra Analytical Labs - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Signature 2015 Contract
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Sotter Engineering - Svc Contract S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
South Coast Lock & Safe - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SSI Housekeeping and Laundry
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SSI Stewarding 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Steve's Iron - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SYMANTEC
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TELEPACIFIC
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TELEPACIFIC (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Tennant Sales & Service Co - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
The Friedman Group
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Trane Company - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Triple A Pumping & Jetting - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Triton Air - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
United Storm Water - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Valley Crest Tree Company - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ValleyCrest Landscape - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
VIP LIMOS
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Virtuoso 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
VMWARE SUPPORT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Vortex Industries - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Walsh Flooring - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Waterline Technologies - Svc Contract - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Western State Design - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Wood World Custom Design - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Wood World Svc Agreement - 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
XFalonry - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Your City Termite & Pest Mgmt - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Zumasys 2014 Annual Support Signed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Anne Salcedo Contract
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
JUDGEBUILT CARPET & FABRIC 2014
 
Laguna Beach - SHR/49.Construction/Reno Contracts
Aliso Secreast AIA Contract Signed
 
Laguna Beach - SHR/49.Construction/Reno Contracts
MLBCEP2014051 - Purchasing Office Remodel - Phase I
 
Laguna Beach - SHR/49.Construction/Reno Contracts
MLBCEP2014131 - Shingle Siding Project
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MLB_Fun is First Trade Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Preferred Hotels Agreement – Fully Executed (2012-2014)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Radiant Contract 011413
 







--------------------------------------------------------------------------------






Exhibit 2.2(a) to Purchase and Sale Agreement
INITIAL ALLOCATION


Real Property $ 316,672,613
Personal Property $ 40,623,663
Intangibles $ 2,703,724










--------------------------------------------------------------------------------






Schedule 4.2 to Purchase and Sale Agreement
SCHEDULE OF PERMITTED EXCEPTIONS
[lbpsafinalimage1.gif]






--------------------------------------------------------------------------------








[lbpsafinalimage2.gif]






--------------------------------------------------------------------------------








[lbpsafinalimage3.gif]






--------------------------------------------------------------------------------






[lbpsafinalimage4.gif]








--------------------------------------------------------------------------------








[lbpsafinalimage5.gif]




--------------------------------------------------------------------------------










[lbpsafinalimage6.gif]




--------------------------------------------------------------------------------




[lbpsafinalimage7.gif]










--------------------------------------------------------------------------------








[lbpsafinalimage8.gif]




--------------------------------------------------------------------------------




[lbpsafinalimage9.gif]








--------------------------------------------------------------------------------






[lbpsafinalimage10.gif]




--------------------------------------------------------------------------------










[lbpsafinalimage11.gif]




--------------------------------------------------------------------------------








[lbpsafinalimage12.gif]




--------------------------------------------------------------------------------






[lbpsafinalimage13.gif]




--------------------------------------------------------------------------------








[lbpsafinalimage14.gif]




--------------------------------------------------------------------------------






[lbpsafinalimage15.gif]






--------------------------------------------------------------------------------








[lbpsafinalimage16.gif]




--------------------------------------------------------------------------------










[lbpsafinalimage17.gif]




--------------------------------------------------------------------------------




[lbpsafinalimage18.gif]








--------------------------------------------------------------------------------








[lbpsafinalimage19.gif]




--------------------------------------------------------------------------------












[lbpsafinalimage20.gif]




--------------------------------------------------------------------------------








[lbpsafinalimage21.gif]






--------------------------------------------------------------------------------






[lbpsafinalimage22.gif]






--------------------------------------------------------------------------------




[lbpsafinalimage23.gif]






--------------------------------------------------------------------------------




[lbpsafinalimage24.gif]










--------------------------------------------------------------------------------










[lbpsafinalimage25.gif]




--------------------------------------------------------------------------------






[lbpsafinalimage26.gif]








--------------------------------------------------------------------------------




[lbpsafinalimage27.gif]






--------------------------------------------------------------------------------




[lbpsafinalimage28.gif]








--------------------------------------------------------------------------------








[lbpsafinalimage29.gif]






--------------------------------------------------------------------------------








[lbpsafinalimage30.gif]




--------------------------------------------------------------------------------




[lbpsafinalimage31.gif]








--------------------------------------------------------------------------------




[lbpsafinalimage32.gif]








--------------------------------------------------------------------------------








[lbpsafinalimage33.gif]




--------------------------------------------------------------------------------




[lbpsafinalimage34.gif]






--------------------------------------------------------------------------------








[lbpsafinalimage35.gif]




--------------------------------------------------------------------------------




[lbpsafinalimage36.gif]










--------------------------------------------------------------------------------




Exhibit 5.2 to Purchase and Sale Agreement
FORM OF LIQUOR AGREEMENT


TRANSFER OF ALCOHOLIC BEVERAGE LICENSE(S)
ESCROW INSTRUCTIONS


TO:     Chloe Flowers, Senior Vice President            Tel: 510-300-8140
Bay Commercial Bank                    Date: January 20, 2015
3895 East Castro Valley Blvd – Ste. A            Escrow Officer: C.
Flowers        
Castro Valley, CA. 94552                Escrow No. 210733


IT IS AGREED BETWEEN THE TRANSFEROR AND INTENDED TRANSFEREE THAT NONE OF THE
SAID CONSIDERATION WILL BE PAID FOR THE TRANSFER OF THE LICENSE(S) UNTIL SUCH
TIME AS ESCROW AGENT HAS BEEN ADVISED IN WRITING BY DEPARTMENT OF ALCOHOLIC
BEVERAGE CONTROL (“ABC”) THAT THE TRANSFER OF SAID LICENSE HAS BEEN APPROVED.


A.
THE TRANSFEROR:            Montage Hotels & Resorts LLC                

                                    
WHOSE MAILING ADDRESS IS:     30801 Coast Hwy
Laguna Beach, CA 93651
        
B.     AND INTENDED TRANSFEREE:     DTRS MLB, LLC    
                        
WHOSE MAILING ADDRESS IS:     200 West Madison Street – Ste. 1700
Chicago, IL 60606
                    
C. Will complete all Department of ABC Requirements to cause license(s) to be
transferred to Intended Transferee:
Kind of Licenses:
Type 47 – On-Sale General Eating Place
Type 47 – On-Sale General Eating Place Duplicate
Type 66 – Controlled Access Cabinet Permit
Type 68 – Portable Bar
Type 58 – Caterer Permit
All Under License No. 396007



Now Located at:         30801 Coast Hwy
Laguna Beach, CA 92651    
                                    
1.
Pursuant to Section 24073 of the Business and Professions Code of the State of
California, Intended Transferee shall cause Notice of Intended Transfer to be
filed in the Office of the Orange County Recorder upon receipt of the total
purchase price for the transfer. Intended Transferee shall deliver to Escrow





--------------------------------------------------------------------------------




Agent a conformed copy of said Notice, and Intended Transferee shall deliver a
copy of said Notice of Intended Transfer, certified by the County Recorder, to
the ABC.


2.
Prior to the release of ABC Form 226 “Applicant’s Statement That Consideration
Has Been Deposited in Escrow”, Intended Transferee shall deliver to BAY
COMMERCIAL BANK Escrow Services (hereinafter, Escrow Agent), in CASH, the
purchase price of $2,230,000.00, $2,200,000.00 of which shall be allocated to
the liquor inventory and $30,000 of which shall be allocated to the liquor
license.



3.
License Renewal Fees which may become due prior to the transfer of the liquor
license shall be paid prior to the date they become due by Intended Transferee.



INITIALS (Transferor(s)_______                INITIALS (Intended Transferee(s)
_______
This section must be initialed by Transferor and Intended Transferee


TRANSFEROR AND INTENDED TRANSFEREE HEREBY ACKNOWLEDGE THAT IN THE EVENT ESCROW
AGENT IS NOTIFIED BY THE ABC THAT A “TAX HOLD” HAS BEEN PLACED ON THE LIQUOR
LICENSE OF THE TRANSFEROR BY THE STATE BOARD OF EQUALIZATION, EMPLOYMENT
DEVELOPMENT DEPARTMENT, FRANCHISE TAX BOARD, CITY AND/OR COUNTY DELINQUENT
BUSINESS TAXES AND/OR INTERNAL REVENUE SERVICE UNDER PROVISIONS OF BUSINESS AND
PROFESSIONS CODE 24049, AND, THAT TO THE BEST OF ESCROW AGENT’S KNOWLEDGE, AFTER
APPROPRIATE INQUIRY, NOTHING AT THE TIME OF SUCH NOTIFICATION IS PREVENTING THE
TRANSFER OF THE LIQUOR LICENSE EXCEPT THE “RELEASE OF SAID TAX HOLD”, THEN
ESCROW AGENT IS HEREBY AUTHORIZED AND INSTRUCTED TO PAY, WITHOUT FURTHER
INSTRUCTION FROM THE TRANSFEROR AND INTENDED TRANSFEREE, FROM THE FUNDS
DEPOSITED INTO ESCROW BY INTENDED TRANSFEREE, TO THE TAXING AGENCY HAVING PLACED
SAID “TAX HOLD”, PER THEIR WRITTEN DEMAND DELIVERED TO ESCROW AGENT. UPON
TRANSFER OF THE LIQUOR LICENSE THE AMOUNT RELEASED WILL BE DEDUCTED FROM
TRANSFEROR’S PROCEEDS.


FURTHER, TRANSFEROR AND INTENDED TRANSFEREE ACKNOWLEDGE AND UNDERSTAND THAT THE
PAYMENT OF THE DEMAND FROM SAID TAXING AUTHORITY MAY OR MAY NOT CONSTITUTE FULL
OR FINAL PAYMENT THEREOF AND DOES NOT RELIEVE THE TRANSFEROR OF ITS LIABILITY
THERETO AND THAT THE TAXING AUTHORITY MAY STILL IMPOSE SUCCESSOR LIABILITY UPON
THE INTENDED TRANSFEREE.


TRANSFEROR AND INTENDED TRANSFEREE HOLD ESCROW AGENT HARMLESS AND WITHOUT
LIABILITY FOR FOLLOWING THESE INSTRUCTIONS AND THE EARLY RELEASE OF INTENDED
TRANSFEREE’S FUNDS, AND INTENDED TRANSFEREE IS TO LOOK TO TRANSFEROR FOR
RESTITUTION IN THE EVENT INTENDED TRANSFEREE SHOULD NOT ACQUIRE THE LIQUOR
LICENSE IN QUESTION.
INITIALS (Transferor(s)_______                INITIALS (Intended Transferee(s)
_______




--------------------------------------------------------------------------------




This section must be initialed by Transferor and Intended Transferee


D.    UPON APPROVAL OF THE TRANSFER OF THE LICENSE BY THE ABC ESCROW AGENT
SHALL;


1.    Out of said purchase price, Escrow Agent is authorized to pay the claims
of such of the bona fide creditors of Transferor who shall file their claims
with Escrow Agent not later than the date on which written notice of transfer
from the ABC is received by Escrow Agent.


2.    All claims approved by Transferor shall be deemed to be bona fide and
Escrow Agent may pay such approved claims. Should any claims be filed which
Transferor refuses to approve, Escrow Agent shall notify the claimant; and the
pro rata amount thereof shall be retained by Escrow Agent for a period of 25
days; and if not attached, shall be paid to Transferor in accordance with
Section 24074 of the Business and Professions Code of the State of California.


3.    If such purchase price shall not be sufficient to pay said claims in full,
Escrow Agent is to distribute said consideration pursuant to the provisions of
Section 24074.1 of the Business and Professions Code of the State of California;
provided, however, that prior to such distribution, Escrow Agent shall deliver
written notice of each creditor setting forth the distribution to be made in
accordance with this paragraph, which notice shall provide that such creditor
may dispute such distribution if it can show reasonable proof that such
distribution would violate the provisions of Section 24074.1 of the Business and
Professions Code of the State of California.


4.    Escrow Agent shall pay the balance remaining of such purchase price, after
payment of creditor claims and other expenses, to Transferor or as directed by
Transferor.


GENERAL PROVISIONS


TAXES: Escrow Agent is not to be concerned as to any unpaid beverage,
unemployment, social security, personal property, sales tax, or any other tax or
contribution, any federal liens, or any unpaid salaries or wages, unless
otherwise specifically instructed in this escrow. SHOULD ESCROW AGENT BE
DIRECTED AND INSTRUCTED IN THESE INSTRUCTIONS TO MAKE ANY SUCH PAYMENT, SAME MAY
OR MAY NOT CONSTITUTE FULL OR FINAL PAYMENT THEREOF.


OTHER AGREEMENTS: Unless otherwise provided herein, Escrow Agent is not to be
concerned with any conditional sales contract, lease contract or security
agreement that may affect the herein referred to personal property, and is not
responsible for the delivery of any papers other than described herein. Escrow
Agent is not a party to, or bound by any agreement which may be deposited under,
evidenced by, or arise out of these instructions, other than these instructions.






--------------------------------------------------------------------------------




AGENCY RESPONSIBILITY: Escrow Agent is to make no examination of the property
nor of the title thereto; Escrow Agent acts as a depositary only and is not
responsible or liable in any manner whatever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it hereunder, or with
respect to form or execution of the same, or the identity, authority, or right
of any person executing or depositing the same.


DEFAULTS: Escrow Agent shall not be required to take or be bound by notice of
any default of any person, or to take any action with respect to such default
involving any expense or liability, unless notice in writing is given to the
Escrow Agent at the office above named, of such default by the undersigned or
any of them, and unless it is indemnified in a manner satisfactory to it against
such expense or liability. These instructions shall not be subject to revision
or modification except upon receipt by Escrow Agent at the office above named of
the written instructions of all of the parties hereto or their successors in
interest.
NOTICES: Escrow Agent shall be protected in acting upon any notice, request,
waiver, consent, receipt or other paper or document believed by Escrow Agent to
be signed by the proper party or parties.


JUDGMENT: Escrow Agent shall not be liable for any error of judgment or for any
act done or step taken or omitted by it in good faith or for any mistake of fact
or law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct, and Escrow
Agent shall have no duties to anyone except those signing these instructions.


COUNSEL: Escrow Agent may advise with legal counsel in the event of any dispute
or questions as to the construction of the foregoing instructions, or Escrow
Agent’s duties thereunder, and Escrow Agent shall incur no liability and shall
be fully protected in acting in accordance with the opinion and instructions of
counsel.


DISAGREEMENTS: In the event of any disagreement between the undersigned or any
of them, and/or the person or persons named in the foregoing instructions,
and/or any other person, resulting in adverse claims and demands being made in
connection with or for any papers, money or property involved herein or affected
hereby, Escrow Agent shall be entitled at its option to refuse to comply with
any such claim or demand, so long as such disagreement shall continue, and in
doing so doing Escrow Agent shall not be or become liable for damages or
interest to the undersigned or any of them or to any person named in the
foregoing instructions for its failure or refusal to comply with such
conflicting or adverse demands, and Escrow Agent shall be entitled to continue
to refrain and refuse so to act until;


1.    the rights of the adverse claimants have been finally adjudicated in a
court assuming and having jurisdiction of the parties and the money, papers, and
property involved herein or affected hereby; and/or
2.    all differences shall have been adjusted by agreement and Escrow Agent
shall have been notified thereof in writing, signed by all of the persons
interested.


In the event of such disagreement, Escrow Agent in its discretion, may file a
suit in interpleader for the purpose of having the respective rights of the
claimants adjudicated, and deposit with the court all documents




--------------------------------------------------------------------------------




and property held hereunder, and the undersigned agree to pay all reasonable
costs and counsel fees incurred by Escrow Agent in such action and said costs
and fees shall be included in the judgment in any such action.


FEES AND CHARGES: In the event that Escrow Agent performs any service not
specifically provided hereinabove, or that there is any assignment or attachment
of any interest in the subject matter of this escrow or modifications thereof,
or that any controversy arises hereunder, or that Escrow Agent is made a party
to, or intervenes in, any litigation pertaining to this escrow or the subject
matter thereof, Escrow Agent shall be reasonably compensated therefor and
reimbursed for all costs and expenses occasioned thereby. Escrow Agent shall
have a first lien on the property and papers held by it hereunder for such
compensation and expenses, and the parties hereto agree jointly and severally to
pay the same, and to indemnify Escrow Agent against any loss, liability or
expense incurred in any act or thing done hereunder.


For its ordinary services hereunder, the Escrow Agent shall be entitled to an
initial fee of $1,500.00 which is Non-refundable, payable concurrently with its
acceptance hereof by Intended Transferee, and to additional compensation, if
applicable, paid by Transferor as follows:
Federal Express fees will be in addition to the escrow fee
$15.00 for each claim in excess of three (3) paid through escrow
$50.00 for each disputed claim of Transferor


CANCELLATION: In the event this escrow is cancelled, Transferor or Intended
Transferee will nevertheless pay the escrow fees plus all costs and expenses of
Escrow Agent. Notwithstanding anything in these instructions to the contrary,
Escrow Agent may, at his discretion, resign at any time prior to receipt of
written notice from the ABC that the license(s) has been transferred by giving
five (5) days written notice to the ABC and parties hereto, and shall be
entitled to reimbursement only for those costs and expenses incurred by Escrow
Agent to the date of such resignation. Upon cancellation by the parties or
resignation of Escrow Agent, after deducting Escrow Agent’s fees and/or costs or
expenses, the balance of funds and documents shall be returned to the parties
who shall have deposited the same, except as otherwise provided in the
“DEFAULTS” section above.


SIGNATURES: These instructions may be executed in counterparts, each of which so
executed shall be deemed an original, irrespective of the date of its execution
and delivery; and said counterparts together shall constitute one and the same
instrument.


Each of the undersigned states he has read the foregoing instructions,
understands and agrees to them.


DEPOSITS. All funds received in the escrow shall be deposited with other escrow
funds in a non-interest bearing general escrow account or accounts of BAY
COMMERCIAL BANK, unless otherwise instructed verbally or in written form.






--------------------------------------------------------------------------------




MONTAGE HOTELS & RESORTS LLC
____________________________
 
By:
 
Its:
DTRS MLB LLC
________________________________
By:
Its:







--------------------------------------------------------------------------------




Schedule 6.1(f) to Purchase and Sale Agreement
















--------------------------------------------------------------------------------




Schedule 6.1(g) to Purchase and Sale Agreement
SCHEDULE OF VIOLATIONS




None








--------------------------------------------------------------------------------




Schedule 6.1(p) to Purchase and Sale Agreement
SCHEDULE OF EQUIPMENT/PERSONAL PROPERTY LEASES
Folder
File Name
LAGUNA BEACH - SHR/43. Equipment Leases
Balboa Capital -000 06 2013
LAGUNA BEACH - SHR/43. Equipment Leases
Balboa Capital_Health Club Equip_001
LAGUNA BEACH - SHR/43. Equipment Leases
Balboa Capital_Utility Cart Lease_002
LAGUNA BEACH - SHR/43. Equipment Leases
Balboa Capital_Valet System_000
LAGUNA BEACH - SHR/43. Equipment Leases
Balboa Capital_Vans In Progress
LAGUNA BEACH - SHR/43. Equipment Leases
Balboa Capital_Vans_Pending
LAGUNA BEACH - SHR/43. Equipment Leases
US Bank_CBE_GE Capital Copy. print
Montage\LAGUNA BEACH - SHR/43. Equipment Leases
COCA COLA Freestyle Machine
Montage\LAGUNA BEACH - SHR/43. Equipment Leases
Winthrop Capital Lease 001













--------------------------------------------------------------------------------




Schedule 6.1(bb) to Purchase and Sale Agreement
SCHEDULE OF OFF-SITE PROPERTY USE ARRANGEMENTS


Agreement Between
Date of Agreement
Mission Hospital Laguna Beach
January 12, 2010
Aliso Creek Shopping Center
February 20, 2003









--------------------------------------------------------------------------------










Exhibit 6.3 to Purchase and Sale Agreement
FORM OF GUARANTY


This GUARANTY (this “Guaranty”) is made as of January ___, 2015 (the “Effective
Date”), by OHANA REAL ESTATE HOLDINGS LLC, a Delaware limited liability company
(“Guarantor”), in favor of, jointly and severally, SHR MLB, LLC, a Delaware
limited liability company, and Strategic Hotels & Resorts, Inc., a Maryland
corporation (individually and collectively, “Purchaser”).
1.Purchase and Sale Agreement. This Guaranty is executed in connection with that
certain Purchase and Sale Agreement and Escrow Instructions, dated as of January
___, 2015, by and among Laguna Beach Luxury Hotel LLC, a Delaware limited
liability company ("Seller"), Ohana Holdings LLC, a Delaware limited liability
company, and Purchaser (the “Purchase Agreement”). All capitalized terms used
herein without definition shall have the meanings given to such terms in the
Purchase Agreement.
2.Purpose and Consideration. The execution and delivery of this Guaranty by
Guarantor is (i) a condition to Purchaser’s willingness to enter into and
perform its obligations under the Purchase Agreement; (ii) required by Section
6.3 of the Purchase Agreement; and (ii) made in recognition that Purchaser will
be relying upon this Guaranty in entering into and performing Purchaser’s
obligations thereunder. Guarantor has an indirect ownership interest in
Purchaser, and, accordingly, Guarantor acknowledges that it will receive
material direct and indirect benefit from Purchaser entering into and performing
its obligations under the Purchase Agreement.
3.Guaranty. Subject to the limitations set forth herein and in Section 6.3 of
the Purchase Agreement, Guarantor hereby guarantees absolutely, unconditionally
and irrevocably Seller's performance of its obligations under Section 6.3 of the
Purchase Agreement, including without limitation all of Seller's payment
obligations under such Section 6.3 (collectively, the “Guaranteed Obligations”).
4.Guaranty Independent. The obligations and liability of Guarantor hereunder are
independent of the obligations and liability of Seller under the Purchase
Agreement and any obligations of any other guarantor, and nothing herein
contained shall affect, impair, diminish or qualify any of the rights and
remedies of the Purchaser under the Purchase Agreement or any other guaranty. A
separate action or actions may be brought and prosecuted against Guarantor
hereunder, whether or not an action is brought against Seller under the Purchase
Agreement or against any other guarantor and whether or not Seller is joined in
any action against the Guarantor. Nothing contained herein shall be deemed or
construed to obligate Purchaser to pursue or exhaust its remedies against Seller
or any other person or entity or in respect of any collateral security for the
Guaranteed Obligations or this Guaranty prior to enforcing its rights under this
Guaranty. This Guaranty shall be construed as a continuing, absolute and
unconditional guaranty of payment (and not merely of collection) without regard
to:




--------------------------------------------------------------------------------




(a)    the legality, validity or enforceability of the Purchase Agreement, the
Guaranteed Obligations, any lien or collateral;


(b)    any defense (other than payment), set-off or counterclaim that may at any
time be available to Seller or Guarantor against, and any right of setoff at any
time held by, Purchaser; or


(c)    any other circumstance whatsoever (with or without notice to or knowledge
of Guarantor), whether or not similar to any of the foregoing, that constitutes,
or might be construed to constitute, an equitable or legal discharge of Seller,
in bankruptcy.


When making any demand hereunder (including by commencement or continuance of
any legal proceeding), Purchaser may, but shall be under no obligation to, make
a similar demand on any other guarantors or obligors, and any failure by
Purchaser to make any such demand shall not relieve Guarantor of its obligations
hereunder.


5.    Primary Obligation. This Guaranty is a primary obligation of Guarantor,
and is an absolute, unconditional and continuing guaranty which shall remain in
full force and effect without regard to future changes in conditions. Guarantor
agrees that Guarantor is directly liable to Purchaser, jointly and severally
with any other guarantor or obligor in respect of the Guaranteed Obligations;
that the obligations of Guarantor hereunder are independent of the obligations
of Seller or any other guarantor; and that a separate action may be brought
against Guarantor whether such action is brought against Seller or any other
guarantor and whether or not Seller or any such other guarantor is joined in
such action. Guarantor agrees that Guarantor’s liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by
Purchaser of whatever remedies it may have against Seller or any other
guarantor, or the enforcement of any security interest or lien, or the
realization upon any security that Purchaser may at any time possess. Guarantor
agrees that any release which may be given by Purchaser to Seller or any other
guarantor shall not release Guarantor. Guarantor consents and agrees that
Purchaser shall be under no obligation to marshal any assets of Seller or any
other guarantor or obligor in favor of the Guarantor, or against or in
performance of any or all of the Guaranteed Obligations.


6.    Authorizations/Releases. Guarantor authorizes, consents and agrees that,
without notice to or further assent by Guarantor and without affecting or
impairing the obligations of Guarantor hereunder (regardless of whether any
subrogation or similar right that Guarantor may have or any other right or
remedy of Guarantor is extinguished or impaired), Purchaser may, from time to
time, by action or inaction:


(a)    with respect to Seller or any other guarantor, compromise, settle, extend
the duration or the time for the discharge or the performance of, or may refuse
to or otherwise not enforce, the Guaranteed Obligations or the Purchase
Agreement;


(b)    release or grant other indulgences to the Seller in respect thereof;






--------------------------------------------------------------------------------




(c)    amend or modify in any manner and at any time (or from time to time) the
Purchase Agreement;


(d)    exercise in such manner and order as it elects in its sole discretion,
fail to exercise, waive, suspend, terminate or suffer expiration of, any of the
remedies or rights of Purchaser against Seller in respect of the Guaranteed
Obligations or any collateral;


(e)    release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release or waive any security for the
Guaranteed Obligations or any portion thereof;


(f)    accept partial payments on the Guaranteed Obligations and apply any and
all payments or recoveries from Guarantor or any collateral to the Guaranteed
Obligations as Purchaser may elect in its sole discretion, whether or not the
Guaranteed Obligations are secured or guaranteed;


(g)    take and hold any collateral from the Seller or any other person or
entity, perfect or refrain from perfecting a lien on such collateral, and
exchange, enforce, subordinate, release (whether intentionally or
unintentionally), or take or fail to take any other action in respect of, any
such collateral or lien or any part thereof;


(h)    refund at any time, at Purchaser’s sole discretion, any payments or
recoveries received by Purchaser in respect of any Guaranteed Obligations or any
collateral; and/or


(i)    otherwise deal with Seller and any collateral as Purchaser may elect in
its sole discretion.


7.    No Election. Purchaser shall have the right to seek recourse against
Guarantor to the fullest extent provided for herein, and no election by
Purchaser to proceed in one form of action or proceeding, or against any party
or on any obligation shall constitute a waiver of Purchaser’s right to proceed
in any other form of action or proceeding or against other parties unless
Purchaser has expressly waived such right in writing. Specifically, but without
limiting the generality of the foregoing, no action or proceeding by Purchaser
under any document or instrument evidencing the Guaranteed Obligations shall
serve to diminish the liability of the Guarantor under this Guaranty except to
the extent that Purchaser finally and unconditionally shall have realized
indefeasible payment in cash by or through such action or proceeding.


8.    Financial Condition of the Seller. Guarantor represents and warrants to
Purchaser that Guarantor is currently informed of the financial condition of
Seller, and of all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonperformance of the Guaranteed Obligations.
Guarantor hereby covenants that Guarantor will continue to keep itself informed
of Seller’s financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonperformance
of the Guaranteed Obligations. Guarantor warrants and agrees that each waiver
set forth in this Guaranty is made with Guarantor’s full knowledge of its
significance and consequences and after opportunity to consult




--------------------------------------------------------------------------------




with counsel of its own choosing and that, under the circumstances, each such
waiver is reasonable and should not be found contrary to public policy or law.


9.    Waivers.


(a)    To the maximum extent permitted by applicable law, Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of the creation or
existence of the Guaranteed Obligations; (iii) notice of any adverse change in
the financial condition of the Seller or of any other fact that might increase
Guarantor’s risk hereunder; (iv) notice of any default or event of default under
the Purchase Agreement; and (v) all other notices (except if such notice is
specifically required to be given to Guarantor hereunder) and demands to which
Guarantor might otherwise be entitled.


(b)    To the maximum extent permitted by law, Guarantor waives the right by
statute or otherwise to require Purchaser to institute suit against Seller or
any other person or entity or to exhaust any rights and remedies which Purchaser
has or may have against Seller or any other person or entity. In that regard,
Guarantor agrees that Guarantor is bound to the performance of all of the
Guaranteed Obligations, whether now existing or hereafter arising or accruing,
as fully as if such Guaranteed Obligations were directly owing to Purchaser by
Guarantor. Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed) of Seller or any other
person or entity by reason of the cessation from any cause whatsoever of the
liability of Seller or such other person or entity in respect thereof.


(c)    To the maximum extent permitted by law, Guarantor hereby waives any
requirement of marshalling or any other principle of election of remedies and
all rights and defenses arising out of an election of remedies by Purchaser,
even though that election of remedies has destroyed Guarantor’s rights of
subrogation and reimbursement against Seller;


(d)    To the maximum extent permitted by law, Guarantor hereby waives: (i) any
rights to assert against Purchaser any defense (legal or equitable), set-off,
counterclaim or claim which Guarantor may now or at any time hereafter have
against Seller; (ii) any defense, set-off, counterclaim or claim of any kind or
nature, arising directly or indirectly from the present or future lack of
sufficiency, validity or enforceability of the Guaranteed Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by the Purchaser; and (iv) the benefit of any
statute of limitations affecting Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or which delay the operation
of any statute of limitations applicable to the Guaranteed Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder.


(e)    To the maximum extent permitted by law, Guarantor hereby waives any right
of subrogation to the rights of Purchaser which Guarantor has or may have with
respect to the Guaranteed Obligations until the Guaranteed Obligations are fully
performed and all other obligations of Seller to Purchaser under the Purchase
Agreement are fully and indefeasibly satisfied. In addition, Guarantor hereby
waives any right to proceed against Seller or any other guarantor, now or
hereafter, for contribution, indemnity, reimbursement and any other suretyship
rights and




--------------------------------------------------------------------------------




claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which Guarantor may
now have or hereafter have as against Seller or such other guarantor with
respect to the Guaranteed Obligations until the Guaranteed Obligations are fully
performed and all other obligations of Seller to Purchaser under the Purchase
Agreement are fully and indefeasibly satisfied.


(f)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS, BENEFITS AND DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2787 TO 2855, INCLUSIVE, AND CALIFORNIA CIVIL CODE SECTION 3433, OR OTHER
SIMILAR APPLICABLE LAW.


10.    Bankruptcy No Discharge. Without limiting any other provision hereof,
this Guaranty shall not be discharged or otherwise affected by any bankruptcy,
reorganization or similar proceeding commenced by or against Guarantor,
including (i) any discharge of, or bar or stay against collecting, all or any
part of the Guaranteed Obligations in or as a result of any such proceeding,
whether or not assented to by Purchaser, (ii) any disallowance of all or any
portion of Purchaser’s claim for repayment of the Guaranteed Obligations, (iii)
any use of cash or other collateral in any such proceeding, except to the extent
applied to the Guaranteed Obligations, (iv) any agreement or stipulation as to
adequate protection in any such proceeding, (v) any failure by Purchaser to file
or enforce a claim against Seller or Guarantor’s estate in any bankruptcy or
reorganization case, (vi) any amendment, modification, stay or cure of
Purchaser’s rights that may occur in any such proceeding, (vii) any election by
Purchaser under Section 1111(b)(2) of the Bankruptcy Code, or (viii) any
borrowing or grant of a lien under Section 364 of the Bankruptcy Code. Guarantor
understands and acknowledges that by virtue of this Guaranty, it has
specifically assumed any and all risks of any such proceeding with respect to
the Seller.


11.    Payments; Application. All payments to be made hereunder by the Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset.


12.    Bankruptcy Reimbursements. Guarantor hereby agrees that if all or any
part of the Guaranteed Obligations paid to Purchaser by Seller are recovered
from Purchaser in any bankruptcy or similar proceeding of or related to Seller,
Guarantor shall reimburse Purchaser, promptly after written demand, for all
amounts of such Guaranteed Obligations so recovered from Purchaser.


13.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.


14.    Assignability; Successors and Assigns. This Guaranty shall be binding
upon Guarantor’s heirs, executors, administrators, representatives, successors
and assigns and shall inure




--------------------------------------------------------------------------------




to the benefit of the successors and assigns of Purchaser; provided, however,
that Guarantor shall not assign this Guaranty or delegate any of Guarantor’s
duties hereunder without Purchaser’s prior written consent (which consent may be
granted or withheld in Purchaser’s sole and absolute discretion). Any assignment
without the consent of Purchaser shall be absolutely void. In the event of any
assignment or other transfer of rights by Purchaser, the rights and benefits
herein conferred upon Purchaser shall automatically extend to and be vested in
such assignee or other transferee.


15.    Payment of Costs of Enforcement. If either party to this Guaranty refers
this Guaranty to any attorney for enforcement or collection or defense, the
prevailing party in any action instituted on this Guaranty shall be entitled to
recover all reasonable attorneys’ fees for services performed by such prevailing
party’s attorneys, and all costs and expenses (including, without limitation,
court costs, arbitration fees and costs, deposition costs, reasonable expert
witness fees, costs of exhibit preparation, document reproduction, postage,
telecommunication expenses and courier charges), incurred incident to such
action.


16.    Arbitration of Disputes. ANY DISPUTE, CONTROVERSY OR CLAIM ARISING UNDER
OR RELATING TO THIS GUARANTY, AND ANY PROCEEDING TO ENFORCE THIS GUARANTY OR ANY
RIGHTS UNDER (OR RELATING TO) THIS GUARANTY SHALL BE SETTLED BY FINAL AND
BINDING ARBITRATION IN THE CITY OF LOS ANGELES, CALIFORNIA, IN ACCORDANCE WITH
THE THEN EXISTING RULES OF JAMS, INC. (OR ANY SUCCESSOR RULES THERETO). THE
PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES AND OTHER
REASONABLE COSTS INCURRED IN CONNECTION WITH THE ARBITRATION, PLUS INTEREST ON
THE AMOUNT OF ANY AWARD. JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THE PROVISIONS OF THIS
SECTION 16 SHALL SURVIVE A TERMINATION OF THIS AGREEMENT.


ASSENT TO ARBITRATION PROVISION




NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE FOREGOING "ARBITRATION OF DISPUTES"
PROVISION DECIDED BY NEUTRAL ARBITRATION AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO APPEAL,
UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE "ARBITRATION OF DISPUTES"
PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS
PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION
IS VOLUNTARY.


WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION TO
NEUTRAL ARBITRATION.




--------------------------------------------------------------------------------






_____________________________            ____________________________
Initials of Guarantor                    Initials of Purchaser


17.    Notices. All notices, demands and other communications required or
permitted hereunder shall be in writing, personally delivered, delivered by
Federal Express or another nationally recognized overnight commercial courier,
or sent by e-mail transmission, provided that in the event of an e-mail
transmission a confirming copy is simultaneously sent by Federal Express or
other nationally recognized overnight commercial courier:


If to Guarantor:
    
Ohana Real Estate Holdings LLC
c/o Ohana Real Estate Investors LLC
1991 Broadway Street, Suite 140
Redwood City, California 94063
Attention: Christopher Smith
Email: csmith@ohanare.com
    
With a copy to:
    
Dentons US, LLP
2398 East Camelback Road, Suite 850
Phoenix, Arizona 85016
Attention: Richard F. Ross, Esq.
Email: rick.ross@dentons.com
    
If to Purchaser:
    
SHR MLB, LLC
c/o Strategic Hotels & Resorts, Inc.
200 W. Madison Street
Suite 1700
Chicago, IL 60606
Attention: Paula C. Maggio, Esq.
Email: pmaggio@strategichotels.com


And


Strategic Hotels & Resorts, Inc.
200 W. Madison Street
Suite 1700
Chicago, IL 60606
Attention: Paula C. Maggio, Esq.
Email: pmaggio@strategichotels.com




--------------------------------------------------------------------------------






With a copy to:


Greenberg Traurig, LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attention: Gregg Bernhard, Esq.
Email: bernhardg@gtlaw.com


Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section 10.


18.    Reinstatement of Guaranteed Obligations. If at any time all or any part
of any payment made by Guarantor or received by Purchaser from Guarantor under
or with respect to this Guaranty is or must be rescinded or returned for any
reason whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Guarantor), and is in fact so rescinded and returned to
Guarantor or Purchaser, then the obligations of Guarantor hereunder shall, to
the extent of the payment rescinded or returned, and to the greatest extent
permitted by law, be deemed to have continued in existence, notwithstanding such
previous payment made by Guarantor, or receipt of payment by Purchaser, and the
obligations of Guarantor hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by Guarantor had never been made.


19.    Representations and Warranties. Guarantor represents and warrants to
Purchaser as follows:


(a)    Guarantor has the power and authority to execute, deliver and perform
this Guaranty. Guarantor has taken all necessary action to authorize its
execution, delivery and performance of this Guaranty. No consent, approval or
authorization of, or declaration or filing with, any governmental authority, and
no consent of any person or entity, is required in connection with Guarantor’s
execution, delivery and performance of this Guaranty.


(b)    This Guaranty has been duly executed and delivered, by Guarantor, and
constitutes the legal, valid and binding obligations of Guarantor, enforceable
against Guarantor in accordance with its terms without defense, setoff, or
counterclaim, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting creditors’ rights generally and by general principles of equity.


(c)    Guarantor’s execution, delivery and performance of this Guaranty does not
and will not conflict with, or constitute a violation or breach of, or
constitute a default under, or result in the creation or imposition of any lien
upon the property of the Guarantor by reason of the terms of: (i) any contract,
mortgage, lease, agreement, indenture or instrument to which Guarantor is a
party or which is binding upon Guarantor; or (ii) any judgment, applicable law,
statute, rule or governmental regulation applicable to Guarantor. Guarantor
shall not enter into any agreement that conflicts with or violates the terms of
this Guaranty.




--------------------------------------------------------------------------------






20.    Waiver. The excuse or waiver of the performance by either Guarantor or
Purchaser of any obligation of the other under this Guaranty shall only be
effective if evidenced by a written statement signed by the party so excusing or
waiving. No failure on the part of Purchaser to exercise, and no delay in
exercising any right or remedy shall constitute a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right, and no waiver by Guarantor
or Purchaser of the breach of any covenant or condition of this Guaranty shall
be construed as a waiver of any preceding or succeeding breach of the same or
any other covenant or condition of this Guaranty.


21.    No Third Party Benefited. No term or provision of this Guaranty is
intended to be, nor shall any term or provision of this Agreement be construed
to be, for the benefit of any person or entity other than Purchaser, and no such
other person or entity shall have any right or cause of action hereunder.


22.    Cumulative Remedies. No remedy under this Guaranty or under the Purchase
Agreement is intended to be exclusive of any other remedy, but each and every
remedy shall be cumulative and in addition to any and every other remedy given
hereunder or under the Purchase Agreement, and those provided by law or in
equity.


23.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable under applicable law, shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.


24.    Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between Guarantor and Purchaser pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by the parties to be bound. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder. No notice to
or demand on Guarantor in any case shall entitle Guarantor to any other or
further notice or demand in similar or other circumstances.


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
day and year first above written.






--------------------------------------------------------------------------------




OHANA REAL ESTATE HOLDINGS LLC,
a Delaware liability company
By:    
Name: Chris Smith
Its: President














--------------------------------------------------------------------------------




Exhibit 8.2(a) to Purchase and Sale Agreement
FORM OF GRANT DEED
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
Greenberg Traurig, LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attention: Gregg Bernhard, Esq.
MAIL TAX
STATEMENTS TO:
DePasquale, Kelley & Company
19200 Von Karman Avenue, Suite 1000
Irvine, CA 92612
Attention: James DePasquale
APN: 656-451-01, 02, 04;
656-441-18, 21, 24, 25, 27
656-191-39
 
(Space Above for Recorder’s Use)



The undersigned grantor declares:
Documentary Transfer Tax is $            
( )    computed on full value of property conveyed; or
( x )    computed on full value less value of liens and encumbrances remaining
at time of sale,
( )    Unincorporated area; (x) City of Laguna Beach


GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, LAGUNA
BEACH LUXURY HOTEL LLC, a Delaware limited liability company (“Grantor”) does
hereby GRANT to SHR MLB, LLC, a Delaware limited liability company, all of that
certain real property in the City of Laguna Beach, County of Orange, State of
California, as more particularly described in Exhibit A attached hereto and made
a part hereof (the “Land”), together with (i) any and all structures and
improvements located thereon; and (ii) all of Grantor’s right, title and
interest in and to the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances to the extent belonging or appertaining to the
Land or such structures and improvements.




--------------------------------------------------------------------------------




This Grant Deed is made and accepted subject to all easements, covenants,
conditions, restrictions, encumbrances and other matters of record; the rights
of tenants, as tenants only, under unrecorded leases, with no rights of first
refusal, first offer, or options to purchase; and non-delinquent real property
taxes.
IN WITNESS WHEREOF, Grantor has caused this instrument to be executed on this
____ day of January 2015.
“GRANTOR”
LAGUNA BEACH LUXURY HOTEL LLC
a Delaware limited liability company
By:    
Name: G. Christopher Smith
Title: President








--------------------------------------------------------------------------------






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.




STATE OF CALIFORNIA
)
 
 
)
 
COUNTY OF _____________________
)
 
 
 
 
 
 
 

On January _____, 2015, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

--------------------------------------------------------------------------------

Notary Public






--------------------------------------------------------------------------------




Exhibit A to Grant Deed
Legal Description
All that certain real property situated in the County of Orange, State of
California, described as follows:


Parcel A:


Lots 17 and 18 and Lettered Lots A, C, E, J and K of Tract No. 15497, in the
City of Laguna Beach, County of Orange, State of California, as shown on a Map
filed in Book 827, pages 16 through 26 inclusive of Miscellaneous Maps, Records
of Orange County, California.


Parcel B: (formerly Lettered Lot F of Tract No. 15497)


Parcel 2 as shown on Exhibit “B” attached to Lot Line Adjustment No. LL-02-12,
recorded December 11, 2002 as Instrument No. 2002001125723 of Official Records,
and re-recorded February 10, 2003 as Instrument No. 2003000150452 of Official
Records.


Parcel C:


A perpetual easement for the purpose of a storm drain and maintenance of all
storm drains and storm drain facilities, in, on, over, under, above and across
those portions of Lots “H” and “I” of Tract No. 15497, as shown on a Map
recorded in Book 827, Pages 16 to 26 inclusive of Miscellaneous Maps, Records of
Orange County, California, included within the land described in that certain
grant of storm drain easement between the City of Laguna Beach, a municipal
corporation, grantor and Five Star Resort, LLC, a Delaware limited liability
company, grantee, dated June 19, 2002, recorded June 20, 2002 as Instrument No.
20020519671 of Official Records of Orange County, California.


Parcel D:


Appurtenant, non-exclusive easements for common maintenance area and common
maintenance area ingress and egress; private storm drain purposes; and support
as said easements are set forth and defined in Sections 3.2, 3.3 and 3.4.2 in
that certain Amended and Restated Master Declaration of Covenants, Conditions
and Restrictions of the Laguna Beach Colony Destination Resort Community
recorded December 12, 2002 as Instrument No. 2002001132724 of Official Records
of Orange County, California.


Parcel E:


An easement for view corridor maintenance as set forth and defined in Section
3.4.3 in that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions of the Laguna Beach Colony Destination Resort
Community recorded December 12, 2002 as Instrument No. 2002001132724 of Official
Records of Orange County, California.




--------------------------------------------------------------------------------






Parcel F:


Parcel 2, as shown on Exhibit “B” attached to Lot Line Adjustment LL 95-01
recorded November 22, 1995 as Instrument No. 95-0520276 of Official Records of
Orange County, California.


Parcel G:


A non-exclusive easement for ingress and egress over Parcel 1 as shown on
Exhibit “B” attached to Lot Line Adjustment LL 95-01 recorded November 22, 1995
as Instrument No. 95-0520276 of Official Records of Orange County, California,
as set forth and defined in that certain grant deed recorded September 15, 1997
as Instrument No. 97-0449412 of Official Records of Orange County, California,
and as clarified by that certain Agreement Regarding Reserved Easement for
Ingress and Egress recorded August 6, 2014 as Instrument No. 2014000316578 of
Official Records of Orange County, California.


Assessor's Parcel No.: 656-451-01, 02, 04; 656-441-18, 21, 24, 25, 27;
656-191-39








--------------------------------------------------------------------------------




Exhibit 8.2(b) to Purchase and Sale Agreement
FORM OF BILL OF SALE
BILL OF SALE, ASSIGNMENT OF PROPERTY CONTRACTS AND GENERAL ASSIGNMENT
This BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is made as of this
[•] day of January 2015, from Laguna Beach Luxury Hotel LLC, a Delaware limited
liability company, having an office at c/o Ohana Real Estate Investors LLC, 1991
Broadway Street, Suite 140, Redwood City, California 94063 (“Seller”) to and for
the benefit of DTRS MLB, LLC, a Delaware limited liability company, having an
office at c/o Strategic Hotels & Resorts, Inc., 200 W. Madison Street, Suite
1700, Chicago, IL 60606 (“Purchaser”).
WHEREAS, in connection with the conveyance of the hotel known as the Montage -
Laguna Beach (the “Hotel”) and located at the real property described on Exhibit
A attached hereto (the “Real Property”) pursuant to that certain Purchase and
Sale Agreement and Escrow Instructions by and among Seller, Ohana Real Estate
Holdings LLC, Strategic Hotels & Resorts, Inc., a Maryland corporation, and SHR
MLB, LLC, a Delaware limited liability company (“SHR”), dated January [•], 2015
(the “Purchase Agreement”), Seller hereby conveys, transfers, sets over and
assigns to Purchaser all of Seller’s right, title and interest in and to all (i)
personal property owned or leased by Seller installed or located on or at the
Real Property, or stored off of the Real Property, and used or to be used in
connection with the operation and maintenance of the Hotel (collectively, the
“Personal Property”); (ii) intangible assets of any nature relating to the Real
Property, the improvements located thereon (the “Improvements”) or the operation
or management of the Hotel, including all of Seller’s right, title and interest,
if any, in and to all (a) warranties, guaranties, indemnities and claims
relating to the Personal Property, the Improvements or the Hotel, (b) all
licenses, permits, development rights, and approvals relating to the Real
Property, the Improvements and the use, occupancy, operation or management of
the Hotel, other than those that are required to be held by SHR, as the owner of
the Hotel (which licenses, permits, development rights, and approvals are hereby
conveyed, transferred, set over and assigned to SHR), (c) all plans,
specifications, drawings, surveys, engineering and other design products, soil
tests and reports, other technical descriptions and documents, advertising
material, trade names, trademarks, intellectual property, telephone exchange
numbers and other intangible personal property of Seller relating to the Real
Property, the Improvements or the Hotel, in each case to the extent that Seller
is entitled to transfer or assign the same (collectively, the “Intangible
Property”); (iii) all service, supply, and equipment rental contracts affecting
or executed in connection with the Real Property and the Improvements, including
those listed on Schedule 1 of this Assignment (collectively, the “Property
Contracts”); (iv) books, records, files, guest registers, rental and reservation
records, employment records, maintenance records, and any customer or guest
lists maintained by Seller or by the manager of the Hotel on behalf of Seller
(including any electronic data) and used in connection with the ownership, use,
operation and/or maintenance of the Hotel, (v) the existing insurance policies
and coverages relating to the Real Property, Improvements or the Hotel,
including any existing policies providing general liability, operational
liability (including innkeepers' liability and liquor liability), business
interruption, fire and casualty coverage; (vi) the Proration Transfer Items




--------------------------------------------------------------------------------




(as such term is defined in in the Purchase Agreement), and (vii) the Rental
Management Agreements and the Rental Management Reserves and Funds (as each such
term is defined in the Purchase Agreement), but in each case excluding the
property exclusions described in Section 1.2 of the Purchase Agreement. Seller
represents and warrants to SHR that, except in connection with the Existing
Financing (as defined in the Purchase Agreement), Seller owns good and
marketable title to, and has not pledged, hypothecated or collaterally assigned
any of the Personal Property, the Intangible Property, the Property Contracts,
the insurance policies described in the immediately preceding clause (v), the
Proration Transfer Items, or the items described in the immediately preceding
clause (vii), and Seller has not granted any lien, security interest or other
encumbrance on any of the foregoing.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and as required by the Purchase Agreement,
Seller does hereby sell, deliver, transfer, set-over and assign unto Purchaser
(other than as set forth in item (ii)(b) above) the items described in the
preceding clauses (i) through (vii) in their “AS IS” condition without express
or implied warranty of any kind or nature except only as expressly set forth in
the Purchase Agreement or this Assignment, to have and to hold the same unto
Purchaser and Purchaser’s successors and assigns, forever.
Seller hereby agrees to indemnify and save harmless SHR, Purchaser, and their
respective successors and assigns from and against all costs, expenses and
liabilities of Seller and the manager of the Hotel under the Property Contracts
arising or accruing with respect to the period before and through the day
immediately preceding the date hereof, and Purchaser hereby agrees to indemnify
and hold Seller, its successors and assigns harmless against all costs, expenses
and liabilities of the owner of the Hotel under the Property Contracts listed on
Schedule 1 attached hereto arising on and after the date hereof.
By its execution of this Assignment, Purchaser hereby accepts the assignment of
the Property Contracts listed on Schedule 1 attached and assumes and agrees to
perform timely and discharge all of Seller’s obligations, covenants, and
agreements under such Property Contracts arising from and after the date hereof.
This Assignment shall be governed by the laws of the State of California.
All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.
No modification, waiver, amendment, discharge, change or termination of this
Assignment shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver, amendment,
discharge, change or termination is or may be sought.
This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed an original; such counterparts shall together
constitute but one agreement.
Nothing in this Assignment shall be construed to limit, increase, discharge,
mitigate or release any obligation or otherwise affect any right of any party
set forth or provided for in the




--------------------------------------------------------------------------------




Purchase Agreement. In the event of any inconsistency among the terms of this
Assignment and the terms of the Purchase Agreement, the terms of the Purchase
Agreement shall govern.
[Signature page follows]
IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Assignment as
of the date first above written.
SELLER:


LAGUNA BEACH LUXURY HOTEL LLC


By:     
Name: _______________________
Title: _________________________


PURCHASER:

DTRS MLB, LLC
By: __________________________    
Name: _______________________
Title: ________________________




--------------------------------------------------------------------------------







Exhibit A to Bill of Sale and General Assignment


Legal Description

All that certain real property situated in the County of Orange, State of
California, described as follows:


Parcel A:


Lots 17 and 18 and Lettered Lots A, C, E, J and K of Tract No. 15497, in the
City of Laguna Beach, County of Orange, State of California, as shown on a Map
filed in Book 827, pages 16 through 26 inclusive of Miscellaneous Maps, Records
of Orange County, California.


Parcel B: (formerly Lettered Lot F of Tract No. 15497)


Parcel 2 as shown on Exhibit “B” attached to Lot Line Adjustment No. LL-02-12,
recorded December 11, 2002 as Instrument No. 2002001125723 of Official Records,
and re-recorded February 10, 2003 as Instrument No. 2003000150452 of Official
Records.


Parcel C:


A perpetual easement for the purpose of a storm drain and maintenance of all
storm drains and storm drain facilities, in, on, over, under, above and across
those portions of Lots “H” and “I” of Tract No. 15497, as shown on a Map
recorded in Book 827, Pages 16 to 26 inclusive of Miscellaneous Maps, Records of
Orange County, California, included within the land described in that certain
grant of storm drain easement between the City of Laguna Beach, a municipal
corporation, grantor and Five Star Resort, LLC, a Delaware limited liability
company, grantee, dated June 19, 2002, recorded June 20, 2002 as Instrument No.
20020519671 of Official Records of Orange County, California.


Parcel D:


Appurtenant, non-exclusive easements for common maintenance area and common
maintenance area ingress and egress; private storm drain purposes; and support
as said easements are set forth and defined in Sections 3.2, 3.3 and 3.4.2 in
that certain Amended and Restated Master Declaration of Covenants, Conditions
and Restrictions of the Laguna Beach Colony Destination Resort Community
recorded December 12, 2002 as Instrument No. 2002001132724 of Official Records
of Orange County, California.


Parcel E:






--------------------------------------------------------------------------------




An easement for view corridor maintenance as set forth and defined in Section
3.4.3 in that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions of the Laguna Beach Colony Destination Resort
Community recorded December 12, 2002 as Instrument No. 2002001132724 of Official
Records of Orange County, California.


Parcel F:


Parcel 2, as shown on Exhibit “B” attached to Lot Line Adjustment LL 95-01
recorded November 22, 1995 as Instrument No. 95-0520276 of Official Records of
Orange County, California.


Parcel G:


A non-exclusive easement for ingress and egress over Parcel 1 as shown on
Exhibit “B” attached to Lot Line Adjustment LL 95-01 recorded November 22, 1995
as Instrument No. 95-0520276 of Official Records of Orange County, California,
as set forth and defined in that certain grant deed recorded September 15, 1997
as Instrument No. 97-0449412 of Official Records of Orange County, California,
and as clarified by that certain Agreement Regarding Reserved Easement for
Ingress and Egress recorded August 6, 2014 as Instrument No. 2014000316578 of
Official Records of Orange County, California.


Assessor's Parcel No.: 656-451-01, 02, 04; 656-441-18, 21, 24, 25, 27;
656-191-39








--------------------------------------------------------------------------------




Schedule 1 to Bill of Sale and General Assignment


Property Contracts

Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
BMI LICENSE
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
ASCAP LICENSE_20140110120354
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
CITRIX - EULA Agreement
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
MICROSOFT LICENSE (1)
 
LAGUNA BEACH - SHR/Contracts/45. & 46. Permits and Licenses
MICROSOFT LICENSE (2)
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
Tubis Rental Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
Tubis RA Termination Notice_102314.pdf
 
LAGUNA BEACH - SHR/42. Rooms Agreements
Cygan Rental Agreement 2012
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
11 Shreve Fully Executed RMA
 
LAGUNA BEACH - SHR/Contracts/Rooms Agreements
2013 Salta Rental Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2013-2014 MICROS MSA renewal Montage Laguna_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
AccuBar Support Options_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ADSI
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ADSI Terms
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ADSI Terms – email
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Advanced Stone & Tile - Marble Restoration - Spa Renovation
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Albertson’s Parking – Full Agreement_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Andrade Architects - Design Svcs - Cabana Renovation
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ASPIRE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ATI
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ATI - Oct 2013 to 2014_pdf
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
AZDS INTERACTIVE GROUP
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
BANCTEC
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
CASH ALT ATM
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Cash Alternatives ATM Placement Agreement (2011-2014)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Commercial Aquatic Services - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
CONTRACT SERVICES GROUP
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
DELPHI - Initial Agreemen
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Delphi Crystal Report Annual Support 2014_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
DEMANDFORCE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Diana Christinson SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
EASYRMS
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
EASYRMS Signed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ELAVON - CORPORATE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Elavon Annual Support Feb 2013 to 2014_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Emerson's Locksmith - Lock Replacements - Spa Renovation
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ER 4th Amendment Effective 1.1.12
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Evention MLB_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Evention Software & Services Agreement (2013-2014)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts 2004
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts 2005
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Addendum #3_001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Addendum 2_001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Addendum1_001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Amendment#1
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Amendment#2
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Amendment#3
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Exclusive Resorts Extension
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FACILITEC_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FedEx High value addendum_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FEDEX PRICING AGREEMENT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FG HOSPITALITY CONSULTING_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FORBES - GLOBAL STAR RATING
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FORBES TRAVEL GUIDE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Fully Executed Mission Specific Residential Security Shuttle Agreement_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
GILCHRIST SOAMES
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
GILCHRIST & SOAMES Signed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IDENTICARD
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IDENTICARD (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Impeccable Image
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IRON MOUNTAIN
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
IRON MOUNTAIN (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
JUDGEBUILT CARPET & FABRIC
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LAMILL (1)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LAMILL (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LBH+BAMS+MSA
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LBLH Final Sprint-Nextel Amendment 3-16-09
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet 2008 FTG Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet 2008 SignatureTV Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet CSMA Agreement - IB Executed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
LodgeNet FTG License Agreement- IB Executed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Lodgenet Media DS_158 Workorder
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MARKET METRIX (1)
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MARKET METRIX (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MHLB Montage Parking Agreement 2010_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Michele and Meyrad SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MTECH - SaaS 090308
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MTECH - SOSuitei 6-18-13
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER - Current agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER - Initial Signed Agreement (1)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
NATURA WATER - Initial Signed Agreement (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OC Security Signed Vendor Agreement_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OnTrack Agreement Montage Laguna Beach - OnTrack - EXECUTED 020811_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - LOFT AT MONTAGE LAGUNA BEACH
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - MONTAGE BANQUETS
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - STUDIO AT MONTAGE LAGUNA BEACH
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPEN TABLE - STUDIO AT MONTAGE LAGUNA BEACH (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Opera Annual Support_pdf
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPERA MICROS - Current
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OPERA.MICROS - Original
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Paddle Board Bliss SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Richard Williams Contract - executed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Rob Glick SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SDD JAZZ CONTRACT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SHUTTLE VANS - GUARANTEE OF TITLE
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement FTG
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement FTG
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement GP
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement GP
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Agreement Public Viewing
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Amendment
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SONIFI Letter Agreement
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SPECIALIZED SERVICES . TSI
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SPECIALIZED SERVICES . TSI
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Sprint MLB_pdf
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Stuart Sherman Agreement - Fully Executed
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TRAVELCLICK AGENCY360
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TRAVELCLICK RATE360
LAGUNA BEACH - SHR/Contracts/47. Service contracts
US Bank_CBE_GE CAPITAL COPY PRINT
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Walsh Flooring - Spa Carpet Replacement - Spa Renovation
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Trade Agreement_Iron Grip and MLB
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB - ADSI Terms - email
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB - Fully Executed Mission Specific Residential Security Shuttle Agreement
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB - RGIS Contract
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -ADSI
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Anne Salcedo Contract
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Diana Christinson SPA Contract 2014
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Michele and Meyrad SPA Contract 2014
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Paddle Board Bliss SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB Residence Rental Management Agreement Form
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -Rob Glick SPA Contract 2014
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -SHERMAN FOOD CONSULTING AGREEMENT
 
LAGUNA BEACH - SHR/Contracts/Consulting Contracts
MLB -SPECIALIZED SERVICES . TSI
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2014 dba Mission Specific Residential Security & Shuttle Agreement
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2014 OCVA BOD Partnership Invoice
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
All Star Industrial Door - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Ambius - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
American Telesource (ATI)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Antbusters - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
AntBusters Service Agreement - 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Automated Signature Technology support renewal Aug 2014-2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Batteries Plus - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
California Boiler - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
California Boiler - S14-002
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
California Boiler - Svc Agreement 2014 (Scheduled Maintenance)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ChemSearch-FE - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Christopherson Fire Protection - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
CleanBlu, Inc. - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
COCA COLA Freestyle Machine
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Concrete Coring Company - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Construction Hardware - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Control Technologies - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Crystal Glass & Mirror - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Cummins Pacific - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
DECLARATION SERVICES INC_Fully Executed 031914
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Dell- MONTAGE LAGUNA BEACH 100614 2014-2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Diaz Gates - Service Agreement 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Diversified Thermal Svcs - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Doctor Teak - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Doheny Plumbing - S14-001
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Ductz of Orange County - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Echo Cart Services - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
eMOBUS 09242014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Evans Roofing - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Facilitec West - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Facilities Protection Systems - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Florrestore Surface Solutions - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
FORTE 2014 ADVERTISING CONTRACT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Fulkra - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Go Concierge
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
H2O Backflow Service - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Hackney Electric - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Hobart - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
HOTSOS Renewal Quote
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Hydrologix - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Impeccable Image - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
InvoTech Invoice # 19161 2014-2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Joven Sales & Service - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Kelleher Equipment - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Laguna Construction & Builder - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Laguna Flooring Co - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Laguna Window Washing - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Lutron - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Mission Viejo Glass - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Mobile Fire Extinguisher - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Nalco Company - S14-001
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Native Soil Gardens - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Newport TV - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
OmniConcepts - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Otis - S12-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Pacific Architectural Millwork - Svc Agreement 2014 (T&M)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Pollution Control Specialists - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Precision Wallcovering - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
PREMIER PATIO
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Pyro-Comm Systems - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
R&R Flooring - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
RADIANT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Red Hawk - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Renue Systems - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Saddleback Golf Cars - Svc Agreement S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Safety-Kleen Systems - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Saflok
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Service Solutions Group - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Sierra Analytical Labs - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Signature 2015 Contract
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Sotter Engineering - Svc Contract S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
South Coast Lock & Safe - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SSI Housekeeping and Laundry
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SSI Stewarding 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Steve's Iron - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
SYMANTEC
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TELEPACIFIC
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
TELEPACIFIC (2)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Tennant Sales & Service Co - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
The Friedman Group
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Trane Company - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Triple A Pumping & Jetting - S13-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Triton Air - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
United Storm Water - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Valley Crest Tree Company - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
ValleyCrest Landscape - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
VIP LIMOS
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Virtuoso 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
VMWARE SUPPORT
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Vortex Industries - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Walsh Flooring - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Waterline Technologies - Svc Contract - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Western State Design - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Wood World Custom Design - S14-001
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Wood World Svc Agreement - 2015
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
XFalonry - Service Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Your City Termite & Pest Mgmt - Svc Agreement 2014
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Zumasys 2014 Annual Support Signed
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Anne Salcedo Contract
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
JUDGEBUILT CARPET & FABRIC 2014
 
Laguna Beach - SHR/49.Construction/Reno Contracts
Aliso Secreast AIA Contract Signed
 
Laguna Beach - SHR/49.Construction/Reno Contracts
MLBCEP2014051 - Purchasing Office Remodel - Phase I
 
Laguna Beach - SHR/49.Construction/Reno Contracts
MLBCEP2014131 - Shingle Siding Project
 





--------------------------------------------------------------------------------




Folder
File Name
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
MLB_Fun is First Trade Agreement
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Preferred Hotels Agreement – Fully Executed (2012-2014)
 
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Radiant Contract 011413
 









--------------------------------------------------------------------------------




Exhibit 8.2(c) to Purchase and Sale Agreement
FORM OF ASSIGNMENT OF LEASES


ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made as of this
___day of January, 2015, from Laguna Beach Luxury Hotel LLC, a Delaware limited
liability company, having an office at c/o Ohana Real Estate Investors LLC, 1991
Broadway Street, Suite 140, Redwood City, California 94063 (“Assignor”) to and
for the benefit of DTRS MLB, LLC, a Delaware limited liability company, having
an office at c/o Strategic Hotels & Resorts, Inc., 200 W. Madison Street, Suite
1700, Chicago, IL 60606 (“Assignee”).
R E C I T A L S
1.    Assignor is the owner of the hotel commonly known as the Montage - Laguna
Beach and located at the real property more particularly described in Exhibit A
attached hereto and incorporated herein (the “Property”).
2.    Assignor has on the date hereof (the “Closing Date”) conveyed all of its
interest in the Property to Assignee pursuant to that certain Purchase and Sale
Agreement and Escrow Instructions by and among Assignor, Ohana Real Estate
Holdings LLC, Strategic Hotels & Resorts, Inc., a Maryland corporation, and SHR
MLB, LLC, a Delaware limited liability company (“SHR”), dated January [•], 2015
(the “Purchase Agreement”).
3.    For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and as required by the Purchase Agreement, Assignor has
agreed to transfer and assign to Assignee all of Assignor’s right, title and
interest in, to and under the leases and other occupancy agreements covering any
portion of the Property as set forth on Exhibit B attached hereto and
incorporated herein (collectively, the “Leases”), and Assignee has agreed to
assume Assignor’s obligations under the Leases arising on or after the Closing
Date, in each case on the terms and conditions set forth in this Assignment.
A G R E E M E N T
NOW, THEREFORE, Assignor hereby transfers, sets over and assigns to Assignee,
all right, title and interest of Assignor in, to and under the Leases, including
the right to receive payments due and to become due thereunder on or after the
Closing Date and any of Assignor’s rights, if any, in the Tenant Deposits (as
defined in the Purchase Agreement), but subject to the terms of the Purchase
Agreement which survive such assignment and the conveyance of the Property to
Assignee.




--------------------------------------------------------------------------------




Assignor represents and warrants that:
(a) it is the owner of the Leases free and clear of any claims except valid
claims, if any, of the tenants to the return of the Tenant Deposits and any
interest held by the lender under the Existing Financing (as defined in the
Purchase Agreement); and
(b) Exhibit B attached hereto is a true and complete list of all leases and
other occupancy agreements in effect and affecting the Property as of the date
hereof, and is otherwise accurate in all material respects.
Assignor hereby agrees to indemnify and save harmless SHR, Assignee and their
respective successors and assigns from and against all costs, expenses and
liabilities of the lessor under the Leases arising or accruing with respect to
the period before and through the day immediately preceding the Closing Date,
and Assignee hereby agrees to indemnify and hold Assignor, its successors and
assigns harmless against all costs, expenses and liabilities of the lessor under
the Leases arising with respect to the period from and including the Closing
Date. It is expressly agreed that, subject to the terms of the Purchase
Agreement which survive such assignment and the conveyance of the Property to
Assignee, Assignor shall not be responsible to the lessees under the Leases for
the discharge and performance of any and all duties and obligations hereafter
arising and to be performed and/or discharged by the lessor thereunder from and
after the date hereof, including Assignee’s duty and obligation to return the
Tenant Deposits to lessees.
By its execution of this Assignment, Assignee hereby accepts the assignment of
the Leases and assumes and agrees to perform timely and discharge all of
Assignor’s obligations, covenants, and agreements under the Leases arising from
and after the date hereof.
This Assignment shall be governed by the laws of the State of California.
Except as expressly set forth in the Purchase Agreement or this Assignment,
Assignor makes no representation or warranty in connection with this Assignment.
All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.
No modification, waiver, amendment, discharge, change or termination of this
Assignment shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver, amendment,
discharge, change or termination is or may be sought.
This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed an original; such counterparts shall together
constitute but one agreement.
Nothing in this Assignment shall be construed to limit, increase, discharge,
mitigate or release any obligation or otherwise affect any right of any party
set forth or provided for in the Purchase Agreement. In the event of any
inconsistency among the terms of this Assignment and the terms of the Purchase
Agreement, the terms of the Purchase Agreement shall govern.
[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date first above written.
ASSIGNOR:


LAGUNA BEACH LUXURY HOTEL LLC


By:     
Name: _______________________
Title: _________________________
ASSIGNEE:

____________________________________
By: ________________________
Name: ________________________
Title: _________________________






--------------------------------------------------------------------------------






Exhibit A to Assignment and Assumption of Leases


Legal Description

All that certain real property situated in the County of Orange, State of
California, described as follows:


Parcel A:


Lots 17 and 18 and Lettered Lots A, C, E, J and K of Tract No. 15497, in the
City of Laguna Beach, County of Orange, State of California, as shown on a Map
filed in Book 827, pages 16 through 26 inclusive of Miscellaneous Maps, Records
of Orange County, California.


Parcel B: (formerly Lettered Lot F of Tract No. 15497)


Parcel 2 as shown on Exhibit “B” attached to Lot Line Adjustment No. LL-02-12,
recorded December 11, 2002 as Instrument No. 2002001125723 of Official Records,
and re-recorded February 10, 2003 as Instrument No. 2003000150452 of Official
Records.


Parcel C:


A perpetual easement for the purpose of a storm drain and maintenance of all
storm drains and storm drain facilities, in, on, over, under, above and across
those portions of Lots “H” and “I” of Tract No. 15497, as shown on a Map
recorded in Book 827, Pages 16 to 26 inclusive of Miscellaneous Maps, Records of
Orange County, California, included within the land described in that certain
grant of storm drain easement between the City of Laguna Beach, a municipal
corporation, grantor and Five Star Resort, LLC, a Delaware limited liability
company, grantee, dated June 19, 2002, recorded June 20, 2002 as Instrument No.
20020519671 of Official Records of Orange County, California.


Parcel D:


Appurtenant, non-exclusive easements for common maintenance area and common
maintenance area ingress and egress; private storm drain purposes; and support
as said easements are set forth and defined in Sections 3.2, 3.3 and 3.4.2 in
that certain Amended and Restated Master Declaration of Covenants, Conditions
and Restrictions of the Laguna Beach Colony Destination Resort Community
recorded December 12, 2002 as Instrument No. 2002001132724 of Official Records
of Orange County, California.


Parcel E:


An easement for view corridor maintenance as set forth and defined in Section
3.4.3 in that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions of the Laguna




--------------------------------------------------------------------------------




Beach Colony Destination Resort Community recorded December 12, 2002 as
Instrument No. 2002001132724 of Official Records of Orange County, California.


Parcel F:


Parcel 2, as shown on Exhibit “B” attached to Lot Line Adjustment LL 95-01
recorded November 22, 1995 as Instrument No. 95-0520276 of Official Records of
Orange County, California.


Parcel G:


A non-exclusive easement for ingress and egress over Parcel 1 as shown on
Exhibit “B” attached to Lot Line Adjustment LL 95-01 recorded November 22, 1995
as Instrument No. 95-0520276 of Official Records of Orange County, California,
as set forth and defined in that certain grant deed recorded September 15, 1997
as Instrument No. 97-0449412 of Official Records of Orange County, California,
and as clarified by that certain Agreement Regarding Reserved Easement for
Ingress and Egress recorded August 6, 2014 as Instrument No. 2014000316578 of
Official Records of Orange County, California.


Assessor's Parcel No.: 656-451-01, 02, 04; 656-441-18, 21, 24, 25, 27;
656-191-39






--------------------------------------------------------------------------------






Exhibit B to Assignment and Assumption of Leases


Leases


Folder
Agreement
Tenant
Security Deposit Amount
LAGUNA BEACH - SHR/Contracts/Lease Agreements
AT&T LA3063 1st Amendment to Lease
New Cingular Wireless
n/a
LAGUNA BEACH - SHR/ Contracts/Lease Agreements
AT&T LA3063 Option and Lease Agreement
New Cingular Wireless
n/a
LAGUNA BEACH - SHR/ Contracts/Lease Agreements
Executed Lugano Diamonds Retail Lease Agreement
Lugano Diamonds and Retail
$7,500.00
LAGUNA BEACH - SHR/Contracts/Lease Agreements
Exhibit C - Lugano - Notice of Lease Term Dates & Tenant's Share of Common Area
Costs - Signed 9.11.13
Lugano Diamonds and Retail
n/a
LAGUNA BEACH - SHR/Contracts/Lease Agreements
HOM, Sotheby's, Executed Lease
HOM Real Estate Group Incorporated
$2,692.74
LAGUNA BEACH - SHR/Contracts/Lease Agreements
Kim Vo Salon Management Agreement (2009-2014)
Kim Vo
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Cygan_20140605114315
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Judson_20140605125803
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Deifik_20140605130736
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+M.+Cormie_20140605113144
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Mellor_20140605113525
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Hazen_20140605130511
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Morris_20140605130844
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Mostyn_20140605125644
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Sherwood_20140605130355
 
n/a





--------------------------------------------------------------------------------




Folder
Agreement
Tenant
Security Deposit Amount
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Angell_20140605114219
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Cloobeck_20140605130225
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Lee+2014+Amenity+Agreement+
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Murdoch+2014+Amenity+Agreement+
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Reiman+2014+Amenity+Agreement+
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Roitman+2014+Amenity+Agreement+
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Salta+2014+Amenity+Agreement+
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
2014 AGREEMENT FEE RECORD
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Tubis_20140605130629
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Walsh_20140605113726
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-+Wilson_20140605114059
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Agreement-Vanech_20140605130122
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Aitken+2014+Amenity+Agreement
 
n/a
LAGUNA BEACH - SHR/Contracts/47. Service contracts
Herzstein+2014+Amenity+Agreement+
 
n/a











--------------------------------------------------------------------------------




Exhibit 8.2(e) to Purchase and Sale Agreement
FORM OF ASSIGNMENT OF RESERVATIONS AND RESERVATION DEPOSITS


ASSIGNMENT OF RESERVATIONS AND RESERVATION DEPOSITS
THIS ASSIGNMENT OF RESERVATIONS AND RESERVATION DEPOSITS (this “Assignment”) is
made as of this ___day of [•], 201__, from Laguna Beach Luxury Hotel LLC, a
Delaware limited liability company, having an office at c/o Ohana Real Estate
Investors LLC, 1991 Broadway Street, Suite 140, Redwood City, California 94063
(“Assignor”) to and for the benefit of DTRS MLB, LLC, a Delaware limited
liability company, having an office at c/o Strategic Hotels & Resorts, Inc., 200
W. Madison Street, Suite 1700, Chicago, IL 60606 (“Assignee”).
R E C I T A L S
A.     Assignor is the owner of the hotel commonly known as The Montage - Laguna
Beach at located at real property more particularly described in Exhibit A
attached hereto and incorporated herein (the “Property”).
B.     Assignor has on the date hereof (the “Closing Date”) conveyed all of its
interest in Property to Assignee pursuant to that certain Purchase and Sale
Agreement and Escrow Instructions by and among Assignor, Ohana Real Estate
Holdings LLC, Strategic Hotels & Resorts, Inc., a Maryland corporation, and SHR
MLB, LLC, a Delaware limited liability company (“SHR”), dated January [•], 2015
(the “Purchase Agreement”).
C.     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and as required by the Purchase Agreement, Assignor has
agreed to transfer and assign to Assignee all of Assignor’s right, title and
interest, if any, in and to any commitments or reservations for the use of any
guest rooms, banquet facilities, convention facilities, meeting rooms or any
other improvements at the Property scheduled to occur on or after the date
hereof (the “Reservations”), together will all deposits, if any, under the
Reservations (the “Reservation Deposits”), all as set forth on Schedule A
attached hereto and made a part hereof.
NOW, THEREFORE, Assignor hereby transfers, sets over and assigns to Assignee all
right, title and interest of Assignor in and to the Reservations, the right to
receive payments due and to become due thereunder on or after the Closing Date
and any of Assignor’s rights in the Reservation Deposits, if any, but subject to
the terms of the Purchase Agreement which survive such assignment and the
conveyance of the Property to Assignee.
Assignor represents and warrants that it is the owner of the Reservations free
and clear of any claims except valid claims, if any, of the guests to the return
of the Reservation Deposits and any interest held by the lender under the
Existing Financing (as defined in the Purchase Agreement); and




--------------------------------------------------------------------------------




Assignor hereby agrees to indemnify and save harmless SHR, Assignee and their
respective successors and assigns from and against all costs, expenses and
liabilities regarding the Reservations arising or accruing with respect to the
period before and through the day immediately preceding the Closing Date, and
Assignee hereby agrees to indemnify and hold Assignor, its successors and
assigns harmless against all costs, expenses and liabilities regarding the
Reservations identified in Schedule A attached hereto arising or accruing on or
after the Closing Date. It is expressly agreed that Assignor shall not be
responsible to the guests under the Reservations for the discharge and
performance of any and all duties and obligations hereafter accruing with
respect to the Reservations and to be performed and/or discharged by Assignee
from and after the date hereof, including Assignee’s duty and obligation to
return the Reservation Deposits to guests.
By its execution of this Assignment, Assignee hereby accepts the assignment of
the Reservations identified in Schedule A attached hereto, and assumes and
agrees to perform timely and discharge all of Assignor’s obligations, covenants,
and agreements under such Reservations accruing from and after the date hereof.
This Assignment shall be governed by the laws of the State of California.
Except as expressly set forth in the Purchase Agreement or this Assignment,
Assignor makes no representation or warranty in connection with this Assignment
and this Assignment is made without recourse to Assignor.
All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.
No modification, waiver, amendment, discharge, change or termination of this
Assignment shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver, amendment,
discharge, change or termination is or may be sought.
This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed an original; such counterparts shall together
constitute but one agreement.
Nothing in this Assignment shall be construed to limit, increase, discharge,
mitigate or release any obligation or otherwise affect any right of any party
set forth or provided for in the Purchase Agreement. In the event of any
inconsistency among the terms of this Assignment and the terms of the Purchase
Agreement, the terms of the Purchase Agreement shall govern.
[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date first above written.
ASSIGNOR:


LAGUNA BEACH LUXURY HOTEL LLC


By:     
Name: ________________________
Title: _________________________
ASSIGNEE:

DTRS MLB, LLC
By: __________________________
Name: ________________________
Title: _________________________




--------------------------------------------------------------------------------






Exhibit A to Assignment and Assumption of Reservations and Booking Deposits
Legal Description


All that certain real property situated in the County of Orange, State of
California, described as follows:


Parcel A:


Lots 17 and 18 and Lettered Lots A, C, E, J and K of Tract No. 15497, in the
City of Laguna Beach, County of Orange, State of California, as shown on a Map
filed in Book 827, pages 16 through 26 inclusive of Miscellaneous Maps, Records
of Orange County, California.


Parcel B: (formerly Lettered Lot F of Tract No. 15497)


Parcel 2 as shown on Exhibit “B” attached to Lot Line Adjustment No. LL-02-12,
recorded December 11, 2002 as Instrument No. 2002001125723 of Official Records,
and re-recorded February 10, 2003 as Instrument No. 2003000150452 of Official
Records.


Parcel C:


A perpetual easement for the purpose of a storm drain and maintenance of all
storm drains and storm drain facilities, in, on, over, under, above and across
those portions of Lots “H” and “I” of Tract No. 15497, as shown on a Map
recorded in Book 827, Pages 16 to 26 inclusive of Miscellaneous Maps, Records of
Orange County, California, included within the land described in that certain
grant of storm drain easement between the City of Laguna Beach, a municipal
corporation, grantor and Five Star Resort, LLC, a Delaware limited liability
company, grantee, dated June 19, 2002, recorded June 20, 2002 as Instrument No.
20020519671 of Official Records of Orange County, California.


Parcel D:


Appurtenant, non-exclusive easements for common maintenance area and common
maintenance area ingress and egress; private storm drain purposes; and support
as said easements are set forth and defined in Sections 3.2, 3.3 and 3.4.2 in
that certain Amended and Restated Master Declaration of Covenants, Conditions
and Restrictions of the Laguna Beach Colony Destination Resort Community
recorded December 12, 2002 as Instrument No. 2002001132724 of Official Records
of Orange County, California.


Parcel E:






--------------------------------------------------------------------------------




An easement for view corridor maintenance as set forth and defined in Section
3.4.3 in that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions of the Laguna Beach Colony Destination Resort
Community recorded December 12, 2002 as Instrument No. 2002001132724 of Official
Records of Orange County, California.


Parcel F:


Parcel 2, as shown on Exhibit “B” attached to Lot Line Adjustment LL 95-01
recorded November 22, 1995 as Instrument No. 95-0520276 of Official Records of
Orange County, California.


Parcel G:


A non-exclusive easement for ingress and egress over Parcel 1 as shown on
Exhibit “B” attached to Lot Line Adjustment LL 95-01 recorded November 22, 1995
as Instrument No. 95-0520276 of Official Records of Orange County, California,
as set forth and defined in that certain grant deed recorded September 15, 1997
as Instrument No. 97-0449412 of Official Records of Orange County, California,
and as clarified by that certain Agreement Regarding Reserved Easement for
Ingress and Egress recorded August 6, 2014 as Instrument No. 2014000316578 of
Official Records of Orange County, California.


Assessor's Parcel No.: 656-451-01, 02, 04; 656-441-18, 21, 24, 25, 27;
656-191-39




--------------------------------------------------------------------------------






Schedule A to Assignment and Assumption of Reservations and Reservations
Deposits


FORM OF RESERVATIONS AND RESERVATION DEPOSITS








[To be attached]














--------------------------------------------------------------------------------




Exhibit 8.2(f) to Purchase and Sale Agreement
FORM OF HOTEL MANAGEMENT AGREEMENT ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF HOTEL MANAGEMENT AGREEMENT
This ASSIGNMENT AND ASSUMPTION OF HOTEL MANAGEMENT AGREEMENT (this “Assignment”)
is made effective as of January ___, 2015 (the “Effective Date”), by and between
Laguna Beach Luxury Hotel LLC, a Delaware limited liability company
(“Assignor”), and DTRS MLB, LLC, a Delaware limited liability company
(“Assignee”).
RECITALS
A.    Assignor and Montage Hotels & Resorts LLC ("Manager") are the current
parties to that certain Hotel Management Agreement originally between Laguna
Resorts LLC and Manager and dated January 22, 2003, and subsequently assigned to
and assumed by Assignor on June 25,2003, as amended by that certain Amendment to
Management Agreement dated as of October 13, 2008 (as so assigned and amended,
the “Hotel Management Agreement”) with respect to the hotel located in Laguna
Beach, California commonly known as the Montage - Laguna Beach (the “Hotel”).
B.    Assignor has on the date hereof (the “Closing Date”) conveyed all of its
real property interest in the Hotel to SHR MLB, LLC, a Delaware limited
liability company (“Purchaser”), pursuant to that certain Purchase and Sale
Agreement and Escrow Instructions by and among Assignor, Ohana Real Estate
Holdings LLC, Strategic Hotels & Resorts, Inc., a Maryland corporation, and
Purchaser dated January [•], 2015 (the “Purchase Agreement”).
C.    Purchaser has leased the property comprising the Hotel to Assignee
pursuant to that certain Lease Agreement dated as of January [•], 2015.
D.    For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and as required by the Purchase Agreement, Assignor has
agreed to transfer and assign to Assignee all of Assignor’s right, title and
interest under the Hotel Management Agreement, and Assignee has agreed to assume
Assignor’s obligations under the Hotel Management Agreement arising on or after
the Closing Date, in each case on the terms and conditions set forth in this
Assignment.
A G R E E M E N T
NOW, THEREFORE, Assignor hereby transfers, sets over and assigns to Assignee,
all rights, title and interest of Assignor in, to and under the Hotel Management
Agreement but (i) reserving the right of Assignor to pursue any claims it may
have against Manager with respect to any breach by Manager of the Hotel
Management Agreement and/or any gross negligence or willful misconduct by
Manager, in each case that occurred prior to the Effective Date; and (ii)
subject to the terms of the Purchase Agreement which survive such assignment and
the conveyance of the Property to




--------------------------------------------------------------------------------




Assignee. Nothing in such reservation of rights by Assignor is intended to or
shall be constructed to in any way limit or restrict Assignee's rights to make
any claim against Manager. Assignor represents and warrants that, except as
identified in Recital A above, the Hotel Management Agreement has not be
amended, modified or assigned, and that Assignor is the holder of the Hotel
Management Agreement free and clear of any claims other than any security
interest granted the lender under the Existing Financing (as defined in the
Purchase Agreement
By its execution of this Assignment, Assignee hereby accepts the assignment of
the such rights, title and interest, and assumes and agrees to perform timely
and discharge all of Assignor’s obligations, covenants, and agreements under the
Hotel Management Agreement arising from and after the date hereof.
Assignor hereby agrees to indemnify and save harmless Purchaser, Assignee and
their respective successors and assigns from and against all costs, expenses and
liabilities of the owner under the Hotel Management Agreement arising or
accruing with respect to the period before and through the day immediately
preceding the Closing Date, and Assignee hereby agrees to indemnify and hold
Assignor, its successors and assigns harmless against all costs, expenses and
liabilities of the owner under the Hotel Management Agreement arising with
respect to the period from and including the Closing Date. It is expressly
agreed that, subject to the terms of the Purchase Agreement which survive such
assignment and the conveyance of the Property to Assignee, Assignor shall not be
responsible to the Manager for the discharge and performance of any and all
duties and obligations to be performed and/or discharged by the hotel owner
thereunder from and after the date hereof.
This Assignment shall be governed by the laws of the State of California.
Except as expressly set forth in the Purchase Agreement or this Assignment,
Assignor makes no representation or warranty in connection with this Assignment.
All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.
No modification, waiver, amendment, discharge, change or termination of this
Assignment shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver, amendment,
discharge, change or termination is or may be sought.
This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed an original; such counterparts shall together
constitute but one agreement.
Nothing in this Assignment shall be construed to limit, increase, discharge,
mitigate or release any obligation or otherwise affect any right of any party
set forth or provided for in the Purchase Agreement. In the event of any
inconsistency among the terms of this Assignment and the terms of the Purchase
Agreement, the terms of the Purchase Agreement shall govern.
[Signature page follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date first above written.
ASSIGNOR:


LAGUNA BEACH LUXURY HOTEL LLC


By:    ______________________________
Name: ______________________________
Title: _______________________________




ASSIGNEE:


DTRS MLB, LLC


By:     ______________________________
Name: ______________________________
Title: _______________________________








--------------------------------------------------------------------------------






Exhibit 8.2(g) to Purchase and Sale Agreement
FORM OF MANAGER'S ESTOPPEL CERTIFICATE
ESTOPPEL CERTIFICATE


Laguna Beach Luxury Hotel LLC
c/o Ohana Real Estate Investors, LLC
1991 Broadway Street, Suite 140
Redwood City, California 94063


Dated as of January ___, 2015


Re:    Montage Resort & Spa Laguna Beach
Ladies and Gentlemen:
Reference is hereby made to that certain Management Agreement dated as of
January 22, 2003, by and between Montage Hotels & Resorts, LLC, a Nevada limited
liability company (“Manager”) and Laguna Beach Resorts LLC, a Delaware limited
liability company, as assigned to Laguna Beach Luxury Hotel LLC, a Delaware
limited liability company (“Owner”) pursuant to that certain Assignment and
Assumption of Management Agreement dated as of June 25, 2003, and as amended
pursuant to that certain Amendment to Management Agreement dated as of October
13, 2008 (as assigned and amended, the “Management Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Management Agreement.
Laguna Beach Holdings LLC, a Delaware limited liability company (“Member”), is
the sole member of Owner.
Owner is the owner of a luxury class resort located in the City of Laguna Beach,
State of California, operated pursuant to the Management Agreement as the
“Montage Resort & Spa Laguna Beach” (the “Laguna Beach Resort”).
Manager is providing this Estoppel Certificate (this "Estoppel Certificate") for
the benefit of Member, Owner, any current or future lender providing financing
for the Laguna Beach Resort, SHR MLB, LLC, a Delaware limited liability company,
the potential purchaser of the Laguna Beach Resort, DTRS MLB, LLC, a Delaware
limited liability company and an affiliate of the potential purchaser, and each
of their successors and assigns (collectively, the “Designated Parties”).
IN CONSIDERATION of the foregoing, Manager hereby certifies, for the benefit of
the Designated Parties as of the date hereof as follows:




--------------------------------------------------------------------------------




1.
The Management Agreement is presently in full force and effect and, except as
provided above, has not been amended, modified or supplemented. The Management
Agreement constitutes the legal, valid and binding obligation of Manager
thereunder.



2.
Except with respect to fees, payments or reimbursements due and payable to
Manager from Owner in accordance with the Management Agreement in the amount of
Two Hundred Sixty Nine Thousand Seven Hundred Sixty Dollars and Thirteen Cents
($269,760.13) as of December 31, 20142, Manager is not owed and Owner is current
with respect to all other fees, payments or reimbursements under the Management
Agreement.



3.
The Montage Laguna Beach Incentive Fee Calculation attached hereto as Exhibit A
and made a part hereof is accurate and correct.



4.
To Manager's knowledge, there is neither any default nor any event which, with
the passage of time or the giving of notice, or both, would constitute a default
under the Management Agreement by any of the parties thereto, and Manager has no
current offset, charge, lien, claim, termination right or defense against Owner
or the Laguna Beach Resort under the Management Agreement.



5.
Except with respect to a pledge of income in connection with Manager's working
capital line of credit, Manager has not assigned, transferred or encumbered any
of Manager’s rights or obligations under the Management Agreement.



6.
The Opening Date of the Laguna Beach Resort was February 22, 2003, and the
initial Term of the Management Agreement will expire on December 31, 2028,
subject to extension or sooner termination pursuant to the provisions of the
Management Agreement.



7.
Owner has the right, without Manager's consent, to effect a transfer or
assignment of Owner's interest in the Management Agreement, together with a sale
of the Laguna Beach Resort, provided that any such assignee assumes and agrees
to be bound by all of the terms and provisions of the Management

________________________________
2 Reflects 12-31-14 amounts. Montage to update for 1-23-15.




--------------------------------------------------------------------------------




Agreement from and after the effective date of such transfer. Accordingly, and
provided that Owner's successor assumes and agrees to be bound by the Management
Agreement as aforesaid, Manager hereby consents to Owner's sale and transfer of
the Laguna Beach Resort.


8.
Manager hereby certifies to the Designated Parties that:



(a)
The current 2015operating budget is attached hereto as Exhibit B and has been
heretofore provided to the Designated Parties and is now in effect.

(b)
Manager is not now, nor has it ever been, a party to a collective bargaining
arrangement with respect to and there is no union or collective bargaining unit
at the Laguna Beach Resort.



(c)
There are no defined benefit plans now, nor has there ever been, benefitting
current or former employees of Manager.



(d)
There are no pending lawsuits (within the last 24 months from the date hereof)
filed against Manager with respect to collective bargaining or unionization at
the Laguna Beach Resort.



9.
Manager and the person or persons executing this Estoppel Certificate, have the
power and authority to execute this Estoppel Certificate.



10.
Manager hereby acknowledges that Owner and the other Designated Parties are
relying upon the certifications and representations set forth in this Estoppel
Certificate. The Designated Parties shall be entitled to rely on the foregoing
certifications and representations in connection with any loan to any owner of
the Laguna Beach Resort secured by any direct or indirect interest in the Laguna
Beach Resort.

[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Manager has executed this Estoppel Certificate as of the
date first above written.
MANAGER
MONTAGE HOTELS & RESORTS, LLC,
a Nevada limited liability company


By:                        
Name:    
Title:    










--------------------------------------------------------------------------------




EXHIBIT A TO MANAGER'S ESTOPPEL CERTIFICATE














--------------------------------------------------------------------------------




EXHIBIT B TO MANAGER'S ESTOPPEL CERTIFICATE
2015 OPERATING BUDGET (SEE ATTACHED)






[2015 Operating Budget to be attached to the executed
version of the Manager's Estoppel Certificate]






--------------------------------------------------------------------------------






Exhibit 8.2(h) to Purchase and Sale Agreement
FORM OF ASSIGNMENT OF DECLARANT'S RIGHTS


RECORDING REQUESTED BY:
    


WHEN RECORDED MAIL TO:        
    
        
        
______________________________________________________________________________
Above Space for Recorder's Use Only






ASSIGNMENT OF RESORT CENTER PARCEL OWNER'S RIGHTS


THIS ASSIGNMENT OF RESORT CENTER PARCEL OWNER'S RIGHTS (this "Assignment") is
made effective as of January ____, 2015 (the "Effective Date") by Laguna Beach
Luxury Hotel LLC, a Delaware limited liability company ("Assignor"), as the
"Resort Center Parcel Owner" under that certain Amended and Restated Master
Declaration of Covenants, Conditions and Restrictions of the Laguna Beach Colony
Destination Resort Community recorded in the Orange County Official Records on
December 12, 2002 as Instrument No. 2002001132724 (the "Master Declaration"), to
SHR MLB, LLC, a Delaware limited liability company ("Assignee").


Pursuant to that certain Purchase and Sale Agreement and Escrow Instructions by
and among Assignor, Ohana Real Estate Holdings LLC, Strategic Hotels & Resorts,
Inc., a Maryland corporation, and Assignee dated January [•], 2015 (the
“Purchase Agreement”), Assignor is on the Effective Date transferring and
conveying to Assignee the real property (the "Real Property") located in Laguna
Beach, California and legally described in Exhibit A attached hereto and by this
reference incorporated herein. The Real Property is the "Resort Center Parcel"
under the Master Declaration.






--------------------------------------------------------------------------------




In connection with Assignor's transfer and conveyance of the Real Property to
Assignee, Assignor is obligated to assign to Assignee the existing rights of
Assignor as the "Resort Center Parcel Owner" under the Master Declaration.


NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:


1.    Assignment and Acceptance. Assignor hereby transfers, conveys and assigns
to Assignee, effective from and after the Effective Date, all of Assignor's
right, title and interest in all rights of the "Resort Center Parcel Owner"
under the Master Declaration that remain in effect as of the Effective Date
(with such assigned rights being the "Assigned Rights"), and Assignee hereby
accepts the Assigned Rights.


2.    Indemnifications. Assignor hereby agrees to indemnify and save harmless
Assignee and its successors and assigns from and against all costs, expenses and
liabilities regarding the Assigned Rights arising with respect to the period
before and through the day immediately preceding the Effective Date, and
Assignee hereby agrees to indemnify and hold Assignor and its successors and
assigns harmless against all costs, expenses and liabilities regarding the
Assigned Rights arising on and after and including the Effective Date.


3.    Governing Law. This Assignment shall be governed by the laws of the State
of California.


4.     No Additional Presentations or Warranties; No Recourse. Except as
expressly set forth in the Purchase Agreement, Assignor makes no representation
or warranty in connection with this Assignment and this Assignment is made
without recourse to Assignor.


5.    Successors and Assigns. All terms of this Assignment shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective legal representatives, successors and assigns.


6.    Modifications and Waivers. No modification, waiver, amendment, discharge,
change or termination of this Assignment shall be valid unless the same is in
writing and signed by the party against which the enforcement of such
modification, waiver, amendment, discharge, change or termination is or may be
sought.




[Signatures are on the following page]


 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the Effective Date.


            
ASSIGNOR:


Laguna Beach Luxury Hotel LLC,
a Delaware limited liability company


By: ________________________________
Name: __________________________
Title: _________________________




ASSIGNEE:


SHR MLB, LLC,
a Delaware limited liability company


By: ________________________________
Name: __________________________
Title: ___________________________




[Acknowledgements and Exhibit A on following pages]


 
 




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

--------------------------------------------------------------------------------







STATE OF     )
)    ss.
COUNTY OF                 )


On January ____, 2015, before me, a Notary Public in and for said State,
personally appeared ___________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the within
instrument such person, or the entity upon behalf of which such person acted,
executed such instrument.


I certify under PENALTY OF PERJURY that the foregoing paragraph is true and
correct.


WITNESS my hand and official seal.


(Signature) ___________________________
[Notarial Seal]






--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

--------------------------------------------------------------------------------







STATE OF                 )
)    ss.
COUNTY OF                 )


On January ____, 2015, before me, a Notary Public in and for said State,
personally appeared ___________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the within
instrument such person, or the entity upon behalf of which such person acted,
executed such instrument.


I certify under PENALTY OF PERJURY that the foregoing paragraph is true and
correct.


WITNESS my hand and official seal.


(Signature) ___________________________
[Notarial Seal]


 
 




--------------------------------------------------------------------------------






EXHIBIT A TO ASSIGNMENT OF DECLARANT'S RIGHTS


Legal Description of Real Property


All that certain real property situated in the County of Orange, State of
California, described as follows:


Parcel A:


Lots 17 and 18 and Lettered Lots A, C, E, J and K of Tract No. 15497, in the
City of Laguna Beach, County of Orange, State of California, as shown on a Map
filed in Book 827, pages 16 through 26 inclusive of Miscellaneous Maps, Records
of Orange County, California.


Parcel B: (formerly Lettered Lot F of Tract No. 15497)


Parcel 2 as shown on Exhibit “B” attached to Lot Line Adjustment No. LL-02-12,
recorded December 11, 2002 as Instrument No. 2002001125723 of Official Records,
and re-recorded February 10, 2003 as Instrument No. 2003000150452 of Official
Records.


Parcel C:


A perpetual easement for the purpose of a storm drain and maintenance of all
storm drains and storm drain facilities, in, on, over, under, above and across
those portions of Lots “H” and “I” of Tract No. 15497, as shown on a Map
recorded in Book 827, Pages 16 to 26 inclusive of Miscellaneous Maps, Records of
Orange County, California, included within the land described in that certain
grant of storm drain easement between the City of Laguna Beach, a municipal
corporation, grantor and Five Star Resort, LLC, a Delaware limited liability
company, grantee, dated June 19, 2002, recorded June 20, 2002 as Instrument No.
20020519671 of Official Records of Orange County, California.


Parcel D:


Appurtenant, non-exclusive easements for common maintenance area and common
maintenance area ingress and egress; private storm drain purposes; and support
as said easements are set forth and defined in Sections 3.2, 3.3 and 3.4.2 in
that certain Amended and Restated Master Declaration of Covenants, Conditions
and Restrictions of the Laguna Beach Colony Destination Resort Community
recorded December 12, 2002 as Instrument No. 2002001132724 of Official Records
of Orange County, California.


Parcel E:


An easement for view corridor maintenance as set forth and defined in Section
3.4.3 in that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions of the Laguna




--------------------------------------------------------------------------------




Beach Colony Destination Resort Community recorded December 12, 2002 as
Instrument No. 2002001132724 of Official Records of Orange County, California.




Assessor's Parcel No.: 656-451-01, 02, 04; 656-441-18, 21, 24, 25, 27;
656-191-39




--------------------------------------------------------------------------------








Exhibit 8.2(i) to Purchase and Sale Agreement
FORM OF FIRPTA CERTIFICATE
This Certificate of Non-Foreign Status (this “Certificate”) is made as of the
[•] day of January 2015, by ________________________, a Delaware limited
liability company (the “Transferor”).
This Certificate is made pursuant to Section 1445 of the Internal Revenue Code,
which provides that a transferee of a U.S. real property interest must withhold
tax if the transferor is a foreign person. For U.S. tax purposes (including
section 1445), the owner of a disregarded entity (which has title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. To inform the transferee that withholding of tax is
not required on the disposition of a U.S. real property interest by the
Transferor, the undersigned hereby certifies the following on behalf of the
Transferor:
1.     the Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.     the Transferor is not a disregarded entity, as defined in Income Tax
Regulations Section 1.1445‑2(b)(2)(iii);
3.     the Transferor’s U.S. employer identification number is [•]; and
4.    the Transferor’s office address is _____________________, c/o Ohana Real
Estate Investors LLC, 1991 Broadway Street, Suite 140, Redwood City, California
The Transferor understands that this Certificate may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this Certificate and,
to the best of my knowledge and belief, it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

Name:
Title:





--------------------------------------------------------------------------------




Exhibit 8.2(l) to Purchase and Sale Agreement
FORM OF REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 29,
2015, is made by and between Strategic Hotels & Resorts, Inc., a Maryland
corporation (the “Company”) and Ohana Holdings, L.L.C., a Delaware limited
liability company (the “Stockholder”).
  
W I T N E S S E T H
WHEREAS, pursuant to the terms of that certain purchase and sale agreement,
dated as of January 28, 2015, (the “Purchase and Sale Agreement”) by and among
the Stockholder, Laguna Beach Luxury Hotel LLC, a Delaware limited liability
company (“LBLH LLC” and together with the Stockholder, the “Ohana Parties”), the
Company and SHR MLB, LLC, a Delaware limited liability company (the “Purchaser”,
and together with the Company, the “SHR Parties”), the Purchaser has agreed to
acquire the Montage Laguna Beach resort located in Laguna Beach, California,
from LBLH LLC, and as partial consideration for such acquisition, the Company
has agreed to issue an aggregate of 7,347,539 shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) to the
Stockholder, an affiliate of LBLH LLC (the “Transaction”); and
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the SHR Parties’ and the Ohana Parties’ obligations to consummate the
Purchase and Sale Agreement and the transactions contemplated thereby.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
Article I
Restrictions on Transfer of Restricted Securities.
1.1.    Certain Definitions. For purposes of this Agreement,
(a)    “Agreement” has the meaning set forth in the Preamble.
(b)    “Closing Date” means the closing date of the Transaction.
(c)    “Common Stock” has the meaning set forth in the Recitals.




--------------------------------------------------------------------------------




(d)    “Company” has the meaning set forth in the Preamble.
(e)    “Effectiveness Period” has the meaning set forth in Section 3.1(b).
(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal statute and the rules and regulations thereunder, as in
effect from time to time.
(g)    “LBLH LLC” has the meaning set forth in the Recitals.
(h)    “Ohana Parties” has the meaning set forth in the Recitals.
(i)     “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or a government or department or agency thereof.
(j)    “Prospectus” means the prospectus or prospectuses included in a Shelf
Registration Statement, including any preliminary prospectus, and any such
prospectuses as amended or supplemented by any prospectus supplement, including
a prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Shelf Registration Statement and by
all other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.
(k)    “Purchase and Sale Agreement” has the meaning set forth in the Recitals.
(l)    “Purchaser” has the meaning set forth in the Recitals.
(m)    “Registrable Securities” means (i) the Shares issued to the Stockholder
in connection with the Transaction and (ii) any equity securities of the Company
issued in respect of the shares described in clause (i), including without
limitation, pursuant to any stock dividend, stock split or recapitalization of
the Company. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (a) they have been distributed to the
public pursuant to an offering registered under the Securities Act, (b) they
have been sold in compliance with Rule 144, (c) they have been repurchased by
the Company or any subsidiary thereof or (d) they may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions, as determined by the Company, in consultation with its counsel.
(n)    “Registration Expenses” has the meaning set forth in Section 3.3.
(o)    “Rule 144” means Rule 144 promulgated under the Securities Act, as may be
amended or interpreted from time to time, or any successor or similar rule as
may be enacted by the SEC from time to time.
(p)    “SEC” shall mean the United States Securities and Exchange Commission.

Page 2



--------------------------------------------------------------------------------




(q)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
(r)    “Selling Stockholder Information” with respect to the Stockholder, means
(i) its name, address, number of shares of Registrable Securities being offered
and the number of shares beneficially owned by the Stockholder (excluding any
percentages) which are required to appear in the table (and corresponding
footnotes) under the caption “Selling Stockholder” in the Prospectus and (ii)
any additional information about or pertaining to the Stockholder reasonably
requested by the Company which the Company believes, in good faith, is needed to
satisfy the Company’s disclosure requirements under the Securities Act with
respect to the Shelf Registration Statement.
(s)    “Shares” has the meaning set forth in the Recitals.
(t)    “Shelf Registration” shall mean a registration effected pursuant to
Section 3.1(a) hereof.
(u)    “Shelf Registration Statement” means a “shelf” registration statement of
the Company which covers all of the Registrable Securities, on any registration
form then available to the Company, under Rule 415 under the Securities Act, or
any successor or similar rule that may be adopted by the SEC, and all
amendments, supplements and replacements (if any, to the extent any prior such
registration statement expires) to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated by reference
therein. For the avoidance of doubt, “Shelf Registration Statement” includes any
prospectus supplement to an effective Automatic Shelf Registration Statement (as
such term is defined in Rule 405 of the Securities Act) that effects the resale
registration of the Registrable Securities provided that such prospectus
supplement shall only identify the Stockholder.
(v)    “SHR Parties” has the meaning set forth in the Recitals.
(w)    “Stockholder” has the meaning set forth in the Preamble.
(x)    “Suspension Period” has the meaning set forth in Section 3.2(a)(viii).
(y)    “Transaction” has the meaning set forth in the Recitals.
Article II
Legends
2.1.    Securities Act Legend. Each certificate representing securities of the
Company will bear a legend substantially in the following form:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES

Page 3



--------------------------------------------------------------------------------




LAWS. THE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF WITHOUT SUCH REGISTRATION OR THE DELIVERY TO THE ISSUER OF AN OPINION OF
COUNSEL, OR IF PURSUANT TO RULE 144, A WRITTEN STATEMENT, SATISFACTORY TO THE
ISSUER, THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.”
Article III
Registration
3.1.    Shelf Registration Statement.
(a)    Registration Requirement. As soon as reasonably practicable but not later
than the fifth business day after the Closing Date, the Company shall file with
the SEC a Shelf Registration Statement meeting the requirements of the
Securities Act and, unless such Shelf Registration Statement shall become
immediately effective, use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC. The Stockholder
shall not be entitled to include any of its Registrable Securities in any Shelf
Registration pursuant to this Agreement unless and until the Stockholder
furnishes to the Company in writing, within 2 (two) business days after receipt
of a request therefor, the Selling Stockholder Information. The Stockholder
agrees to furnish to the Company all Selling Stockholder Information with
respect to the Stockholder necessary to make the Selling Stockholder Information
previously furnished to the Company by the Stockholder not materially
misleading.
(b)    Effectiveness Requirement. The Company will use its commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective under the Securities Act until the earlier of (i) the first
anniversary of the Closing Date and (ii) such time when the Shares cease to be
Registrable Securities (the “Effectiveness Period”).
3.2.    Shelf Registration Procedures.
(a)    Company Obligations. In accordance with the registration obligations of
the Company under Sections 3.1 hereof, the Company will, as applicable:
(i)    file with the SEC a Shelf Registration Statement no later than the fifth
business day after the Closing Date and, unless such Shelf Registration
Statement shall become immediately effective, use commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective by
the SEC;
(ii)    as promptly as reasonably practicable, prepare and file with the SEC
such amendments or post-effective amendments to the Shelf Registration Statement
as may be necessary to keep the Shelf Registration Statement continuously
effective during the Effectiveness Period (except as otherwise set forth
herein); and cause the related Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act;

Page 4



--------------------------------------------------------------------------------




(iii)    at least two (2) day prior to the filing of the Shelf Registration
Statement, or any Prospectus, amendment or supplement thereto, furnish a copy
thereof to the Stockholder or its counsel;
(iv)    deliver to the Stockholder, without charge, as many copies of the
Prospectus as it may reasonably request (the Company hereby consenting to the
use of each such Prospectus by the Stockholder in connection with the offering
and sale of the Registrable Securities covered by such Prospectus) and a
reasonable number of copies of the Shelf Registration Statement and any
post-effective amendments thereto and any supplements to the Prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);
(v)    use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Stockholder reasonably requests and keep such registration
or qualification effective during the Effectiveness Period, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Stockholder to consummate the disposition in such jurisdictions of the
Registrable Securities covered by the Shelf Registration Statement; provided,
however, that the Company will not be required (i) to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this clause, (ii) to subject itself to taxation in any such
jurisdiction, (iii) to consent to general service of process in any such
jurisdiction or (iv) to comply with requirements under so-called “fair, just and
equitable standards” under state securities laws;
(vi)    notify the Stockholder and its counsel (A) when the Shelf Registration
Statement covering such Registrable Securities has become effective and when any
post-effective amendments thereto become effective; (B) of any written request
by the SEC or any state securities authority for amendments and supplements to
such Shelf Registration Statement or Prospectus or for additional information
after such Shelf Registration Statement has become effective; and (C) of the
issuance or threatened issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of such Shelf Registration Statement
or the qualification of the Registrable Securities in any jurisdiction described
in Section 3.2(a)(v) hereof or the initiation of any proceedings for that
purpose;     
(vii)    file the reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
to make available adequate current public information with respect to the
Company meeting the current public information requirements of Rule 144(c) under
the Securities Act, to the extent required to enable the Stockholder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144;
(viii)    notify the Stockholder, at any time that a prospectus covered by the
Shelf Registration Statement is required to be delivered under the Securities
Act, of the happening of any event of which it has knowledge and as a result of
which the prospectus included in

Page 5



--------------------------------------------------------------------------------




the Shelf Registration Statement as then in effect would include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, and, at the request of the
Stockholder, the Company will promptly prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the Stockholder, such prospectus,
as so amended or supplemented, will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading in the light of the circumstances then existing; provided,
however, that at any time, upon written notice to the Stockholder and for a
period not to exceed ninety (90) days in the aggregate during the Effectiveness
Period (the “Suspension Period”), the Company may suspend the use or
effectiveness of a Shelf Registration Statement (and the Stockholder hereby
agrees not to offer or sell any Registrable Securities pursuant to such
registration statement during the Suspension Period) if the Company reasonably
believes that there is or may be in existence material nonpublic information,
developments or events (including, but not limited to, a pending or contemplated
merger or acquisition, disposition or other material transaction or similar
event) involving the Company, the failure of which to be disclosed in the
prospectus included in the registration statement could constitute a material
misstatement or omission. If so directed by the Company, the Stockholder
registering shares under any registration statement shall (i) not offer to sell
any Registrable Securities pursuant to any such registration statement during
the period in which the delay or suspension is in effect after receiving notice
of such delay or suspension (and, if required, until the Stockholder receives
copies of the supplemented or amended Prospectus) and (ii) use commercially
reasonable efforts to deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in the Stockholder’s possession,
of the Prospectus relating to such Registrable Securities current at the time of
receipt of such notice. The Company covenants and agrees that it shall not
deliver such notice with respect to the Suspension Period unless Company
employees, officers and directors and any other holders of registration rights
with respect to the Company’s Common Stock are also prohibited by the Company
for the duration of such Suspension Period from effecting any public sales of
shares of Common Stock beneficially owned by them, if such holders of
registration rights sell pursuant to a registration statement;
(ix)    cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority, Inc.;
(x)    cause all securities covered by such Shelf Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and to be qualified for trading on each system on which
similar securities issued by the Company are from time to time qualified;
(xi)    provide a transfer agent and registrar for all securities covered by the
Shelf Registration Statement not later than the effective date of the Shelf
Registration Statement and thereafter maintain such a transfer agent and
registrar;

Page 6



--------------------------------------------------------------------------------




(xii)    take all such other actions as may be reasonably required to expedite
or facilitate the disposition of the securities covered by the Shelf
Registration Statement; and
(xiii)    take reasonable efforts to prevent the entry of any stop order
suspending the effectiveness of a registration statement, and upon the issuance
of any stop order suspending the effectiveness of a registration statement, or
of any order suspending or preventing the use of any related prospectus or
suspending the qualification of any securities included in the Shelf
Registration Statement for sale in any jurisdiction, the Company will use
commercially reasonable efforts promptly to obtain the withdrawal of such order.
(b)    Selling Stockholder Obligations. In addition to the other obligations of
the Stockholder contained herein, the Stockholder agrees that the Company may
require the Stockholder to furnish to it the Selling Stockholder Information and
any other information that may be required by the Staff of the SEC to be
included in the applicable Shelf Registration Statement, the Company may exclude
from such registration the Registrable Securities if the Stockholder fails to
furnish such information within two (2) business days after receiving such
request, and the Company shall have no obligation to register under the
Securities Act the Registrable Securities if the Stockholder fails to furnish
such information.
3.3.    Registration Expenses. The Company will pay the Registration Expenses in
connection with the Shelf Registration Statement. All other expenses will be
paid by the Stockholder, including, without limitation, any legal fees and
expenses of their counsel or other advisors and any underwriting discounts and
commissions and taxes of any kind (including without limitation, transfer taxes)
relating to any disposition, sale or transfer of Registrable Securities. The
term “Registration Expenses” means any and all expenses incident to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, and fees and expenses of counsel for the Company.
3.4.    Indemnification; Contribution.
(a)    Indemnification by the Company. In connection with any Shelf Registration
Statement, the Company agrees to indemnify and hold harmless, to the full extent
permitted by law, the Stockholder, its officers, directors, members, and
employees and each Person who controls the Stockholder (within the meaning of
the Securities Act) against any and all losses, claims, damages, liabilities,
joint or several, together with reasonable costs and expenses (including
reasonable attorney’s fees), to which such indemnified party may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of, are based upon, are caused by, or result from (i)
any untrue or alleged untrue statement of material fact contained (A) in any
such registration statement, prospectus, or preliminary prospectus or any
amendment thereof or supplement thereto, or (B) in any application or other
document or communication (in this Section 3.4 collectively called an
“application”) executed by or on behalf of the Company or based upon written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify any securities covered by such registration statement under
the “blue sky” or securities laws thereof, (ii) any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein

Page 7



--------------------------------------------------------------------------------




(in light of the circumstances under which they were made in the case of any
prospectus) not misleading, or (iii) any violation or alleged violation by the
Company in connection with any offering under this Agreement of the federal
securities laws, any applicable state law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any applicable state securities
law, and the Company will reimburse the Stockholder and each such director,
officer, member and employee for any legal or any other expenses incurred by
them in connection with investigating or defending any such loss, claim,
liability, action, or proceeding; provided, however, that the Company shall not
be liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof), or expense arises out
of, is based upon, is caused by, or results from an untrue statement or alleged
untrue statement, or omission or alleged omission, made in such registration
statement, any such prospectus or preliminary prospectus or any amendment or
supplement thereto, or in any application, in reliance upon, and in conformity
with, written information prepared and furnished to the Company by the
Stockholder or other indemnified party expressly for use therein or by the
Stockholder’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished the Stockholder with a sufficient number of copies of the same;
provided, further, that the indemnification required by this Section 3.4(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld. 
(b)    Indemnification by the Stockholder. In connection with any Shelf
Registration Statement, the Stockholder will furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the full
extent permitted by law, will indemnify and hold harmless the Company, and each
of its directors, officers, agents retained in connection with the transactions
contemplated hereby, employees, and each other Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities, joint or several, together with reasonable costs and expenses
(including reasonable attorney’s fees), to which such indemnified party may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, are based upon, are caused by, or
result from (i) any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in light of the circumstances under
which they were made in the case of any prospectus) not misleading, but only to
the extent that such untrue statement or omission is made in such registration
statement, any such prospectus or preliminary prospectus or any amendment or
supplement thereto, or in any application, in reliance upon and in conformity
with written information prepared and furnished to the Company by the
Stockholder expressly for use therein (including, for the avoidance of doubt,
the Selling Stockholder Information), or (iii) any violation or alleged
violation by the Stockholder in connection with any offering under this
Agreement of the federal securities laws, any applicable state law or any rule
or regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law; provided, however, that the liability of the
Stockholder under this Section 3.4(b) shall be limited to the net proceeds
(before expenses) received by it from the sale of Registrable Securities
pursuant to such registration statement.

Page 8



--------------------------------------------------------------------------------




(c)    Conduct of Indemnification Proceedings. Promptly after receipt by an
indemnified party under this Section 3.4 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 3.4, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel retained by the indemnifying party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties); provided,
however, that such counsel shall be reasonably satisfactory to the indemnified
party. The failure to deliver written notice to the indemnifying party within a
reasonable time following the commencement of any such action, if it prejudices
or results in forfeiture of rights or defenses, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 3.4, to the
extent of any damage directly suffered by the indemnifying party as a result
thereof. Any fees and expenses incurred by the indemnified party (including any
fees and expenses incurred in connection with investigating or preparing to
defend such action or proceeding) shall be paid to the indemnified party, as
incurred, within thirty (30) days of written notice thereof to the indemnifying
party. Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses, (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or in addition
to those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one additional firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties. No indemnifying party
shall be liable to an indemnified party for any settlement of any action,
proceeding or claim without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld.
(d)    Contribution. If the indemnification required by this Section 3.4 from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to in
this Section 3.4:
(i)    The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as

Page 9



--------------------------------------------------------------------------------




any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action has been committed by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 3.4(a) and Section 3.4(b), any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. Notwithstanding the foregoing, the liability of the Stockholder
under this Section 3.4(d) shall be limited to the net proceeds (before expenses)
received by it from the sale of securities pursuant to the applicable
registration statement.
(ii)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 3.4(d)(i). No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
(e)    Full Indemnification. If indemnification is available under this
Section 3.4, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 3.4 without regard to the relative
fault of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 3.4(d)(i) hereof.
(f)    Survival. The obligations of the Company and the Stockholder under this
Section 3.4 shall survive the completion of any offering of securities pursuant
to a registration statement under this Agreement, and otherwise.
Article IV
Miscellaneous Provisions.
4.1.    Termination. Notwithstanding anything to the contrary set forth herein,
this Agreement will terminate and be of no further force or effect (except as
provided and contemplated in Sections 3.3, 3.4 and Article IV) upon the
expiration of the Effectiveness Period.
4.2.    Notices. Any notice, request, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth business day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

Page 10



--------------------------------------------------------------------------------




If to the Company:    Strategic Hotels & Resorts, Inc.
200 West Madison Street, Suite 1700
Chicago, IL 60606
Attn: General Counsel
Facsimile: (312) 658-5799
with a copy (which will not constitute notice) to:


Paul Hastings LLP
75 East 55th Street
New York, New York 10022
Attn: Yariv Katz, Esq.


If to the Stockholder:
To the address for the Stockholder on the books and records of the Company as
the same may be changed from time to time by notice from such Stockholder to the
Company in accordance with this Section 4.2.

with a copy (which will not constitute notice) to:


Dentons US, LLP
2398 E. Camelback Road, Suite 850
Phoenix, Arizona 85016
Attention: Richard F. Ross, Esq.
4.3.    No Third Party Beneficiaries. Nothing in this Agreement will create,
confer or be deemed to create or confer any third party beneficiary rights in
any person or other legal entity not party to this Agreement.
4.4.    Assignment. The rights and obligations of the Stockholder pursuant to
this Agreement are not assignable. Any attempted assignment of such rights and
obligations in violation of this Section 4.4 will be null and void. The
provisions of this Agreement will be binding upon and inure to the benefit of
the parties and their respective successors.
4.5.    Amendment. No amendment, modification or supplement of or to this
Agreement will be effective unless made in writing and signed by the Company and
the Stockholder.
4.6.    Waivers. No waiver of any provision of this Agreement, or consent to any
departure from its terms, will be effective unless made in writing and signed by
the party giving such waiver or consent. No action (other than a waiver) taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, will be deemed to constitute a waiver, by the party
taking such action, of the other party’s compliance with any covenant or
agreement contained in this Agreement. No delay or omission on the part of any
party in exercising any right or remedy under this Agreement will operate as a
waiver thereof or of any other right or remedy. No waiver by any party of any
right or remedy under this Agreement on any one occasion will be deemed a bar to
or waiver of the same or any other right or remedy on any future occasion. No
partial exercise of any right or remedy under this Agreement by any party will
preclude any further exercise thereof or the exercise of any other right or
remedy.

Page 11



--------------------------------------------------------------------------------




4.7.    Further Assurances. Each party to this Agreement hereby covenants and
agrees, without the necessity of any further consideration, to execute and
deliver any and all such further documents and take any and all such other
actions as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.
4.8.    Interpretation.
(a)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
(b)    The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(c)    When a reference is made in this Agreement to an Article or Section, such
reference is to an Article or Section of this Agreement unless otherwise
specified.
(d)    The words “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
(e)    A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.
(f)    Reference to any “law” means such law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.
(g)    The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
4.9.    Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
4.10.    Business Days. If the last or appointed day for the taking of any
action required under this Agreement, or the expiration of any right granted in
this Agreement, is a Saturday, Sunday or legal holiday in the State of Delaware,
then such action may be taken or such right may be exercised on the next
succeeding day that is not a Saturday, Sunday or legal holiday in the State of
Delaware.

Page 12



--------------------------------------------------------------------------------




4.11.    Entire Agreement. This Agreement represents, and is intended to be, a
complete statement of all of the terms and the arrangements between the Company
and the Stockholder with respect to the matters provided for herein, supersedes
any and all previous oral or written and all contemporaneous oral agreements,
understandings, negotiations and discussions between the Company and the
Stockholder with respect to those matters.
4.12.    Remedies. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by applicable law. The parties agree
and acknowledge that money damages may not be an adequate remedy for any breach
by a party of the provisions of this Agreement and that the any party may in its
sole discretion apply to a court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief to enforce or prevent violation of the provisions of
this Agreement.
4.13.    Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
4.14.    Counterparts. This Agreement may be executed in counterparts, and any
party hereto may execute such counterpart, each of which when executed and
delivered shall be deemed to be an original and both of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when all parties hereto shall have received a counterpart
hereof signed by the other parties hereto. The parties agree that the delivery
of this Agreement may be effected by means of an exchange of facsimile
signatures with original copies to follow by mail or courier service.
* * * Remainder of Page Intentionally Left Blank * * *



Page 13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first written above.
STRATEGIC HOTELS & RESORTS, INC.
By:        
Name:    
Title:
OHANA HOLDINGS, L.L.C.




By:        
Name:    G. Christopher Smith
Title:    Vice President
















--------------------------------------------------------------------------------






Exhibit 8.2(q) to Purchase and Sale Agreement
FORM OF MANAGER'S CERTIFICATE


LAGUNA BEACH LUXURY HOTEL LLC


Manager’s Certificate


I, Michael G. Mohr, the manager of Laguna Beach Luxury Hotel LLC, a Delaware
limited liability company (the “Company”), do hereby certify that I have in my
custody and possession the corporate records of the Company; and as manager of
the Company further certify as follows:


1.    Annexed hereto as Exhibit A is a true and correct copy of the Certificate
of Formation of the Company, as in force and effect on the date hereof and as
certified by the Secretary of State of the State of Delaware (the “Certificate
of Formation”) on January 22, 2015; no amendment or other document relating to
or affecting the Certificate of Formation of the Company has been filed in the
office of the Secretary of State of the State of Delaware since January 22,
2015; and no actions have been taken or are contemplated by the manager or
members of the Company to effect or authorize any further amendment or
modification to the Certificate of Formation as in effect on the date hereof or
for the merger, consolidation, liquidation or dissolution of the Company or the
sale of all or substantially all of its assets.


2.    Annexed hereto as Exhibit B is a true and correct copy of the good
standing certificate for the state in which the Company is organized, dated
January 20, 2015, confirming that the Company is qualified to engage in business
and is in good standing in such jurisdiction.


3.    Annexed hereto as Exhibit C is a true and correct copy of the Amended and
Restated Agreement of Limited Liability Company of the Company (the “Operating
Agreement”) and all amendments thereto in effect on the date hereof; and the
same has at all times been in effect without amendment, waiver, rescission or
modification through the date hereof; and no actions have been taken or are
contemplated by the manager or members of the Company to effect or authorize any
further amendment or modification to the Operating Agreement, as amended.


4.    Annexed hereto as Exhibit D is a true, correct and complete copy of the
written consent of the manager of the Company relating to the Company’s
execution and delivery of that certain Purchase and Sale Agreement (the
“Purchase and Sale Agreement”), dated January 23, 2015, by and among the
Company, Ohana Holdings, L.L.C., a Delaware limited liability company, Strategic
Hotels & Resorts, Inc., a Maryland corporation, and SHR MLB, LLC, a Delaware
limited liability company. Such consent is in full force and effect on the date
hereof, has not been amended, modified, rescinded or revoked, and is the only
consent or

Page 15



--------------------------------------------------------------------------------




resolutions of the manager of the Company relating to the Company’s execution
and delivery of the Purchase and Sale Agreement and the performance of its
obligations thereunder.


5.    The person who signed the Purchase and Sale Agreement was, at the time of
such signing, duly authorized, qualified, and acting on behalf of the Company.
Such person’s signature appearing on the Purchase and Sale Agreement is genuine,
and such person’s title is correctly stated on the Purchase and Sale Agreement.



Page 16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of January
26, 2015.








By:________________________
Michael G. Mohr












--------------------------------------------------------------------------------




EXHIBIT A TO MANAGER'S CERTIFICATE


CERTIFICATE OF FORMATION


See attached.




--------------------------------------------------------------------------------




EXHIBIT B TO MANAGER'S CERTIFICATE


CERTIFICATE OF GOOD STANDING


See attached.




--------------------------------------------------------------------------------




EXHIBIT C TO MANAGER'S CERTIFICATE


OPERATING AGREEMENT


See attached.




--------------------------------------------------------------------------------




EXHIBIT D TO MANAGER'S CERTIFICATE


WRITTEN CONSENT OF THE MANAGER


See attached.










--------------------------------------------------------------------------------




Schedule 8.5(b)(vi) to Purchase and Sale Agreement














--------------------------------------------------------------------------------




Schedule 8.5(b)(vii) to Purchase and Sale Agreement












--------------------------------------------------------------------------------






Exhibit 8.7 to Purchase and Sale Agreement
FORM OF NOTICE TO TENANTS
[•]
[•]

[•] [•], 2015
CERTIFIED MAIL

    
    
Ladies and Gentlemen:
You are hereby informed that, as of the date hereof, Laguna Beach Luxury Hotel
LLC has sold the Montage - Laguna Beach Hotel & Spa, and has assigned its
interest as the landlord under the lease between it, or its predecessor, and
you, or your predecessor (“your Lease”), covering certain space in the Montage -
Laguna Beach Hotel & Spa, in each case to DTRS MLB, LLC, a Delaware limited
liability company (the “Purchaser”). Consequently, Purchaser is now your
landlord.
Your security deposit in the amount of $_________ held by the undersigned under
your Lease has been turned over to Purchaser.
For purposes of all notices and other written communications which you are
permitted or required to deliver to landlord under your Lease, Purchaser’s
notice address shall be:

    
    
Attention:     
Commencing with the rent and other charges due on or after the date hereof, all
payments due under your Lease should be made payable to and delivered as
follows:

    
    
Attention:     




--------------------------------------------------------------------------------






In order to expedite substituting Purchaser as a vendor for payment, attached is
a copy of Purchaser’s W-9 for your files.
Very truly yours,
LAGUNA BEACH LUXURY HOTEL LLC
By: _______________________________
Name: _____________________________
Title: ______________________________
Enclosure
Cc:    [Add Purchaser Rep.]


